 

Exhibit 10.1

FOIA CONFIDENTIAL TREATMENT GRANTED

research collaboration, OPTION and LICENSE AGREEMENT

by and between

Pfizer Inc.

and

CytomX Therapeutics, Inc.

May 30, 2013

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

 

 

1.

DEFINITIONS.

1

 

 

 

2.

RESEARCH PROGRAM.

19

 

 

 

 

 

2.1.

Selection of Research Project Targets.

19

 

 

 

 

 

2.2.

Scope and Conduct of the Research Program.

21

 

 

 

 

 

2.3.

Research Plans.

22

 

 

 

 

 

2.4.

Governance of the Research Program.

23

 

 

 

 

 

2.5.

Alliance Managers.

25

 

 

 

 

 

2.6.

Conformance with Law.

25

 

 

 

 

 

2.7.

CytomX Personnel Matters.

25

 

 

 

 

 

2.8.

Debarment Certification.

25

 

 

 

 

 

2.9.

Subcontractors.

25

 

 

 

 

 

2.10.

Inspections.

26

 

 

 

 

 

2.11.

Records.

26

 

 

 

 

 

2.12.

Transfer and Use of Pfizer Proprietary Materials.

26

 

 

 

3.

PRODUCT DEVELOPMENT, MANUFACTURING, COMMERCIALIZATION AND REGULATORY MATTERS.

28

 

 

 

 

 

3.1.

General.

28

 

 

 

 

 

3.2.

Diligence.

28

 

 

 

 

 

3.3.

Regulatory Approvals.

30

 

 

 

 

 

3.4.

Control of Commercialization Activities.

30

 

 

 

 

 

3.5.

Manufacturing.

30

 

 

 

 

 

3.6.

Progress Reporting.

31

 

 

 

 

 

3.7.

Regulatory Information.

31

 

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.

--------------------------------------------------------------------------------

 

4.

LICENSES AND RELATED GRANTS OF RIGHTS.

32

 

 

 

 

 

4.1.

Grants to Pfizer.

32

 

 

 

 

 

4.2.

Grants to CytomX.

34

 

 

 

 

 

4.3.

Reciprocal Non-Exclusive Research License for Disclosed Know-How and
Confidential Information.

35

 

 

 

 

 

4.4.

Retained Rights.

36

 

 

 

 

 

4.5.

Exclusivity.

36

 

 

 

 

 

4.6.

Section 365(n) of Bankruptcy Code.

36

 

 

 

 

 

4.7.

No Implied Rights.

37

 

 

 

5.

PAYMENTS TO CYTOMX.

37

 

 

 

 

 

5.1.

Upfront and Option Fee.

37

 

 

 

 

 

5.2.

Option Exercise Fee.

37

 

 

 

 

 

5.3.

Research Support Funding.

37

 

 

 

 

 

5.4.

Milestones.

39

 

 

 

 

 

5.5.

Royalties.

42

 

 

 

 

 

5.6.

Reports and Payments.

46

 

 

 

 

 

5.7.

Maintenance of Records; Audits.

47

 

 

 

6.

INTELLECTUAL PROPERTY.

48

 

 

 

 

 

6.1.

Inventions.

48

 

 

 

 

 

6.2.

Patent Rights.

50

 

 

 

 

 

6.3.

Interference, Opposition, Revocation and Declaratory Judgment Actions.

58

 

 

 

7.

CONFIDENTIALITY.

59

 

 

 

 

 

7.1.

Confidentiality.

59

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.

--------------------------------------------------------------------------------

 

 

7.2.

Authorized Disclosure.

59

 

 

 

 

 

7.3.

Public Announcements; Publications.

62

 

 

 

 

 

7.4.

Obligations in Connection with Change of Control.

63

 

 

 

8.

REPRESENTATIONS AND WARRANTIES.

63

 

 

 

 

 

8.1.

Mutual Representations and Warranties.

63

 

 

 

 

 

8.2.

Representations and Warranties of CytomX.

64

 

 

 

 

 

8.3.

CytomX Covenants.

66

 

 

 

 

 

8.4.

Representation by Legal Counsel.

67

 

 

 

 

 

8.5.

Disclaimer.

67

 

 

 

9.

GOVERNMENT APPROVALS; TERM AND TERMINATION.

68

 

 

 

 

 

9.1.

Government Approvals.

68

 

 

 

 

 

9.2.

Term.

68

 

 

 

 

 

9.3.

Termination by Either Party for Cause.

68

 

 

 

 

 

9.4.

Termination by Pfizer for Convenience.

68

 

 

 

 

 

9.5.

Termination on Insolvency of CytomX.

68

 

 

 

 

 

9.6.

Effects of Termination.

68

 

 

 

 

 

9.7.

Disposition of Inventories of Products.

73

 

 

 

 

 

9.8.

Survival of Certain Obligations.

73

 

 

 

 

 

9.9.

Right to Termination of Research Project(s) or Research Program by Pfizer upon
Change of
Control of CytomX.

73

 

 

 

 

 

9.10

Effects of CytomX Change of Control.

74

 

 

 

10.

LIMITATION ON LIABILITY, INDEMNIFICATION AND INSURANCE.

75

 

 

 

 

 

10.1.

No Consequential Damages.

75

 

 

 

 

 

10.2.

Indemnification by Pfizer.

75

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.

--------------------------------------------------------------------------------

 

 

 

10.3.

Indemnification by CytomX.

76

 

 

 

 

 

10.4.

Procedure.

76

 

 

 

 

 

10.5.

Insurance.

78

 

 

 

11.

MISCELLANEOUS.

78

 

 

 

 

 

11.1.

Assignment.

78

 

 

 

 

 

11.2.

Further Actions.

79

 

 

 

 

 

11.3.

Force Majeure.

79

 

 

 

 

 

11.4.

Notices.

79

 

 

 

 

 

11.5.

Amendment.

80

 

 

 

 

 

11.6.

Waiver.

80

 

 

 

 

 

11.7.

Severability.

80

 

 

 

 

 

11.8.

Descriptive Headings.

81

 

 

 

 

 

11.9.

Dispute Resolution.

81

 

 

 

 

 

11.10.

Governing Law.

82

 

 

 

 

 

11.11.

Consent to Jurisdiction.

82

 

 

 

 

 

11.12.

Entire Agreement.

82

 

 

 

 

 

11.13.

Independent Contractors.

82

 

 

 

 

 

11.14.

Counterparts.

83

 

 

 

 

 

11.15.

No Third Party Rights or Obligations.

83

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




i

--------------------------------------------------------------------------------

 

 

EXHIBITS

Exhibit 2.3.1: EGFR Research Plan

SCHEDULES

Schedule 1.51: EGFR

Schedule 1.54: EGFR Probody

Schedule 1.159: Tool Patent Rights

Schedule 6.2.1(d): Countries for Filing National Phase Applications (Part A and
Part B)

Schedule 7.3.1: Press Release

Schedule 8.2.1: CytomX Third Party Agreements

Schedule 8.2.3: CytomX Patent Rights

Schedule 8.2.8: Government Funding Agreements

Schedule 8.2.9: Agreements Limiting IP Rights

Schedule 8.2.10: Disclosed Third Party Agreements

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.

ii

--------------------------------------------------------------------------------

 

RESEARCH COLLABORATION, OPTION AND LICENSE AGREEMENT

This Research Collaboration, Option and License Agreement (the “Agreement”) is
entered into as of May 30, 2013 (the “Effective Date”), by and among Pfizer,
Inc., a corporation organized and existing under the laws of the State of
Delaware and having a place of business at 235 East 42nd Street, New York, New
York, 10017 United States (“Pfizer”) and CytomX Therapeutics, Inc., a
corporation organized and existing under the laws of Delaware and having a place
of business at 650 Gateway Blvd., Suite 125, South San Francisco, California,
94080 United States (“CytomX”). Pfizer and CytomX may each be referred to herein
individually as a “Party” and collectively as the “Parties.”

WHEREAS, Pfizer is engaged in the research, development and commercialization of
pharmaceutical and health care products and has developed and owns proprietary
rights to certain technology enabling antibody-drug conjugation, including
technology relating to Linkers and Payloads;

WHEREAS, CytomX has developed and owns proprietary rights to certain technology
relating to a proprietary platform to enable the development of fully
recombinant, protease-activated monoclonal antibodies, including Probodies (as
defined below); and

WHEREAS, Pfizer and CytomX desire to collaborate to discover and research novel
Probodies and Probody drug conjugates active against certain designated targets
and to provide for Pfizer to further research, develop, manufacture and
commercialize Probody drug conjugates, as provided for herein.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

1.

DEFINITIONS.

When used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Article 1. Any terms defined elsewhere in this
Agreement shall be given equal weight and importance as though set forth in
Article 1.

1.1. “Acquirer” is defined in Section 9.10.1(b).

1.2. “ADC” means an Antibody conjugated to a Payload using a Linker, other than
a PDC.

1.3. “Additional Target” is defined in Section 2.1.6.

1.4. “Additional Target Designation Date” is defined in Section 2.1.6.

1.5. “Additional Target Fee” is defined in Section 2.1.6.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




1

--------------------------------------------------------------------------------

 

 

1.6. “Additional Third Party Licenses” is defined in Section 5.5.2(b).

1.7. “Affiliate” means, with respect to any Person, any other Person that
controls, is controlled by or is under common control with such Person. A Person
shall be regarded as in control of another entity if it owns or controls at
least fifty percent (50%) of the equity securities of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, for the election of the corresponding managing authority),
provided, however, that the term “Affiliate” shall not include subsidiaries or
other entities in which a Party or its Affiliates owns a majority of the
ordinary voting power necessary to elect a majority of the board of directors or
other managing authority, but is restricted from electing such majority by
contract or otherwise, until such time as such restrictions are no longer in
effect.

1.8. “Agreement” is defined in the introduction to this Agreement.

1.9. “Agreement PDC” means any PDC incorporating an Agreement Probody Targeting
a Research Project Target.

1.10. “Agreement Probody” means (a) an EGFR Probody, (b) any Probody that is
identified, created or developed in the course of the Research Program as
Targeting a Research Project Target and (c) any modification or derivative of a
Probody referenced under clause (a) or (b) of this Section 1.10 that is
(i) developed by Pfizer, (ii) Targets a Research Project Target and (iii) is
claimed or covered by CytomX Technology or Developed IP.

1.11. “Alliance Manager” is defined in Section 2.5.

1.12. “Annual Net Sales” means, with respect to any Licensed Product in a Pfizer
Year during the applicable Royalty Term for such Licensed Product, the aggregate
Net Sales by Pfizer, its Affiliates and its Sublicensees from the sale of such
Licensed Product in the Territory during such Pfizer Year.

1.13. “Antibody” means a molecule which comprises or contains: (a) one or more
immunoglobulin variable domains; (b) fragments, variants, modifications or
derivatives of such immunoglobulin variable domains irrespective of origin or
source, including but not limited to antigen binding portions including Fab,
Fab’, F(ab’)2, Fv, dAb and CDR fragments, single chain antibodies (scFv),
chimeric antibodies, monospecific antibodies, diabodies and polypeptides
(including humanized versions thereof) that contain at least a portion of an
immunoglobulin that is sufficient to confer specific antigen binding to the
polypeptide; or (c) the nucleic acid consisting of a sequence of nucleotides
encoding (or complementary to a nucleic acid encoding) the foregoing molecules
in (a) or (b). For clarity, as used in this Agreement, the term “Antibody” shall
not include Probodies or PDCs.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




2

--------------------------------------------------------------------------------

 

 

1.14. “Applicable Law” means the laws, statutes, rules, regulations, guidelines,
or other requirements that may be in effect from time to time and apply to a
Party’s activities to be performed under this Agreement, including any such
laws, statutes, rules, regulations, guidelines or other requirements of the FDA
or the EMA.

1.15. “Asia” means Japan and China.

1.16. “Available” means with respect to a proposed Second Target, Replacement
Target or Additional Target, that such Target shall be available, as of the date
of CytomX’s receipt of the applicable Proposed Target Notice, for designation by
Pfizer as a Research Project Target unless (a) CytomX has granted, is subject to
a Binding Obligation that prevents it from granting, or has an agreement in
principal to grant (as evidenced by an agreed term sheet or letter of intent
setting forth the material terms related to such proposed Target) to a Third
Party a license or rights to acquire a license to Develop or Commercialize
Probodies or PDCs Targeting such proposed Target prior to the date of receipt of
the written notice from Pfizer, (b) CytomX is engaged in confidential
discussions, which have been active within sixty (60) days prior to Pfizer’s
written notice, with a Third Party (as evidenced by an executed nondisclosure
agreement under which the identity of such proposed Target was disclosed to
CytomX) related to the Development or Commercialization of Probodies or PDCs
Targeting such proposed Target, prior to the date of receipt of the written
notice from Pfizer, as certified in writing by CytomX’s CEO, or (c) CytomX has
initiated antibody discovery directed to such proposed Target, as evidenced by
CytomX’s written records, as of the date of receipt of the written notice from
Pfizer.

1.17. “Bankruptcy Code” is defined in Section 4.6.

1.18. “Binding Obligation” means, with respect to a Party (a) any oral or
written agreement or arrangement that binds or legally affects such Party’s
operations or property, including any assignment, license agreement, loan
agreement, guaranty, or financing agreement; (b) the provisions of such Party’s
charter, bylaws or other organizational documents or (c) any order, writ,
injunction, decree or judgment of any court or Governmental Authority entered
against such Party or by which any of such Party’s operations or property are
bound.

1.19. “Biosimilar Biologic Product” is defined in Section 5.5.2(a).

1.20. “Biosimilar Notice” means a copy of any application submitted by a Third
Party to the FDA under 42 U.S.C. § 262(k) of the PHS Act (or, in the case of a
country of the Territory outside the United States, any similar law) for
Regulatory Approval of a biological product, which application identifies a
Licensed Product as the reference product with respect to such product, and
other information that describes the process or processes used to manufacture
the biological product.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




3

--------------------------------------------------------------------------------

 

 

1.21. “Business Day” means a day other than a Saturday, a Sunday or a day that
is a national holiday in the United States.

1.22. “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 or December 31, for so
long as this Agreement is in effect.

1.23. “Calendar Year” means each successive period of twelve (12) calendar
months commencing on January 1 and ending on December 31.

1.24. “CAN Status” means the approval of candidate selection status for a
particular Agreement PDC by Pfizer’s Oncology Research Development Board or
other governance body with the same or higher authority, based upon Pfizer’s
then prevailing criteria for early drug development activities, as documented in
meeting minutes of such board or other body.

1.25. “Change of Control” means, with respect to a Party, (a) a merger,
reorganization or consolidation of such Party with a Third Party which results
in the voting securities of such Party outstanding immediately prior thereto
ceasing to represent at least fifty (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation,
(b) a Third Party becoming the beneficial owner of fifty (50%) or more of the
combined voting power of the outstanding securities of such Party or (c) the
sale or other transfer to a Third Party of all or substantially all of such
Party’s business or assets to which this Agreement relates.

1.26. “Combination Product” means a Licensed Product containing an Agreement PDC
and one or more other therapeutically active ingredients or products. For
clarity, a Payload conjugated into an Agreement PDC contained in a Licensed
Product shall not be considered an additional therapeutically active ingredient
or product for the purposes of determining whether such Licensed Product is a
Combination Product under this Agreement.

1.27. “Commercial License” is defined in Section 4.1.3.

1.28. “Commercialization” or “Commercialize” means activities directed to
marketing, promoting, distributing, importing, exporting, using for commercial
purposes or selling or having sold a Licensed Product. Commercialization shall
not include any activities related to Manufacturing or Development.

1.29. “Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, those reasonable, good faith
efforts to accomplish such objective as such Party would normally use to
accomplish a similar objective under similar circumstances. With respect to any
efforts relating to the Development, Regulatory Approval or Commercialization of
an Agreement PDC or Licensed Product by a Party, generally or with respect to
any particular country in the

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




4

--------------------------------------------------------------------------------

 

Territory, a Party will be deemed to have exercised Commercially Reasonable
Efforts if such Party has exercised those efforts normally used by such Party,
in the relevant country, with respect to a compound, product or product
candidate, as applicable, owned or Controlled by such Party, or to which such
Party has similar rights, which compound, product or product candidate is of
similar market potential in such country, and is at a similar stage in its
development or product life cycle as the Agreement PDC or Licensed Product,
taking into account all relevant factors in effect at the time such efforts are
to be expended. It is expressly understood that the use of Commercially
Reasonable Efforts may result in ceasing the Development, Regulatory Approval or
Commercialization of an Agreement PDC or Licensed Product. Further, to the
extent that the performance of a Party’s obligations hereunder is adversely
affected by the other Party’s failure to perform its obligations hereunder, the
impact of such performance failure will be taken into account in determining
whether such Party has used its Commercially Reasonable Efforts to perform any
such affected obligations.

1.30. “Confidential Information” of a Party means all Know-How or other
information, including proprietary information and materials (whether or not
patentable) regarding such Party’s technology, products, business or objectives,
that is communicated in any way or form by the Disclosing Party to the Receiving
Party, either prior to or after the Effective Date of this Agreement (including
any information disclosed pursuant to the Confidentiality Agreement), and
whether or not such Know-How or other information is identified as confidential
at the time of disclosure. The terms and conditions of this Agreement shall be
deemed to be the Confidential Information of each Party. CytomX Improvements
shall be deemed to be the Confidential Information of CytomX. Pfizer
Improvements shall be deemed to be the Confidential Information of Pfizer.
Confidential Information within the Developed IP conceived or generated in the
course of performing Research Plan Activities with respect to a particular
Research Plan Target shall be deemed to be the Confidential Information of both
Parties until the earlier of expiration of the Option Period for such Research
Plan Target or such time as such Research Plan Target ceases to be a Research
Project Target for purposes of this Agreement; thereafter, Confidential
Information within such Developed IP shall be deemed to be the Confidential
Information of the Party owning such Developed IP or of both Parties in the case
of Joint Developed IP, except that any such Confidential Information within the
PDC Developed IP, upon assignment thereof to Pfizer pursuant to
Section 6.1.1(d), shall be deemed to be the Confidential Information solely of
Pfizer.

1.31. “Confidentiality Agreement” means that certain Confidentiality Agreement
between the Parties dated July 27, 2012.

1.32. “Control” or “Controlled” means, with respect to any (a) item of
information, including Know-How, or (b) intellectual property right, the
possession (whether by ownership interest or license, other than pursuant to
this Agreement) by a Party of the ability to grant to the other Party access to
or a license under such item or right, as provided herein, without violating the
terms of any agreement or other arrangements with any Third Party.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




5

--------------------------------------------------------------------------------

 

 

1.33. “CytomX Improvement” means any Patent Right, Know-How or other
intellectual property right (i) that is conceived or generated in the course of
performing Research Plan Activities during the applicable Research Term by or on
behalf of employees, agents or independent contractors of a Party or any of its
Affiliates, solely or jointly with the employees, agents or independent
contractors of the other Party or any of its Affiliates, and (ii) that
(A) consists of a modification or improvement relating to the CytomX Technology,
(B) would be generally applicable to compounds other than PDCs or ADCs, (C) is
not specifically directed to one or more of the Agreement PDCs or the Pfizer
Technology and (D) could have reasonably been developed or discovered without
the aid, use or application of Pfizer Technology, Pfizer Improvements or
Pfizer’s Confidential Information or any improvements or enhancements thereto.
For clarity, the composition and use of Substrates and Masks so conceived or
generated in the course of performing Research Plan Activities during the
applicable Research Term, in each case that are not uniquely useful with an
Agreement Probody, shall constitute CytomX Improvements and CytomX Improvements
shall exclude PDC Developed IP.

1.34. “CytomX Indemnified Party” is defined in Section 10.2.

1.35. “CytomX Insolvency Event” means the occurrence of any of the following:
(a) a case is commenced by or against CytomX under applicable bankruptcy,
insolvency or similar laws, and is not dismissed within ninety (90) days,
(b) CytomX files for or is subject to the institution of bankruptcy,
reorganization, liquidation, receivership or similar proceedings, (c) CytomX
assigns all or a substantial portion of its assets for the benefit of creditors,
(d) a receiver or custodian is appointed for CytomX’s business, (e) a
substantial portion of CytomX’s business is subject to attachment or similar
process, or (f) anything analogous to any of the events described in the
foregoing clauses (a) through (e) occurs under the laws of any applicable
jurisdiction.

1.36. “CytomX Know-How” means any Know-How comprised in the CytomX Technology.

1.37. “CytomX Letter” is defined in Section5.5.2(c)(ii).

1.38. “CytomX Patent Right” means any Patent Right comprised in the CytomX
Technology. The CytomX Patent Rights existing as of the Effective Date include
those set forth on Schedule 8.2.3 attached hereto.

1.39. “CytomX Proprietary Materials” means biological materials (including any
Probodies, Masks or Substrates) and other tangible research materials Controlled
by CytomX and provided by CytomX to Pfizer under this Agreement.

1.40. “CytomX Technology” means any Patent Right, Know-How or other intellectual
property right that is Controlled by CytomX or any Affiliate of CytomX as of the
Effective Date or, subject to the provisions of Sections 5.5.2(c) and 9.10, that
comes into the Control of CytomX or any Affiliate of CytomX at any time during
the Term of this

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




6

--------------------------------------------------------------------------------

 

Agreement that claims, covers or is specifically directed to the composition of,
or any method of using or method of making or any Tools for Developing, any
Probody, Mask or Substrate.

1.41. “CytomX Third Party Agreement” means: (i) any agreement between, on the
one hand, CytomX or its Affiliate and, on the other hand, a Third Party,
existing as of the Effective Date under which CytomX obtains rights in or to any
Licensed Intellectual Property; and (ii) any agreement between, on the one hand,
CytomX or its Affiliate and, on the other hand, a Third Party, entered into
after the Effective Date under which CytomX or its Affiliate obtains rights in
or to any Licensed Intellectual Property to the extent such Agreement is
referenced under Section 5.5.2(b) or is elected by Pfizer as a CytomX Third
Party Agreement pursuant to Section 5.5.2(c).

1.42. “CytomX Usable Developed IP” is defined in Section 7.2.1.

1.43. “Develop” or “Development” means to discover, research or otherwise
develop a product, including conducting any pre-clinical, non-clinical or
clinical research and any drug development activity, including discovery,
research, toxicology, pharmacology and other similar efforts, test method
development and stability testing, manufacturing process development,
formulation development, delivery system development, quality assurance and
quality control development, statistical analysis, clinical studies (including
pre- and post-approval studies), development of diagnostic assays in connection
with clinical studies, and all activities directed to obtaining any Regulatory
Approval, including any marketing, pricing or reimbursement approval.

1.44. “Developed IP” means any Patent Right, Know-How or other intellectual
property right, excluding CytomX Improvements and Pfizer Improvements, that is
conceived or generated in the course of performing Research Plan Activities
during the applicable Research Term (a) solely by or on behalf of employees,
agents or independent contractors of CytomX or any of its Affiliates, (b) solely
by or on behalf of employees, agents or independent contractors of Pfizer or any
of its Affiliates or (c) jointly by or on behalf of (i) employees, agents or
independent contractors of CytomX or any of its Affiliates and (ii) employees,
agents or independent contractors of Pfizer or any of its Affiliates.

1.45. “Development Milestone” is defined in Section 5.4.1.

1.46. “Development Milestone Payment” is defined in Section 5.4.1.

1.47. “Diligence Issue” is defined in Section 3.2.4.

1.48. “Disclosed Third Party Agreement” is defined in Section 8.2.10.

1.49. “Disclosing Party” is defined in Section 7.1.

1.50. “Effective Date” is defined in the introduction to this Agreement.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




7

--------------------------------------------------------------------------------

 

 

1.51. “EGFR” means the Target corresponding to epidermal growth factor receptor,
as more specifically described on Schedule 1.51.

1.52. “EGFR Continuation Product” means all Agreement PDCs Targeting EGFR that
are or have been under Development or Commercialization by Pfizer under this
Agreement at the time of or prior to termination of this Agreement.

1.53. “EGFR PDC” means any Agreement PDC incorporating an EGFR Probody.

1.54. “EGFR Probody” means the Probody described on Schedule 1.54 and any other
Probody Targeting EGFR that is developed under the Research Plan for EGFR or
otherwise provided to Pfizer hereunder and which shall be added to the Schedule
1.54.

1.55. “EMA” means the European Medicines Agency, or any successor agency
thereto.

1.56. “FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act
(21 U.S.C. § 301 et seq.), as amended, and the rules and regulations promulgated
thereunder.

1.57. “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

1.58. “Field” means human and veterinary therapeutic, diagnostic, prophylactic
and prognostic purposes.

1.59. “First Commercial Sale” means, with respect to any Licensed Product and
any country of the world, the first sale of such Licensed Product under this
Agreement by Pfizer, its Affiliates or its Sublicensees to a Third Party in such
country, after such Licensed Product has been granted Regulatory Marketing
Approval by the competent Regulatory Authorities in such country. When used
without reference to a specified indication, First Commercial Sale means the
First Commercial Sale for any indication.

1.60. “FTE” means a full time scientific equivalent person (with B.S., M.S. or
Ph.D. level or equivalent degrees, including laboratory technicians with exams
recognized according to European standards) year, consisting of a minimum of a
total of one thousand eight hundred and eighty (1,880) hours per year of
scientific work directly related to and in support of the Research Program by an
employee or natural person engaged as an independent contractor of CytomX or any
of its Affiliates.

1.61. “FTE Rate” means for the first three years after the Effective Date, [***]
per FTE, and thereafter [***] per FTE.

1.62. “GAAP” means United States generally accepted accounting principles,
consistently applied.

1.63. “Generic Competition” is defined in Section 5.5.2(a).

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




8

--------------------------------------------------------------------------------

 

 

1.64. “Governmental Authority” means any court, agency, department, authority or
other instrumentality of any national, state, county, city or other political
subdivision.

1.65. “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

1.66. “IND” means an Investigational New Drug Application, as defined in the
FD&C Act, that is required to be filed with the FDA before beginning clinical
testing of a Licensed Product in human subjects, or an equivalent foreign
filing.

1.67. “Indemnified Party” is defined in Section 10.4.1.

1.68. “Indemnifying Party” is defined in Section 10.4.1.

1.69. “Infringement” is defined in Section 6.2.2(a).

1.70. “Joint Developed IP” is defined in Section 6.1.1(c).

1.71. “Joint Patent Right” is defined in Section 6.2.1(e).

1.72. “Joint Research Committee” or “JRC” is defined in Section 2.4.1.

1.73. “Know-How” means any proprietary invention, discovery, data, information,
process, method, technique, material, technology, result or other know-how,
whether or not patentable.

1.74. “Liability” is defined in Section 10.2.

1.75. “Licensed Intellectual Property” means any and all intellectual property
(including Patent Rights and Know-How) Controlled by CytomX, including the
CytomX Technology, the CytomX Improvements and CytomX’s interest in the
Developed IP, that is actually used by CytomX in developing Licensed Products
under the applicable Research Plan or that is otherwise necessary or useful for
Pfizer to make, have made, use, have used, sell, have sold, offer for sale, have
offered for sale, import, have imported and otherwise exploit and Commercialize
Licensed Products. Notwithstanding the foregoing, Licensed Intellectual Property
shall not include: (a) any Tools, or (b) any other intellectual property
generated after the end of the applicable Research Term that is not Necessary
for the Development or Commercialization of the Licensed Products.

1.76. “Licensed Product” means any product containing an Agreement PDC, which
would infringe a Valid Claim of any Licensed Intellectual Property in the
absence of the Commercial License or that is claimed or covered by, or was made
using or otherwise incorporates, any Licensed Intellectual Property or Developed
IP.

1.77. “Linker”means a moiety or means used to conjugate a Payload to an Antibody
or Probody.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




9

--------------------------------------------------------------------------------

 

 

1.78. “Litigation Conditions” is defined in Section 10.4.2.

1.79. “Major EU Market Country” means any of France, Germany, Italy, Spain or
the United Kingdom.

1.80. “Major Market Country” means any Major EU Market Country, Japan or the
United States.

1.81. “Manufacturing” or “Manufacture” means activities directed to making,
producing, manufacturing, processing, filling, finishing, packaging, labeling,
quality assurance testing and release, shipping or storage of a product.

1.82. “Marginal Royalty Rates” is defined in Section 5.5.

1.83. “Mask” means a peptide linked to an Antibody that is capable of inhibiting
the specific binding of the Antibody to its Target.

1.84. “Milestone Payment” means any Development Milestone Payment or Sales
Milestone Payment.

1.85. “Necessary” is defined in Section 5.5.2(b).

1.86. “Net Sales” means, with respect to a Licensed Product that is not a
Combination Product, gross receipts from sales by Pfizer and its Affiliates and
Sublicensees of such Licensed Product to Third Parties in the Territory, less in
each case (i) bad debts, (ii) sales returns and allowances actually paid,
granted or accrued, including trade, quantity and cash discounts and any other
adjustments, including those granted on account of price adjustments, billing
errors, rejected goods, damaged or defective goods, recalls, returns, rebates,
chargeback rebates, reimbursements or similar payments granted or given to
wholesalers or other distributors, buying groups, health care insurance
carriers, chain pharmacies, mass merchandisers, staff model HMO’s, pharmacy
benefit managers or other institutions in respect of the purchase price,
(iii) adjustments actually paid, granted or accrued arising from consumer
discount programs or other similar programs, (iv) customs or excise duties,
sales tax, consumption tax, value added tax, and other taxes (except income
taxes) or duties relating to sales, (v) any payment made by Pfizer, its
Affiliates or Sublicensees in respect of sales to the United States government,
any state government or any foreign government, or to any other Governmental
Authority, or with respect to any government-subsidized program or managed care
organization, and (vi) freight and freight insurance (to the extent that Pfizer
bears the cost of freight and freight insurance for the Licensed Product), in
each case in accordance with GAAP, as consistently applied by Pfizer with
respect to sales of the Licensed Product (the deductions described above are
referred to collectively herein as “Permitted Deductions”); and

1.86.1. in the event a Licensed Product is sold as a Combination Product in any
country, the Net Sales of the Combination Product, for the purposes of

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




10

--------------------------------------------------------------------------------

 

determining royalty payments, shall be determined by multiplying the Net Sales
(as defined above in this Section) of the Combination Product by the fraction,
A/(A+B) where A is the weighted (by sales volume) average sale price in such
country of the Licensed Product when sold separately in finished form, and B is
the aggregate weighted (by sales volume) average sale price in such country of
the other therapeutically active ingredients included in such Combination
Product when sold separately in finished form. In the event that such average
sale price cannot be determined for both the Licensed Product and the other
product(s) included in the Combination Product, Net Sales for purposes of
determining royalty payments shall be agreed by the Parties based on the
relative value contributed by each component, such agreement not to be
unreasonably withheld or delayed.

1.86.2. Sales between Pfizer and its Affiliates or Sublicensees shall be
excluded from the computation of Net Sales and no payments will be payable on
such sales except where such Affiliates or Sublicensees are end users, but Net
Sales shall include the subsequent final sales to Third Parties by such
Affiliates or Sublicensees. Net Sales shall be determined from books and records
maintained in accordance with GAAP, as consistently applied by Pfizer with
respect to sales of the Licensed Product.

1.86.3. The Parties acknowledge that Pfizer does not currently intend to
Commercialize any Licensed Product solely for in vivo diagnostic purposes and
that the Parties anticipate that any sales of any Licensed Product for such
diagnostic purposes will occur only in connection with or in support of sales of
a Licensed Product for therapeutic purposes. Notwithstanding the foregoing, in
the event Pfizer, its Affiliates or Sublicensees Commercialize any Licensed
Product for in vivo diagnostic purposes, sales of such Licensed Product for such
diagnostic purposes shall be included in the calculation of Net Sales provided
that Pfizer and CytomX will negotiate in good faith a reasonable royalty
applicable to Net Sales of any such Licensed Product for such diagnostic
purposes during the applicable Royalty Term, which royalty shall be no greater
than the Marginal Royalty Rates otherwise set forth for Licensed Products under
this Agreement, and will negotiate any changes to the definition of the terms
“Agreement PDC” or “Payload” necessary to cover the proposed Licensed Product
for such diagnostic purposes if such Licensed Product does not contain a
Payload.

1.87. “Non-Disclosing Party” is defined in Section 7.3.2.

1.88. “Notice of Dispute” is defined in Section 11.9.1.

1.89. “Option” is defined in Section 4.1.1.

1.90. “Option Exercise Date” is defined in Section 4.1.2.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




11

--------------------------------------------------------------------------------

 

 

1.91. “Option Exercise Fee” is defined in Section 5.2.

1.92. “Option Period” means, on a Research Project Target-by-Research Project
Target basis, the period commencing on the Effective Date and expiring upon the
earlier of (a) sixty (60) days following Pfizer’s first designation of CAN
Status for the first Agreement PDC Targeting such Research Project Target or
(b) with respect to EGFR, the third (3rd) year anniversary of the Effective Date
or, with respect to the Second Target or the Replacement Target, as the case may
be, the fifth (5th) anniversary of the Effective Date, or (c) with respect to an
Additional Target, the third (3rd) anniversary of the Additional Target
Designation Date with respect to such Additional Target.

1.93. “Party” and “Parties” is defined in the introduction to this Agreement.

1.94. “Patent Rights” means any and all (a) patents, (b) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions and renewals, and all patents
granted thereon, (c) all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including patent term extensions, supplementary protection
certificates or the equivalent thereof, (d) inventor’s certificates, (e) any
other form of government-issued right substantially similar to any of the
foregoing and (f) all United States and foreign counterparts of any of the
foregoing. The Patent Rights owned by either Party include any Patent Right
assigned to such Party pursuant to the provisions of this Agreement.

1.95. “Payload” means a therapeutically active ingredient other than an
Antibody.

1.96. “PDC” means a Probody conjugated to a Payload using a Linker.

1.97. “PDC Developed IP” means, with respect to a Research Project Target,
Developed IP that is directed to the manufacture, composition or use of PDCs
Targeting such Research Project Target.

1.98. “Permitted Uses” is defined in Section 7.2.1.

1.99. “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government.

1.100. “Pfizer” is defined in the introduction to this Agreement.

1.101. “Pfizer Diligence Obligation” is defined in Section 3.2.3.

1.102. “Pfizer Improvements” means any Patent Right, Know-How or other
intellectual property right (i) that is conceived or generated in the course of
performing Research

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




12

--------------------------------------------------------------------------------

 

Plan Activities during the applicable Research Term by or on behalf of
employees, agents or independent contractors of a Party or any of its
Affiliates, solely or jointly with the employees, agents or independent
contractors of the other Party or any of its Affiliates, and (ii) that
(A) consists of a modification or improvement relating to the Pfizer Technology,
(B) would be generally applicable to compounds other than PDCs or Probodies,
(C) is not specifically directed to one or more Agreement PDCs and (D) could
have reasonably been developed or discovered without the aid, use or application
of CytomX Technology, CytomX Improvements, or CytomX’s Confidential Information
or any improvements or enhancements thereto. For clarity, the composition and
use of Linkers and Payloads so conceived or generated in the course of
performing Research Plan Activities during the applicable Research Term shall
constitute Pfizer Improvements and Pfizer Improvements shall exclude PDC
Developed IP.

1.103. “Pfizer Indemnified Party” is defined in Section 10.3.

1.104. “Pfizer Know-How” means any Know-How comprised in the Pfizer Technology.

1.105. “Pfizer Linker” means a Linker of which the composition, or any method of
using or method of making, is Controlled by Pfizer or any Affiliate of Pfizer as
of the Effective Date or that comes into the Control of Pfizer or any Affiliate
of Pfizer at any time during the Term of this Agreement or is used in any
Agreement PDC.

1.106. “Pfizer Patent Right” means any Patent Right comprised in the Pfizer
Technology.

1.107. “Pfizer Payload” means a Payload of which the composition, or any method
of using or method of making, is Controlled by Pfizer or any Affiliate of Pfizer
as of the Effective Date or that comes into the Control of Pfizer or any
Affiliate of Pfizer at any time during the Term of this Agreement or is used in
any Agreement PDC.

1.108. “Pfizer Proprietary Materials” means any chemical, biological (including
any Antibodies) and other tangible research materials Controlled by Pfizer and
provided by Pfizer to CytomX under this Agreement.

1.109. “Pfizer Quarter” means each of the four thirteen week periods (a) with
respect to the United States, commencing on January 1 of any Pfizer Year and
(b) with respect to any country in the Territory other than the United States,
commencing on December 1 of any Pfizer Year.

1.110. “Pfizer Site-Specific Conjugation Technology” means any Know-How or
Confidential Information Controlled by Pfizer that is specifically directed to
site-specific conjugation technology.

1.111. “Pfizer Technology” means any Patent Right, Know-How or other
intellectual property right that is Controlled by Pfizer or any Affiliate of
Pfizer as of the Effective Date or that comes into the Control of Pfizer or any
Affiliate of Pfizer at any time during

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




13

--------------------------------------------------------------------------------

 

the Term of this Agreement that claims, covers or is specifically directed to
the composition of, or any method of using or method of making, any Antibody,
ADC, Linker or Payload.

1.112. “Pfizer Year” means the 12 month fiscal periods observed by Pfizer
(a) commencing on January 1 with respect to the United States and (b) commencing
on December 1 with respect to any country in the Territory other than the United
States

1.113. “Phase I Clinical Study” means a study of a Licensed Product in human
subjects or patients with the endpoint of determining initial tolerance, safety,
metabolism or pharmacokinetic information and clinical pharmacology of such
product as and to the extent defined for the United States in 21 C.F.R. §
312.21(a), or its successor regulation, or the equivalent regulation in any
other country.

1.114. “Phase II Clinical Study” means a study of a Licensed Product in human
patients to determine the safe and effective dose range in a proposed
therapeutic indication as and to the extent defined for the United States in 21
C.F.R. § 312.21(b), or its successor regulation, or the equivalent regulation in
any other country.

1.115. “Phase III Clinical Study” means a study of a Licensed Product in human
patients with a defined dose or a set of defined doses of a Licensed Product
designed to (a) ascertain efficacy and safety of such Licensed Product for its
intended use; (b) define warnings, precautions and adverse reactions that are
associated with the Licensed Product in the dosage range to be prescribed; and
(c) support preparing and submitting applications for Regulatory Marketing
Approval to the competent Regulatory Authorities in a country of the world, as
and to the extent defined for the United States in 21 C.F.R.§ 312.21(c), or its
successor regulation, or the equivalent regulation in any other country. Phase
III Clinical Study shall also include any other human clinical trial serving as
a pivotal study from which the data are actually submitted to the applicable
Regulatory Authority in connection with a Regulatory Marketing Approval
Application, whether or not such trial is called a “Phase III” study.

1.116. “PHS Act” means the United States Public Health Service Act, as amended,
and the rules and regulations promulgated thereunder.

1.117. “Probody” means an Antibody linked to a Substrate and a Mask that is
claimed or covered by CytomX Technology, where such Antibody is not conjugated
to a Payload using a Linker.

1.118. “Proposed Target Notice” means a written notice provided by Pfizer to
CytomX that includes a confidential written description of the proposed Target,
including the Genbank accession number and the amino acid sequence for the
proposed Target.

1.119. “Proprietary Material” means any CytomX Proprietary Material or Pfizer
Proprietary Material.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




14

--------------------------------------------------------------------------------

 

 

1.120. “Receiving Party” is defined in Section 7.1.

1.121. “Regulatory Approval” means any technical, medical, scientific or other
license, registration, authorization or approval of any Regulatory Authority
(including any approval of a New Drug Application or Biologic License
Application) necessary for the Development, Manufacture or Commercialization of
a pharmaceutical product in any regulatory jurisdiction.

1.122. “Regulatory Approval Application” means any application submitted to an
appropriate Regulatory Authority seeking any Regulatory Approval.

1.123. “Regulatory Authority” means, with respect to any national,
supra-national, regional, state or local regulatory jurisdiction, any agency,
department, bureau, commission, council or other governmental entity involved in
the granting of a Regulatory Approval for such jurisdiction.

1.124. “Regulatory Marketing Approval” means, with respect to any pharmaceutical
product and any Indication, Regulatory Approval (including any supplement
thereto) to sell such pharmaceutical product for such Indication, including, in
any jurisdiction other than the United States, to the extent required for any
sale in such country, all pricing and reimbursement approvals to be obtained
from the Regulatory Authority granting such Regulatory Approval or any
affiliated Regulatory Authority.

1.125. “Regulatory Marketing Approval Application” means any Regulatory Approval
Application submitted to an appropriate Regulatory Authority seeking any
Regulatory Marketing Approval.

1.126. “Replacement Target” is defined in Section 2.1.5.

1.127. “Representatives” is defined in Section 7.2.1.

1.128. “Research Plan” is defined in Section 2.3.1.

1.129. “Research Plan Activities” is defined in Section 2.3.2.

1.130. “Research Plan Change” is defined in Section 2.3.3.

1.131. “Research Program” is defined in Section 2.2.

1.132. “Research Project” is defined in Section 2.3.1.

1.133. “Research Project Target” means each of EGFR and the Second Target,
provided that if the Second Target is replaced by a Replacement Target pursuant
to Section 2.1.4, then such Replacement Target shall thereafter be a Research
Project Target and the Second Target shall cease to be a Research Project Target
for purposes of this Agreement, and further provided that upon election of an
available Additional Target pursuant to Section 2.1.8, then such Additional
Target shall be a Research Project Target as of the Additional Target
Designation Date.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




15

--------------------------------------------------------------------------------

 

 

1.134. “Research Term” means, on a Research Project Target-by-Research Project
Target basis, three (3) years from the applicable Target Designation Date,
provided that Pfizer, upon written notice to CytomX at least three (3) months
prior to the end of the then-current Research Term, shall have the right to
extend the Research Term for each Research Project Target on a quarterly basis
for up to an additional four (4) Calendar Quarters, but in no case beyond the
date on which Pfizer files an IND with the applicable Regulatory Authority for a
Licensed Product Targeting such Research Project Target.

1.135. “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period of time from the First Commercial Sale of
such Licensed Product in such country until the later of (i) the expiration of
the last Valid Claim that would, but for the license to or ownership by Pfizer
hereunder, be infringed by the import or sale of such Licensed Product in such
country or (ii) the tenth (10th) anniversary of the date of the First Commercial
Sale of such Licensed Product in such country, but in the case of (ii), in no
event later than the twentieth (20th) anniversary of the earlier of the date of
the First Commercial Sale of such Licensed Product in the United States or the
date of the First Commercial Sale of such Licensed Product in any Major EU
Market Country.

1.136. “Sales Milestone” is defined in Section 5.4.2.

1.137. “Sales Milestone Payment” is defined in Section 5.4.2.

1.138. “Sales Threshold” is defined in Section 5.4.2.

1.139. “SEC” means the United States Securities and Exchange Commission.

1.140. “Second Target” is defined in Section 2.1.3.

1.141. “Second Target Designation Date” is defined in Section 2.1.3.

1.142. “Second Target Window” is defined in Section 2.1.2.

1.143. “Second Tumor Type” means the second Tumor Type for the applicable
Licensed Product in the applicable country.

1.144. “Subcontractors” is defined in Section 2.9.

1.145. “Sublicensee” means any Person to whom Pfizer grants or has granted,
directly or indirectly, a sublicense or license of rights licensed or assigned
by CytomX to Pfizer under this Agreement, in accordance with the provisions of
this Agreement.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




16

--------------------------------------------------------------------------------

 

 

1.146. “Substrate” means a moiety that is linked to the Antibody and to the Mask
of a Probody and is capable of being cleaved, reduced or photolysed.

1.147. “Target” means (a) a specific biological molecule that is identified by a
GenBank accession number or similar information, or by its amino acid or nucleic
acid sequence, (b) any naturally occurring mutant or allelic variant of a
molecule disclosed in clause (a), including transcriptional and
post-transcriptional isoforms (e.g., alternative splice variants), and
post-translational modification variants (e.g., protein processing, maturation
and glycosylation variants); and (c) truncated forms (including fragments
thereof) which have a biological function substantially identical to that of any
biological molecules disclosed in clause (a) or (b).

1.148. “Target Designation Date” means, (a) with respect to EGFR, the Effective
Date, (b) with respect to the Second Target, the Second Target Designation Date,
(c) with respect to a Replacement Target, such date as provided in Section 2.1.5
and (d) with respect to an Additional Target, the applicable Additional Target
Designation Date.

1.149. “Target Expansion Window” is defined in Section 2.1.7.

1.150. “Target Replacement Fee” is defined in Section 2.1.5.

1.151. “Targeting” means, when used to describe the relationship between a
molecule and a Target, that the molecule (a) selectively binds to the Target (or
a portion thereof) and (b) is designed or being developed to exert its primary
biological effect through binding to such Target (or such portion thereof).

1.152. “Term” is defined in Section 9.2.

1.153. “Terminated Licensed Product” is defined in Section 9.6.1(c).

1.154. “Terminated Target” is defined in Section 9.6.1.

1.155. “Territory” means the entire world.

1.156. “Third Party” means any Person other than Pfizer, CytomX or their
respective Affiliates.

1.157. “Third Party Claim” is defined in Section 10.4.1.

1.158. “Third Tumor Type” means the third Tumor Type for the applicable Licensed
Product in the applicable country.

1.159. “Tools” means any Patent Right, Know-How or other intellectual property
right covering methods, processes, materials and tools to the extent generally
applicable to the discovery of Masks, or Substrates, or their use in Probodies
(but not specifically directed to PDCs), or assays of the activity relating to
such discovery, including the cleavage,

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




17

--------------------------------------------------------------------------------

 

photolysis or reduction of Substrates, thereof. Tools include the Patent Rights
listed on Schedule 1.159, and any associated Know-How or materials, which are
licensed to CytomX under the UCSB Agreement.

1.160. “Trademark” means any trademark, trade dress, design, logo, slogan, house
mark or name used in connection with the Commercialization of any Licensed
Product by Pfizer or its Affiliates or Sublicensees hereunder, including any
registration or application for registration of any of the foregoing.

1.161. “Tumor Type” means any oncological disease or condition. For clarity, a
distinct form of cancer (e.g., breast cancer) shall be considered a separate
Tumor Type from other distinct forms of cancer (e.g., ovarian cancer), provided
that, distinct patient populations within a disease or condition shall not be
considered separate Tumor Types. For the avoidance of doubt, the treatment of
the same Tumor Type in a different patient population, or as a different line of
therapy, shall not be deemed to be a separate Tumor Type for purposes of this
Agreement.

1.162. “UCSB” means The Regents of the University of California Acting Through
Its Santa Barbara Campus.

1.163. “UCSB Agreement” means that certain Amended and Restated License
Agreement between UCSB and CytomX for UC Case No. 2003-460, et al., effective as
of August 19, 2010, as the same may be amended from time to time.

1.164. “Useful” is defined in Section 5.5.2(b).

1.165. “Valid Claim” means, with respect to a particular country, (a) a claim of
an issued and unexpired patent right included within the Licensed Intellectual
Property or Developed IP that (i) has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental
authority of competent jurisdiction, which decision is unappealed or
unappealable within the time allowed for appeal, and (ii) has not been
cancelled, withdrawn, abandoned, disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise; or (b) a bona fide claim
of a pending patent application included within the Licensed Intellectual
Property or Developed IP that has not been (i) cancelled, withdrawn or abandoned
without being refiled in another application in the applicable jurisdiction or
(ii) finally rejected by an administrative agency action from which no appeal
can be taken or that has not been appealed within the time allowed for appeal,
provided that any claim in any patent application pending for more than seven
(7) years from the earliest date on which such patent application claims
priority shall not be considered a Valid Claim for purposes of the Agreement
from and after such seven (7) year date unless and until a patent containing
such claim issues from such patent application and solely if such patent issues
while another Valid Claim covers the relevant Licensed Product in the relevant
country.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




18

--------------------------------------------------------------------------------

 

 

1.166. Construction. Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation,” (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall,” (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any Person shall
be construed to include the Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to sections or exhibits shall be
construed to refer to sections or exhibits of this Agreement, and references to
this Agreement include all exhibits hereto, (h) the word “notice” means notice
in writing (whether or not specifically stated) and shall include notices,
consents, approvals and other written communications contemplated under this
Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging), (j) references to any specific law, rule or regulation,
or article, section or other division thereof, shall be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof, (k) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), and (l) the term
“or” shall be interpreted in the inclusive sense commonly associated with the
term “and/or.”

2.

RESEARCH PROGRAM.

2.1. Selection of Research Project Targets.

2.1.1. Research Project Targets. Pfizer hereby designates EGFR as the Research
Project Target for the first Research Project.

2.1.2. Designation of a Second Research Project Target. Pfizer shall have a
one-time right to nominate a second Research Project Target, exercisable upon
written notice to CytomX, at any time prior to the twelve (12) month anniversary
(“Second Target Window”) of the Effective Date, subject to availability of such
Target as specified in Section 2.1.3.

2.1.3. Availability of Second Target. During the Second Target Window, if Pfizer
desires to nominate a second Target, Pfizer shall provide CytomX with a

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




19

--------------------------------------------------------------------------------

 

Proposed Target Notice (each such proposed Target, a “Second Target”). Within
ten (10) Business Days following CytomX’s receipt of such Proposed Target
Notice, CytomX shall notify Pfizer in writing whether the exclusive Commercial
License described in Section 4.1.3 of this Agreement is Available with respect
to such Second Target as of CytomX’s receipt of such Proposed Target Notice,
including, if such Target is not Available, a written explanation of the reason
therefor in accordance with Section 1.16, including a certification pursuant to
Section 1.16(c), as applicable. To the extent such exclusive Commercial License
is Available, then such Second Target shall automatically be considered a
Research Project Target on the date CytomX so notifies Pfizer (such date, the
“Second Target Designation Date” for such Second Target), and the Parties shall
adopt a Research Plan for such Second Target in accordance with Section 2.3.1.

2.1.4. Target Replacement Right. If the Second Target Designation Date is on or
before the three (3) month anniversary of the Effective Date, Pfizer shall have
a one-time right to replace the Second Target, if such Second Target has become
a Research Project Target, with a Replacement Target, exercisable upon written
notice to CytomX, at any time prior to the eighteen (18) month anniversary
(“Replacement Window”) of the Effective Date, subject to availability of such
Target and payment of the Target Replacement Fee, if applicable, as specified in
Section 2.1.5. For clarity, Pfizer shall have no right to replace the Second
Target with a Replacement Target if the Second Target Designation Date is after
the three (3) month anniversary of the Effective Date.

2.1.5. Availability of Replacement Target. During the Replacement Window, if
Pfizer desires to replace the Second Target with another Target, Pfizer shall
provide CytomX with a Proposed Target Notice for the Target with which it
desires to replace the Second Target (each such proposed Target, a “Replacement
Target”). Within ten (10) Business Days following CytomX’s receipt of such
Proposed Target Notice, CytomX shall notify Pfizer in writing whether the
exclusive Commercial License described in Section 4.1.3 of this Agreement is
Available with respect to such Replacement Target as of CytomX’s receipt of such
Proposed Target Notice, including, if such Target is not Available, a written
explanation of the reason therefor in accordance with Section 1.16, including a
certification pursuant to Section 1.16(c), as applicable. To the extent such
exclusive Commercial License is Available, then such Replacement Target shall
automatically be considered a Research Project Target on the date CytomX so
notifies Pfizer (such date, the “Target Designation Date” for such Replacement
Target), subject to payment of a replacement fee in the amount of $1,500,000.00
(the “Target Replacement Fee”) if such Target Designation Date is more than
twelve (12) years after the Effective Date, due within thirty (30) days after
such Target Designation Date, the Second Target shall thereupon cease to be a
Research Project Target for all purposes under this Agreement and the Parties
shall adopt a Research Plan for such Replacement Target in accordance with
Section 2.3.1.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




20

--------------------------------------------------------------------------------

 

 

2.1.6. Exclusivity of Research Project Targets. During the Option Period for
each Research Project Target, neither CytomX nor any of its Affiliates shall (a)
grant, or seek to grant, any right under any CytomX Technology or Developed IP
to any Third Party with respect to such Research Project Target or (b) use any
CytomX Technology or Developed IP to Develop (itself or through or with a Third
Party) (x) Probodies Targeting such Research Project Target other than EGFR or
(y) PDCs Targeting any Research Project Target.

2.1.7. Additional Targets. Pfizer shall have the right to add up to two
(2) additional Targets (in addition to the Second Target and any Replacement
Target designated pursuant to Sections 2.1.3 and 2.1.5, respectively),
exercisable upon written notice to CytomX, at any time prior to the three year
anniversary (“Target Expansion Window”) of the Effective Date, subject to
availability of such Target and payment of the Additional Target Fee, if
applicable, as specified in Section 2.1.8.

2.1.8. Availability of Additional Target. During the Target Expansion Window, if
Pfizer desires to add an additional Target, Pfizer shall provide CytomX with a
Proposed Target Notice (each such proposed Target, an “Additional Target”).
Within ten (10) Business Days following CytomX’s receipt of such Proposed Target
Notice, CytomX shall notify Pfizer in writing whether the exclusive Commercial
License described in Section 4.1.3 of this Agreement is Available with respect
to such Additional Target as of CytomX’s receipt of such Proposed Target Notice,
including, if such Target is not Available, a written explanation of the reason
therefor in accordance with Section 1.16, including a certification pursuant to
Section 1.16(c), as applicable. To the extent such exclusive Commercial License
is Available, then such Additional Target shall automatically be considered a
Research Project Target on the date CytomX so notifies Pfizer (such date, the
“Additional Target Designation Date” for such Additional Target), subject to
payment of an additional target fee in the amount of one million five hundred
thousand dollars ($1,500,000.00) per Additional Target (the “Additional Target
Fee”), due within thirty (30) days after such Target Designation Date, and the
Parties shall adopt a Research Plan for such Additional Target in accordance
with Section 2.3.1, which plan shall specify any additional FTE support to be
provided by Pfizer to CytomX in support of the Research Plan, which support upon
agreement of the Parties may be in excess of the six (6) FTE limit set forth in
Section 5.3.1.

2.2. Scope and Conduct of the Research Program. Under the terms and conditions
set forth herein, CytomX and Pfizer shall collaborate to conduct discovery and
pre-clinical Development activities to generate and validate Agreement Probodies
and generate Agreement PDCs to the Research Project Targets (the “Research
Program”).

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




21

--------------------------------------------------------------------------------

 

The Research Program shall be conducted in accordance with the Research Plan for
each Research Project (as more fully provided in Section 2.3 below), and each
Party shall use its Commercially Reasonable Efforts to perform all activities
assigned to it and fulfill all of its obligations under each Research Plan. In
addition, each Party shall conduct its activities under the Research Plan(s) in
accordance with Applicable Law.

2.3. Research Plans.

2.3.1. Adoption of Research Plans. The Parties shall adopt a research plan (each
a “Research Plan”) for each Research Project Target; a “Research Project” shall
mean the work to be performed pursuant to such a Research Plan. The Research
Plan for EGFR is attached as Exhibit 2.3.1. The Research Plan for any other
Research Project Target shall be prepared by the JRC and adopted within thirty
(30) days of the Target Designation Date for such Research Project Target by the
JRC, including in the case of a Second Target, Replacement Target or Additional
Target, as applicable. Each Research Plan shall reference this Agreement and
shall be subject to all of the provisions of this Agreement, in addition to the
specific details set forth in such Research Plan. To the extent any provisions
of a Research Plan conflict or are inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall control. Unless otherwise
expressly stated in a Research Plan, the provisions of each Research Plan shall
be independent of and shall not affect the provisions of any other Research
Plan. If the Parties are unable to agree on a Research Plan within the specified
time period, the JRC may specify the Research Plan, and all disputes regarding
the preparation or modification of any Research Plan (including the approval of
any Research Plan Change) shall be resolved by the JRC; provided, however, that
unless the Parties agree in writing, in no case will a Research Plan impose any
financial obligations on a Party to this Agreement that, in aggregate, exceed
the financial obligations set forth in this Agreement.

2.3.2. Responsibilities. Each Research Plan shall set forth the services and the
obligations and responsibilities assigned to each Party under the corresponding
Research Project (collectively the “Research Plan Activities”), and shall
include the following minimum terms:

(a) For each Research Project Target other than EGFR, Pfizer shall provide
Antibodies Targeting the applicable Research Project Target, which CytomX will
use to generate Probodies that Target such Research Project Target. For each
Research Project, CytomX will support the construction, expression and
purification of all Agreement Probodies.

(b) CytomX will investigate and validate each Agreement Probody in accordance
with the applicable Research Plan.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




22

--------------------------------------------------------------------------------

 

 

(c) Pfizer will conjugate the Agreement Probodies to Linkers and Payloads using
the Pfizer Technology to generate Agreement PDCs.

(d) Pfizer will perform in vivo modeling and IND-enabling studies with respect
to Agreement PDCs.

2.3.3. Changes in Research Plans. A Research Plan may be amended by a written
amendment (a “Research Plan Change”) to such Research Plan. Proposed Research
Plan Changes shall be prepared in writing by the JRC and shall be subject to
review and approval by the JRC. Each Research Plan Change shall set forth the
agreed changes to the applicable task, protocol, specifications, responsibility,
budget, timeline or other matter; provided that in no case will a Research Plan
Change reduce the number of FTEs assigned to such Research Plan except in
accordance with Section 5.3.1. As used in this Agreement, a Research Plan will
be deemed to include any Research Plan Changes with respect thereto. Each
Research Plan Change shall reference this Agreement and the Research Plan it
relates to and shall be subject to the provisions of this Agreement. To the
extent any provisions of a Research Plan Change conflict or are inconsistent
with the provisions of this Agreement, the provisions of this Agreement shall
control. All Research Plan Changes shall be incorporated herein by reference and
form a part hereof.

2.4. Governance of the Research Program.

2.4.1. Formation of the Joint Research Committee. CytomX and Pfizer shall
establish a “Joint Research Committee” (or “JRC”) to oversee and coordinate the
activities of the Parties under this Agreement in regard to the Research
Program. The JRC shall also serve as a forum to facilitate communications
between the Parties regarding the Research Program. The JRC shall be comprised
of three (3) representatives from each Party as appointed by such Party, with
such representatives possessing appropriate expertise and seniority to carry out
the Research Projects. The JRC may change its size from time to time by mutual
consent of its members. A Party may replace one or more of its representatives
from time to time upon written notice to the other Party. The initial members of
the JRC will be: [***] on behalf of Pfizer, and [***] on behalf of CytomX. The
JRC shall exist until expiration of the last to expire Option Period, unless the
Parties otherwise agree in writing.

2.4.2. Co-Chairpersons and Secretary of the Joint Research Committee. Each Party
shall designate a co-chairperson of the JRC, and a secretary of the JRC shall be
designated in accordance with Section 2.5 below. A Party may change the
designation of its co-chairperson from time to time upon written notice to the
other Party. The co-chairpersons shall be responsible for scheduling meetings of
the JRC, preparing agendas for meetings and sending to all JRC members notices
of all regular meetings and agendas for such meetings at least five (5) Business

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




23

--------------------------------------------------------------------------------

 

Days before such meetings. The co-chairpersons shall solicit input from both
Parties regarding matters to be included on the agenda, and any matter either
Party desires to have included on the agenda shall be included for discussion.
Nothing herein shall be construed to prohibit the JRC from discussing or acting
on matters not included on the applicable agenda. The secretary shall record the
minutes of the meeting, circulate copies of meeting minutes to the Parties and
each JRC member promptly following the meeting for review, comment and approval
by the JRC members and finalize approved meeting minutes. The co-chairpersons
shall be members of the JRC but the secretary need not be a member of the JRC.
The initial co-chairpersons shall be: [***] on behalf of Pfizer and [***] on
behalf of CytomX.

2.4.3. Meetings. The JRC shall meet at least once each Calendar Quarter until it
has been terminated in accordance with Section 2.4.1 at dates and times mutually
agreed by the JRC, unless otherwise mutually agreed by the Parties. The initial
meeting of the JRC shall be held within thirty (30) days after the Effective
Date. Either Party may call a special meeting of the JRC on fifteen (15) days
written notice to the other Party’s members of the JRC (or upon such shorter
notice as exigent circumstances may require). Such written notice shall include
an agenda for the special meeting. In-person meetings, including special
meetings, of the JRC shall alternate between the offices of the Parties, unless
otherwise agreed upon by the members of the JRC. Meetings of the JRC may be held
telephonically or by video conference; provided, however, that at least two
(2) meetings per year shall be held in-person. Meetings of the JRC shall be
effective only if at least one (1) representative of each Party is in attendance
or participating in the meeting. Members of the JRC shall have the right to
participate in and vote at meetings held by telephone or video conference. In
addition, the JRC may act on any matter or issue without a meeting if it is
documented in a written consent signed by each member of the JRC.

2.4.4. Responsibilities of the Joint Research Committee. The JRC shall be
responsible for (a) planning and supervising research and development under this
Agreement, including establishing, reviewing and recommending modifications and
updates to the Research Plans; (b) receiving and reviewing all data and other
information obtained by either Party in connection with the Research Program and
monitoring and reporting to the Parties on activities conducted pursuant to the
Research Plans; (c) documenting and approving initiation and completion of each
Research Project; (d) evaluating FTE requirements for the performance of the
Research Plans; and (e) such other functions as expressly specified hereunder or
as agreed by the Parties.

2.4.5. Decisions by Consensus. All decisions of the JRC shall be made by
unanimous agreement of both Parties’ representatives, with each Party having a
single vote, irrespective of the number of JRC representatives in attendance at
a meeting. If the JRC cannot or does not reach unanimous agreement on a matter

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




24

--------------------------------------------------------------------------------

 

within the purview of the JRC, then Pfizer shall have the deciding vote on such
matter; provided, however, that if a Party so requests, the designated officers
of the Parties shall meet to attempt to resolve such matter in accordance with
Section 11.9.4, except that, notwithstanding anything in Section 11.9, if such
officers are unable to resolve such matter in ten (10) Business Days, then the
matter shall be returned to the JRC and Pfizer’s vote shall be deemed final.

2.5. Alliance Managers. In addition to the foregoing governance provisions, each
of the Parties shall appoint a single individual to serve as that Party’s
alliance manager (“Alliance Manager”). The role of each Alliance Manager will be
to participate and otherwise facilitate the relationship between the Parties as
established by this Agreement. A Party may replace its Alliance Manager from
time to time upon written notice to the other Party.

2.6. Conformance with Law. Each Party shall perform and discharge its
obligations under this Agreement and the Research Program in conformance with
(a) professional standards and practices, (b) this Agreement and the Research
Plan(s) and (c) all Applicable Laws. Without limiting the generality of the
foregoing, each Party shall retain all records relating to its performance of
this Agreement and the Research Plan(s) for the time periods required by
Applicable Laws.

2.7. CytomX Personnel Matters. CytomX acknowledges and agrees that it is solely
responsible for the compensation of the personnel assigned to the Research Plan
Activities, and shall be responsible for withholding all national, state, local
or other applicable taxes and similar items for such personnel. CytomX also
shall be responsible for all other employer related obligations, including
providing appropriate insurance coverage and employee benefits, and making all
other deductions required by law affecting the gross wages of each employee.
CytomX personnel assigned to the Research Plan Activities are not nor shall they
be deemed to be employees of Pfizer.

2.8. Debarment Certification. Neither Party nor any Person employed or retained
to perform services by either Party has been debarred under Section 306(a) or
(b) of the FD&C Act or any comparable provision of foreign law and no debarred
Person shall in the future be employed or retained to perform services by either
Party in connection with any work to be performed for or on behalf of the other
Party. If, at any time after execution of this Agreement, either Party becomes
aware that such Party or any Person employed or retained to perform services by
such Party in connection with any work performed for or on behalf of such Party
is, or is in the process of being, debarred, such Party shall so notify the
other Party immediately.

2.9. Subcontractors. Except for natural persons engaged as independent
contractors providing services as an FTE to CytomX, neither CytomX nor its
Affiliate may engage any contractor, subcontractor or other vendor (a
“Subcontractor”) to perform any Research Plan Activities or Research Program
activities without Pfizer’s prior written consent. CytomX shall be responsible
for the management of all permitted

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




25

--------------------------------------------------------------------------------

 

Subcontractors. The engagement by CytomX or its Affiliate of any Subcontractor
in compliance with this Section 2.9 shall not relieve CytomX of its obligations
under this Agreement or any applicable Research Plan. Any agreement between
CytomX or its Affiliate and a permitted Subcontractor pertaining to the Research
Plan Activities shall be consistent with the provisions of this Agreement.
Furthermore, as provided in Section 8.3.3, unless otherwise agreed by Pfizer in
writing, prior to or at the time of engagement of any Subcontractor to perform
any obligations hereunder, CytomX or its Affiliate shall cause such
Subcontractor to agree in writing to be bound by terms providing for Pfizer
rights no less favorable to Pfizer than the rights granted to Pfizer in this
Agreement.

2.10. Inspections. Pfizer authorized representative(s), and Regulatory
Authorities to the extent required by law and applicable to the scope of the
Research Plan Activities performed, may, during regular business hours and, to
the extent legally possible, at times arranged in advance with CytomX, audit,
inspect and copy all data, records and written work products, and audit and
inspect all CytomX facilities used in the performance of the Research Plan
Activities, to the extent relating to the Research Plan Activities and CytomX’s
performance under this Agreement and the applicable Research Plan(s) (including
all data, records, written work products and facilities of Subcontractors).

2.11. Records. Each Party shall prepare, maintain and retain complete and
accurate written records, accounts, notes, reports and data of the Research Plan
Activities and its performance under this Agreement and the Research Plan(s), in
a form and of quality reasonably acceptable to both Parties. All such
information, to the extent it specifically pertains to Agreement PDCs, shall be
treated as Confidential Information of Pfizer for the purpose of this Agreement,
for clarity, not including CytomX Improvements.

2.12. Transfer and Use of Proprietary Materials.

2.12.1. Transfer. From time to time, pursuant to a Research Plan, or otherwise,
Pfizer may provide CytomX with Pfizer Proprietary Materials and CytomX may
provide Pfizer with CytomX Proprietary Materials. Each Party’s Proprietary
Materials are provided by such Party on an “as-is” basis without representation
or warranty of any type, express or implied, including any representation or
warranty of merchantability, non-infringement, title or fitness for a particular
purpose, each of which is hereby disclaimed by such providing Party.

2.12.2. Use of Proprietary Materials. Each Party shall use the other Party’s
Proprietary Materials solely in connection with conducting the specific
activities under this Agreement for which such other Party’s Proprietary
Materials are provided to the receiving Party, including, if applicable, the
provisions of any specific Research Plan under which such Proprietary Materials
are provided, and for no other purpose. Without limiting the generality of the
foregoing, except as expressly set forth in this Agreement or in any applicable
Research Plan, neither Party shall make or attempt to make analogues, progeny or
derivatives of, or modifications to, the Pfizer Proprietary Materials or CytomX
Proprietary

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




26

--------------------------------------------------------------------------------

 

Materials, as the case may be, using the other Party’s Confidential Information
or the tangible materials provided by the other Party, and each Party shall not
use the other Party’s Proprietary Materials for the benefit of any Third Party
or of its own internal research programs outside of the Research Program;
provided that after exercising the Option with respect to a Research Project
Target pursuant to Section 4.1.2, Pfizer may use CytomX Proprietary Materials
related to such Research Project Target to the extent assigned or licensed to
Pfizer. CytomX shall not administer any of the Pfizer Proprietary Materials to
any human. Each Party shall comply with all Applicable Laws regarding the
handling and use of the other Party’s Proprietary Materials. Each Party agrees
to retain possession over the other Party’s Proprietary Materials and not to
provide the other Party’s Proprietary Materials to any Third Party without the
providing Party’s prior written consent, except as required to perform the
Research Program.

2.12.3. Unauthorized Use of Materials. In the event that either Party uses the
other Party’s Proprietary Materials for any purpose other than the purposes
authorized herein, the results of such unauthorized research, and any
discoveries or inventions that arise from such unauthorized research, whether
patentable or not, shall belong solely and exclusively to the Party providing
its Proprietary Materials. If required in order to perfect or enforce a Party’s
ownership of such results, discoveries or inventions, each hereby assigns and
agrees to assign to the other Party all of its right, title and interest in and
to all such results, discoveries or inventions made through unauthorized
research with the other Party’s Proprietary Materials. Each Party agrees to
cooperate with the other Party, and to execute and deliver any and all documents
that the providing Party reasonably deems necessary, to perfect and enforce its
rights hereunder.

2.12.4. Title to Proprietary Materials. All right, title and interest in the
Pfizer Proprietary Materials shall remain the sole property of Pfizer
notwithstanding the transfer to and use by CytomX of the same. Except as
provided in Section 6.1.1(d), all right, title and interest in the CytomX
Proprietary Materials shall remain the sole property of CytomX notwithstanding
the transfer to and use by Pfizer of the same.

2.12.5. Return of Proprietary Materials. Upon completion of the activities for
which the Pfizer Proprietary Materials have been provided, or upon expiration or
termination of this Agreement or the applicable Research Plan, if earlier,
CytomX shall, at Pfizer’s option, either destroy or return to Pfizer all unused
Pfizer Proprietary Materials, provided that if any materials provided by Pfizer
to CytomX include both CytomX Proprietary Materials and Pfizer Proprietary
Materials, then such materials shall be destroyed. Upon completion of the
activities for which the CytomX Proprietary Materials have been provided, or
upon expiration or termination of this Agreement or the applicable Research
Plan, if earlier, Pfizer shall, at CytomX’s option, either destroy or return to
CytomX all unused CytomX Proprietary Materials, provided that if any materials
provided by

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




27

--------------------------------------------------------------------------------

 

CytomX to Pfizer include both CytomX Proprietary Materials and Pfizer
Proprietary Materials, then such materials shall be destroyed. For clarity,
however, the foregoing obligation shall not apply to Agreement Probodies
Targeting a Research Project Target for which Pfizer exercises its Option.

3.

PRODUCT DEVELOPMENT, MANUFACTURING, COMMERCIALIZATION AND REGULATORY MATTERS.

3.1. General. Except as expressly set forth in Article 2, and subject to Pfizer
exercising the Option with respect to the applicable Research Project Target
pursuant to Section 4.1.2, Pfizer shall have sole authority over and control of
the Development, Manufacture and Commercialization of Licensed Products
Targeting such Research Project Target, and shall bear all costs associated with
such Development, Manufacture and Commercialization.

3.2. Diligence.

3.2.1. Development Diligence. Pfizer will use Commercially Reasonable Efforts to
Develop (including to seek Regulatory Approval for) at least one (1) Licensed
Product in one (1) Major Market Country for each Research Project Target for
which Pfizer exercises its Option. Except as provided in Section 2.2 and this
Section 3.2.1, Pfizer will have no other diligence obligations with respect to
the Development or Regulatory Approval of Licensed Products under this
Agreement. For avoidance of doubt, any actions taken by Pfizer’s Affiliates or
Sublicensees under this Agreement shall be treated as actions taken by Pfizer in
regard to satisfaction of the requirements of this Section 3.2.1.

3.2.2. Commercial Diligence. Subject to Pfizer exercising an Option pursuant to
Section 4.1.2, on a Research Project Target-by-Research Project Target basis,
Pfizer will use Commercially Reasonable Efforts to Commercialize one
(1) Licensed Product in one (1) Major Market Country in the Field for one
(1) Tumor Type where Pfizer has received Regulatory Approval for such Licensed
Product in such country. Pfizer will have no other diligence obligations with
respect to the Commercialization of Licensed Products under this Agreement. For
avoidance of doubt, any actions taken by Pfizer’s Affiliates or Sublicensees
under this Agreement shall be treated as actions taken by Pfizer in regard to
satisfaction of the requirements of this Section 3.2.2.

3.2.3. Exceptions to Diligence Obligations. Notwithstanding any provision of
this Agreement to the contrary, Pfizer will be relieved from and will have no
obligation to undertake any efforts with respect to any diligence obligation
under Section 3.2.1 or Section 3.2.2 with respect to a given Agreement PDC or
Licensed Product (each, a “Pfizer Diligence Obligation”) in the event that:

(a) Pfizer or CytomX receives or generates any safety, tolerability or other
data reasonably indicating or signaling, as measured by Pfizer’s safety and
efficacy evaluation criteria and methodology, that an Agreement PDC or a
Licensed Product has or would have an unacceptable risk-benefit profile or is
otherwise not reasonably suitable for initiation or continuation of clinical
trials in humans;

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




28

--------------------------------------------------------------------------------

 

 

(b) Pfizer or CytomX receive any notice, information or correspondence from any
applicable Regulatory Authority, or any applicable Regulatory Authority takes
any action, that reasonably indicates that a Licensed Product is unlikely to
receive Regulatory Approval; or

(c) CytomX materially breaches any of its Development or other obligations under
a Research Plan or this Agreement related to such Licensed Product upon which
performance of the applicable Pfizer Diligence Obligation is dependent.

3.2.4. Assertion of Pfizer Diligence Obligation Claims. If CytomX is, becomes or
reasonably should be aware of facts that might form a reasonable basis to allege
that Pfizer has failed to meet any Pfizer Diligence Obligation, then CytomX will
promptly notify Pfizer in writing of such potential alleged performance failure
(each such potential alleged performance failure, a “Diligence Issue”). Promptly
upon Pfizer’s receipt of any notice of a Diligence Issue pursuant to this
Section 3.2.4, the Pfizer Alliance Manager will contact the CytomX Alliance
Manager to discuss the specific nature of such Diligence Issue and seek to
identify an appropriate corrective course of action. If, no later than thirty
(30) days after Pfizer’s receipt of such a notice, (a) the Parties have not
reached consensus regarding whether Pfizer has failed to satisfy the Pfizer
Diligence Obligations and (b) the Parties’ respective Alliance Managers have not
agreed upon an appropriate corrective course of action for such Diligence Issue,
then such Diligence Issue will be escalated and resolved pursuant to the dispute
resolution provisions set forth in Section 11.9. If CytomX fails to notify
Pfizer of a Diligence Issue pursuant to this Section 3.2.4 within ninety
(90) days after the date on which CytomX receives the minutes of the JRC meeting
or the written report provided under Section 3.6.2, as applicable, on which the
alleged Diligence Issue is based, then Pfizer will be deemed to have satisfied
its Diligence Obligations with respect to such Diligence Issue.

3.2.5. Remedies for Breach of Pfizer Diligence Obligations. If Pfizer materially
breaches any Pfizer Diligence Obligation and fails to remedy such breach within
ninety (90) days of Pfizer’s receipt of notice of such breach from CytomX, then
CytomX may, in its sole discretion, elect to either (a) terminate this Agreement
pursuant to the provisions of Section 9.3 on a Licensed Product-by-Licensed
Product and country-by-country basis, but only to the extent that a

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




29

--------------------------------------------------------------------------------

 

Licensed Product in a given country in the Territory is directly and adversely
impacted by such uncured material breach or (b) convert any exclusive licenses
granted to Pfizer under this Agreement with respect to a Licensed Product in a
given country in the Territory into non-exclusive licenses, but only to the
extent that such Licensed Product in such country is directly and adversely
impacted by such uncured material breach. CytomX acknowledges and agrees that
the elections set forth in this Section 3.2.5 (i) have been negotiated by the
Parties to fully address any harm that CytomX may incur as a result of Pfizer’s
material breach of any Pfizer Diligence Obligation and (ii) constitute CytomX’s
sole and exclusive remedies with respect to any breach by Pfizer of the Pfizer
Diligence Obligations.

3.3. Regulatory Approvals. Subject to Pfizer exercising the Option with respect
to the applicable Research Project Target pursuant to Section 4.1.2, Pfizer or
its designated Affiliate(s) shall file, in its own name, all Regulatory Approval
applications for Licensed Products Targeting such Research Project Target where
Pfizer, in its sole discretion, determines it is commercially advantageous to do
so. Pfizer, or its designated Affiliate(s), shall have the sole responsibility
for, and sole authority with respect to, communications with any Regulatory
Authority regarding any Regulatory Approval Application or any Regulatory
Approval for a Licensed Product once granted. Except to the extent necessary to
fulfill its obligations under Section 3.2.1, neither Pfizer nor any of its
Affiliates shall have any obligation to seek Regulatory Approval for any
Licensed Product.

3.4. Control of Commercialization Activities. Subject to Pfizer exercising the
Option with respect to the applicable Research Project Target pursuant to
Section 4.1.2:

3.4.1. General. Pfizer shall have sole and exclusive control over all matters
relating to the Commercialization of Licensed Products Targeting such Research
Project Target; and

3.4.2. Trademarks. Pfizer shall select and own all Trademarks used in connection
with the Commercialization of any such Licensed Products, including all goodwill
associated therewith. Neither CytomX nor its Affiliates shall use or seek to
register, anywhere in the world, any trademarks which are confusingly similar to
any Trademarks used by or on behalf of Pfizer, its Affiliates or Sublicensees in
connection with any Licensed Product. Nothing in this Section 3.4.2 shall be
construed to prevent CytomX from granting Pfizer any license or right in and to
any trademark, trade dress, design, logo, slogan, house mark or name Controlled
by CytomX.

 

3.5.

Manufacturing. Subject to Pfizer exercising the Option with respect to the
applicable Research Project Target pursuant to Section 4.1.2, Pfizer shall have
the exclusive right to Manufacture Licensed Products Targeting such Research
Project Target itself or through one or more Affiliates or Third Parties
selected by Pfizer for both clinical purposes and for Commercialization of such
Licensed

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




30

--------------------------------------------------------------------------------

 

Product. Pfizer shall have no diligence obligations with respect to the
Manufacture of Licensed Products except to the extent necessary to fulfill the
Pfizer Diligence Obligations. For the avoidance of doubt, CytomX shall retain
the right to manufacture any EGFR Probody other than for incorporation in a PDC.

3.6. Progress Reporting.

3.6.1. During the Research Term and thereafter, until the last-to-expire Option
Period for each applicable Research Project Target, Pfizer shall keep the JRC
reasonably informed of its progress in researching and Developing Agreement PDCs
Targeting such Research Project Target.

3.6.2. After Pfizer’s exercise of the Option with respect to an applicable
Research Project Target, Pfizer shall provide CytomX with a semi-annual written
report with respect to EGFR, and an annual written report with respect to any
other Research Project Target, and update on Pfizer’s activities to Develop or
Commercialize Licensed Products Targeting such Research Project Target, and,
upon CytomX’s request, not more than two times per Calendar Year, the Parties
agree to meet, such meeting to be held at a mutually agreed upon time, location
and meeting method, within sixty (60) days after CytomX’s request, to discuss
such report and updates. Any information or written report provided by Pfizer to
CytomX pursuant to this Section 3.6 shall be deemed to be Pfizer’s Confidential
Information subject to the provisions of Article 7.

3.7. Regulatory Information. To the extent either Party receives a communication
or request for information from a Regulatory Authority that pertains to an EGFR
Probody and the receiving Party reasonably believes that (a) such communication
has or could have an impact on an EGFR Probody that the other Party currently
has in Development or (b) information or data being developed by such other
Party could be necessary or useful to the receiving Party in responding to such
communication or request for information, then such receiving Party shall notify
the other Party of such communication or request, which may include, at the
receiving Party’s discretion, a copy of such communication or request redacted,
if necessary, to omit information not pertaining to such EGFR Probody, and such
other Party shall promptly respond and provide reasonable assistance to the
receiving Party in responding to such communication or request for information.
For the avoidance of doubt, any such communication or request provided or
disclosed in any form to such other Party shall be, subject to the provisions of
Article 7, treated as Confidential Information of the providing Party.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




31

--------------------------------------------------------------------------------

 

 

4.

LICENSES AND RELATED GRANTS OF RIGHTS.

4.1. Grants to Pfizer.

4.1.1. Research License and Option Grants. Subject to the terms and conditions
of this Agreement and during the Research Term with respect to each Research
Project Target, CytomX hereby grants to Pfizer and its Affiliates (a) a
non-exclusive, worldwide, sublicensable, royalty-free license under the Licensed
Intellectual Property to perform the activities assigned to Pfizer under the
applicable Research Plan, and (b) during the applicable Option Period, an
exclusive option (each, an “Option”) to obtain the Commercial License with
respect to Licensed Products Targeting such Research Project Target as set forth
in Section 4.1.3.

4.1.2. Exercise of Option. On a Research Project Target-by-Research Project
Target basis, the Options granted to Pfizer under Section 4.1 may be exercised
by Pfizer at any time during the applicable Option Period by providing CytomX
with written notice of its election to so exercise the Option(s), together with
payment of the applicable Option Exercise Fee (the date of any such Option
exercise, the “Option Exercise Date”). If Pfizer does not exercise the Option
with respect to any Research Project Target in the applicable Option Period,
then the Target shall no longer be considered a Research Project Target, and any
Probody Targeting such Research Project Target shall no longer be considered an
Agreement Probody, without limiting CytomX’s obligations under Article 7. Upon
the exercise of an Option as provided in this Section 4.1.2, if Pfizer believes
that a filing under the HSR Act is necessary, Pfizer shall promptly inform
CytomX and each Party shall make an appropriate filing of a Notification and
Report Form pursuant to the HSR Act with respect to the exercise of such Option
as promptly as practicable and shall supply as promptly as practicable any
additional information and documentary material that may be requested pursuant
to the HSR Act and use Commercially Reasonable Efforts to take, or cause to be
taken, all other actions necessary to cause the expiration or termination of the
applicable waiting periods under the HSR Act (including any extensions thereof)
as soon as practicable, including keeping the other Party informed in all
material respects and on a reasonably timely basis of any material communication
received by such Party from, or given by such Party to, the Federal Trade
Commission, the Antitrust Division of the Department of Justice or any other
Governmental Authority in connection therewith.

4.1.3. Commercial License. Subject to the terms and conditions of this
Agreement, on a Research Project Target-by-Research Project Target basis and
effective on the Option Exercise Date for such Research Project Target, CytomX
hereby grants to Pfizer and its Affiliates an exclusive (even as to CytomX,
except to the extent necessary for CytomX to perform its obligations under the
Research Program) license under the Licensed Intellectual Property, to make,
have made, use, have used, sell, have sold, offer for sale, have offered for
sale, import, have imported and otherwise exploit and Commercialize Licensed
Products in the Field in the Territory, with the right to sublicense as provided
in Section 4.1.6 (the “Commercial License”).

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




32

--------------------------------------------------------------------------------

 

 

4.1.4. License to CytomX Improvements. Subject to the terms and conditions of
this Agreement, CytomX hereby grants to Pfizer and its Affiliates a
non-exclusive, worldwide, sublicensable, royalty-free, perpetual and irrevocable
license under any CytomX Improvements that were solely or jointly invented by
the employees, agents or independent contractors of Pfizer or its Affiliates to
(a) make, have made, use, have used, sell, have sold, offer for sale, have
offered for sale, import, have imported and otherwise exploit and Commercialize
any products and processes other than Probodies alone or as incorporated in a
PDC and (b) make, have made, use and have used any Probodies alone or
incorporated in a PDC for research purposes.

4.1.5. Licenses to Certain Developed IP.

(a) Subject to the terms and conditions of this Agreement and without limiting
any other license granted to Pfizer under this Agreement, CytomX hereby grants
to Pfizer and its Affiliates a non-exclusive, worldwide, sublicensable,
royalty-free, perpetual and irrevocable license under any Developed IP solely
owned by CytomX to (i) make, have made, use, have used, sell, have sold, offer
for sale, have offered for sale, import, have imported and otherwise exploit and
Commercialize any products and processes other than Probodies alone or as
incorporated in a PDC and (ii) make, have made, use and have used any Probodies
alone or as incorporated in a PDC for research purposes.

(b) Subject to the terms and conditions of this Agreement and without limiting
any other license granted to Pfizer under this Agreement, in the event Pfizer
does not exercise the Option for a Research Project Target, to the extent CytomX
solely owns any Developed IP that consists of (i) conjugation chemistry or
conjugation methods that are unique to Pfizer Linkers or Pfizer Payloads or
(ii) a conjugated ADC using Pfizer Linkers or Pfizer Payloads made using the
chemistry or methods referenced under clause (a), CytomX shall grant and hereby
does grant to Pfizer and its Affiliates a non-exclusive, worldwide,
sublicensable, royalty-free, perpetual and irrevocable license under such
Developed IP to make, have made, use, have used, sell, have sold, offer for
sale, have offered for sale, import, have imported and otherwise exploit and
Commercialize ADCs containing Pfizer Linkers or Pfizer Payloads.

4.1.6. Right to Sublicense. Pfizer shall have the right to grant sublicenses to
its Affiliates and Third Parties of any and all licenses granted to Pfizer under
this Agreement by CytomX, provided that (a) Pfizer shall be jointly and
severally responsible with its Sublicensees to CytomX for failure by its
Sublicensees to comply with the terms and conditions of this Agreement and
(b) Pfizer shall remain responsible for the payment to CytomX of all Milestone
Payments and royalties payable with respect to the activities and Net Sales of
any Sublicensee.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




33

--------------------------------------------------------------------------------

 

 

4.1.7. Direct License to Affiliates. Pfizer may at any time request and
authorize CytomX to grant licenses directly to Affiliates of Pfizer by giving
written notice designating to which Affiliate a direct license is to be granted.
Upon receipt of any such notice, CytomX shall enter into and sign a separate
direct license agreement with such designated Affiliate of Pfizer. All such
direct license agreements shall be within the scope of the licenses granted in
Section 4 and shall be consistent with the terms and conditions of this
Agreement, except for such modifications as may be required by the laws and
regulations in the country in which the direct license will be exercised. The
Parties further agree to make any amendments to this Agreement that are
necessary to conform the combined terms of such direct license agreements and
this Agreement to the terms of this Agreement as set forth on the Effective
Date. In countries where the validity of such direct license agreements requires
prior governmental approval or registration, such direct license agreements
shall not become binding between the parties thereto until such approval or
registration is granted, which approval or registration shall be obtained by
Pfizer. All costs of making such direct license agreement(s), including CytomX’s
reasonable attorneys’ fees, under this Section 4.1.7 shall be borne by Pfizer.

4.1.8. Right of Reference. CytomX hereby grants to Pfizer a “Right of
Reference,” as that term is defined in 21 C.F.R. § 314.3(b), to any data
Controlled by CytomX or its Affiliates (a) to the extent that it specifically
pertains to a Probody contained in the Agreement PDCs, the Licensed Products or
preclinical studies with respect to the Licensed Products and (b) that Pfizer
reasonably believes may be necessary or useful to the Development, Manufacturing
or Commercialization of any Agreement PDC or any Licensed Product pursuant to
this Agreement, and CytomX will provide a signed statement to the foregoing
effect, if so requested by Pfizer in accordance with 21 C.F.R. § 314.50(g)(3).

4.1.9. Technology Transfer Assistance. CytomX shall provide reasonable
assistance, at no additional cost to Pfizer beyond reimbursement of FTE costs
for CytomX personnel providing such assistance as provided in Section 5.3.1, to
effect the timely and orderly transfer to Pfizer of the Know-How included in the
Licensed Intellectual Property necessary for Pfizer’s use in performing its
responsibilities under the Research Plans, and, if Pfizer exercises an Option
granted to it under Section 4.1.1, for the Development, Manufacturing and
Commercialization of Licensed Products pursuant to the Commercial License.

4.2. Grants to CytomX.

4.2.1. Research License. Subject to the terms and conditions of this Agreement
and during the Research Term with respect to each Research Project Target,
Pfizer hereby grants to CytomX a non-exclusive, worldwide, royalty-free license,
with no right to grant sublicenses, under the Pfizer Technology to perform the
activities assigned to CytomX under the applicable Research Plan.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




34

--------------------------------------------------------------------------------

 

 

4.2.2. License to Certain Developed IP. Subject to the terms and conditions of
this Agreement, Pfizer hereby grants to CytomX a non-exclusive, worldwide,
royalty-free, perpetual and irrevocable license under any Developed IP solely
owned by Pfizer that (a) consists of conjugation chemistry or conjugation
methods that are unique to and generally applicable to Probodies (i.e., not
specifically directed to Agreement PDCs) or (b) covers PDCs that do not
otherwise incorporate Pfizer Technology or Pfizer Improvements, to make, have
made, use, have used, sell, have sold, offer for sale, have offered for sale,
import, have imported and otherwise exploit and Commercialize Probodies and PDCs
that do not otherwise incorporate Pfizer Technology or Pfizer Improvements,
excluding (i) during the Research Term with respect to a Research Project
Target, Probodies and PDCs Targeting such Research Project Target and (ii) after
the applicable Research Term, if Pfizer has exercised the Option with respect to
a Research Project Target, then Probodies and PDCs Targeting such Research
Project Target. CytomX shall have the right to grant sublicenses of the
foregoing license to Affiliates and Third Party collaborators only if: (x) [***]
or (y) CytomX and Pfizer have agreed in writing upon reasonable terms and
conditions with respect to such right to sublicense to such Third Party
collaborator, which the Parties agree to negotiate in good faith.

4.3. Reciprocal Non-Exclusive Research License for Disclosed Know-How and
Confidential Information. Without limiting any other license granted to either
Party under this Agreement and subject to the terms of Section 7:

4.3.1. CytomX hereby grants to Pfizer and its Affiliates a non-exclusive,
irrevocable, perpetual, royalty-free, fully paid-up, worldwide license to use
any and all Know-How included in the Licensed Intellectual Property and CytomX
Confidential Information disclosed to Pfizer during the Term of this Agreement
solely for internal research purposes, other than research on Substrates, it
being understood and agreed that Pfizer will have no right under this
Section 4.3.1 to use any such CytomX Know-How or CytomX Confidential Information
in connection with the sale or manufacture for sale of any pharmaceutical
product or process.

4.3.2. Pfizer hereby grants to CytomX and its Affiliates a non-exclusive,
irrevocable, perpetual, royalty-free, fully paid-up, worldwide license to use
any and all Pfizer Know-How and Pfizer Confidential Information (other than any
information regarding the identity of or Pfizer’s reasons for selecting any
Research Project Target, Replacement Target or Additional Target, which shall
only be disclosed by CytomX to its Representatives as necessary to comply with
the terms of this Agreement) disclosed to CytomX during the Term of this
Agreement solely for internal research purposes, other than Pfizer Site-Specific
Conjugation Technology, it being understood and agreed that CytomX will have no
right under this Section 4.3.2 to use any Pfizer Know-How or Pfizer Confidential
Information in connection with the sale or manufacture for sale of any
pharmaceutical product or process.

4.3.3. Notwithstanding the foregoing, neither Pfizer nor CytomX shall have any
right under this Section 4.3 to (a) make or use any physical material supplied
by the other Party for use in the Research Program other than for use in the
Research Program or (b) practice under any Patent Right Controlled by the other
Party.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




35

--------------------------------------------------------------------------------

 

 

4.4. Retained Rights. For the avoidance of doubt, except as expressly provided
in regard to the licenses contained in this Article 4 or in the provisions of
Section 6.1.1, neither Party will have any rights in the other Party’s
Antibodies, in the case of Pfizer, or Probodies, in the case of CytomX, and each
Party will retain ownership of all of its Pfizer Technology or CytomX
Technology, as applicable, covering any Antibody or Probody, as applicable, that
such Party contributes to the Research Program.

4.5. Exclusivity.

4.5.1. Exclusivity Covenant. During the Term of this Agreement, except to the
extent required for CytomX to fulfill its obligations under the Agreement,
CytomX and its Affiliates will not engage in, and will not license or otherwise
grant any right to, or enter into any collaborative arrangement with, any Third
Party to engage in, any activity where a goal of such activity is to Develop or
Commercialize any Probody or PDC Targeting any Research Project Target for which
Pfizer has exercised its Option for use in the Field, except that Pfizer
acknowledges and agrees that CytomX and its Affiliates may continue Development
of and Commercialize (and to license and enter into collaborative arrangements
regarding) an EGFR Probody as a Probody but not as a PDC.

4.5.2. Other Pfizer Programs. CytomX understands and acknowledges that Pfizer
may have present or future initiatives or opportunities, including initiatives
or opportunities with its Affiliates or Third Parties, involving similar
products, programs, technologies or processes that are similar to or that may
compete with a product, program, technology or process covered by this
Agreement. CytomX acknowledges and agrees that nothing in this Agreement will be
construed as a representation, warranty, covenant or inference that Pfizer will
not itself Develop, Manufacture or Commercialize or enter into business
relationships with one or more of its Affiliates or Third Parties to Develop,
Manufacture or Commercialize products, programs, technologies or processes that
are similar to or that may compete with any product, program, technology or
process covered by this Agreement.

4.6. Section 365(n) of Bankruptcy Code. All rights and licenses now or
hereinafter granted by CytomX to Pfizer under or pursuant to any section of this
Agreement, including Sections 4.1.1, 4.1.3, 4.1.4, 4.1.5 and 4.3.1, are rights
to “intellectual property” (as defined in Section 101(35A) of Title 11 of the
United States Code, as amended (such

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




36

--------------------------------------------------------------------------------

 

Title 11, the “Bankruptcy Code”)). The Parties hereto acknowledge and agree that
the payments provided for under Sections 5.1, 5.2, 5.3 and 5.4, and all other
payments by Pfizer to CytomX under this Agreement, other than royalty payments
pursuant to Section 5.5, do not constitute royalties within the meaning of
Section 365(n) of the Bankruptcy Code or relate to licenses of intellectual
property under this Agreement.

4.7. No Implied Rights. Except as expressly provided in this Agreement, neither
Party shall be deemed, by estoppel, implication or otherwise, to have granted
the other Party any license or other right with respect to any intellectual
property of such Party.

5.

PAYMENTS TO CYTOMX.

5.1. Upfront and Option Fee. Within thirty (30) days after the Effective Date,
Pfizer shall pay to CytomX the non-creditable, non-refundable amount of Six
Million Dollars ($6,000,000).

5.2. Option Exercise Fee. Upon exercise of the Option for a Research Project
Target pursuant to Section 4.1.2, Pfizer shall pay to CytomX the “Option
Exercise Fee” for such Research Project Target, as set forth in the table below.

 

 

 

Research Project Target

 

Option Exercise Fee

 

EGFR

$[***]

Second Target or Replacement Target

$[***]

Each Additional Target

$[***]

5.3. Research Support Funding.

5.3.1. FTE Reimbursement. During the applicable Research Term, Pfizer shall
reimburse CytomX for the costs of CytomX FTEs incurred in performing its
Research Plan Activities at the FTE Rate. Pfizer shall be obligated to reimburse
CytomX for not more than six (6) FTEs in aggregate per Calendar Year. Subject to
the foregoing, the JRC shall determine the specific number of FTEs that shall
perform Research Plan Activities for CytomX from time to time. By July 1 of each
Calendar Year of the applicable Research Term, the JRC shall estimate the number
of projected CytomX FTE’s to be utilized in the subsequent twelve (12) month
period of such Research Term, provided that the JRC shall evaluate and revise,
as applicable, such estimate at each Calendar Quarterly meeting for the
following Calendar Quarter, provided, further, that the JRC shall not reduce the
number of FTEs set forth in such estimate unless Pfizer has provided CytomX with
sixty (60) days’ advanced written notice of its intention to reduce such number
from the most recent annual estimate. Notwithstanding the foregoing, Pfizer
shall only be obligated to reimburse CytomX for the number of FTEs actually
incurred and reported pursuant to Section 5.3.3 in the performance of its
Research Plan Activities.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




37

--------------------------------------------------------------------------------

 

 

5.3.2. Other Expenses. Except as expressly set forth in Section 5.3.1, CytomX
shall be solely responsible for all costs and expenses it incurs in performing
its obligations under the Research Program, except as specifically set forth in
the applicable Research Plan; provided, however, that CytomX shall not be
required to assign any FTEs to the performance of the Research Plan Activities
in excess of the number of FTEs that Pfizer is obligated to reimburse.

5.3.3. Reports and Reimbursement Payments. Within thirty (30) days after the end
of each Calendar Quarter of the applicable Research Term, CytomX shall provide
Pfizer with a quarterly report containing a detailed account of activities
performed together with an invoice for amounts payable under Section 5.3.1, with
respect to such Calendar Quarter. Each report must be accompanied by a
certificate executed by a duly appointed officer of CytomX confirming the actual
total number of FTEs supplied by CytomX during such Calendar Quarter, and the
percent effort of the FTEs in performing Research Plan Activities engaged during
such Calendar Quarter. Payment shall be due within forty-five (45) days after
Pfizer receives such an invoice from CytomX.

5.3.4. Audit Rights. During the applicable Research Term and for a period of
twenty four (24) months thereafter, CytomX shall keep and maintain accurate and
complete records showing the time devoted and general activities performed (on a
monthly basis) by each FTE in performing CytomX’s obligations under the Research
Program. Upon ten (10) days prior written notice from Pfizer, CytomX shall
permit an independent certified public accounting firm of nationally recognized
standing selected by Pfizer and reasonably acceptable to CytomX to examine, at
Pfizer’s sole expense, the relevant books and records of CytomX as may be
reasonably necessary to verify the accuracy of the invoices submitted to Pfizer
under Section 5.3.3 for the number of FTEs applied to the performance of
CytomX’s obligations under the Research Program. An examination by Pfizer under
this Section 5.3.4 shall occur not more than once in any Calendar Year and shall
be limited to the pertinent books and records for any Calendar Year ending not
more than twenty four (24) months before the date of the request. Such
examination shall be conducted during CytomX’s normal business hours at CytomX’s
facility(ies) where such books and records are normally kept. CytomX may require
the accounting firm to sign a reasonable and customary non-disclosure agreement.
The accounting firm shall provide both CytomX and Pfizer a written report
disclosing whether the invoices submitted by CytomX are correct or incorrect and
the specific details concerning any discrepancies. If the audit establishes that
the number of FTEs actually utilized by CytomX was less than the number funded
by Pfizer during the period covered by the audit, CytomX shall, at Pfizer’s sole
discretion, either (a) refund the excess payments to Pfizer within sixty
(60) days of its receipt of the auditor’s report so concluding or
(b) immediately offset all such excess payments against any outstanding or
future amounts payable by Pfizer to CytomX under this Agreement until Pfizer has
received full credit for all such overpayments. Additionally, if the amount to
be

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




38

--------------------------------------------------------------------------------

 

refunded exceeds more than five percent (5%) of the amount that was properly
payable, CytomX shall reimburse Pfizer for the reasonable out-of-pocket cost of
the audit. If CytomX reasonably and in good faith disputes the result of any
audit under this Section 5.3, the payments of disputed amounts due under this
Section 5.3 shall be tolled until resolution of such dispute pursuant to
Section 11.9.

5.4. Milestones

5.4.1. Development Milestones. Within ten (10) Business Days following the first
occurrence of each event (each, a “Development Milestone”) described below for
each Research Project Target, Pfizer shall provide written notice to CytomX
identifying the Research Project Target and the Development Milestone achieved,
and Pfizer shall pay to CytomX the amount set forth below within forty-five
(45) days of receipt of CytomX’s invoice with respect to such Development
Milestone (each such amount, a “Development Milestone Payment”) to be payable
only once with respect to each Research Project Target regardless of how many
Agreement PDCs or Licensed Products Targeting such Research Project Target
achieve such Development Milestone. Notwithstanding anything to the contrary in
this Agreement, Development Milestone Payments shall only be owed pursuant to
this Section 5.4.1 for those Agreement PDCs and Licensed Products of which the
manufacture or sale is covered by a Valid Claim. For the avoidance of doubt, if
any Development Milestone Payment is paid for an Agreement PDC or Licensed
Product Targeting the Second Target, such Development Milestone Payment will not
be owed by Pfizer if an Agreement PDC or Licensed Product Targeting a
Replacement Target (but not an Additional Target) later achieves the same
Development Milestone.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




39

--------------------------------------------------------------------------------

 

 

 

 

 

 

Development Milestone

 

Development
Milestone Payment
for Licensed
Products Targeting
EGFR

 

Development
Milestone
Payment for
Licensed
Products
Targeting the
Second Target
or a
Replacement
Target or an
Additional
Target

 

 

 

 

(A) Dosing of first subject in a Phase I Clinical Study with an Agreement PDC
Targeting such applicable Research Project Target

[***]

[***]

 

 

 

(B) Dosing of first subject in a Phase II Clinical Study with an Agreement PDC
Targeting such applicable Research Project Target

[***]

[***]

 

 

 

(C) Dosing of first subject in a Phase III Clinical Study with an Agreement PDC
Targeting such applicable Research Project Target

[***]

[***]

 

 

 

(D) First Commercial Sale of a Licensed Product containing an Agreement PDC
Targeting such applicable Research Project Target in the United States

[***]

[***]

 

 

 

(E) First Commercial Sale of a Licensed Product containing an Agreement PDC
Targeting such applicable Research Project Target in a Major EU Market Country

[***]

[***]

 

 

 

(F) First Commercial Sale of a Licensed Product containing an Agreement PDC
Targeting such applicable Research Project Target in Asia

[***]

[***]

 

 

 

(G) First Commercial Sale of a Licensed Product in a Second Tumor Type
containing an Agreement PDC Targeting such applicable Research Project Target in
the United States

[***]

[***]

 

 

 

(H) First Commercial Sale of a Licensed Product in a Second Tumor Type
containing an Agreement PDC Targeting such applicable Research Project Target in
a Major EU Market Country

[***]

[***]

 

 

 

(I) First Commercial Sale of a Licensed Product in a Second Tumor Type
containing an Agreement PDC Targeting such applicable Research Project Target in
Asia

[***]

[***]

 

 

 

(J) First Commercial Sale of a Licensed Product in a Third Tumor Type containing
an Agreement PDC Targeting such applicable Research Project Target in the United
States

[***]

[***]

 

 

 

(K) First Commercial Sale of a Licensed Product in a Third Tumor Type containing
an Agreement PDC Targeting such applicable Research Project Target in a Major EU
Market Country

[***]

[***]

 

 

 

(L) First Commercial Sale of a Licensed Product in a Third Tumor Type containing
an Agreement PDC Targeting such applicable Research Project Target in Asia

[***]

[***]

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




40

--------------------------------------------------------------------------------

 

 

For clarity, if a Subsequent Milestone is achieved and any Previous Milestone
for such Research Project Target has not yet been achieved for any reason,
notwithstanding anything herein to the contrary such Previous Milestone(s) shall
be deemed to have been achieved and the corresponding Development Milestone
Payment set forth in the table above shall be payable simultaneously with the
Development Milestone Payment for the achievement of the Subsequent Milestone.
For purposes of the foregoing, each Development Milestone B through F shall be
deemed a “Subsequent Milestone” for each Development Milestone A through C prior
in alphabetical order in the above table (each, a “Previous Milestone”);
provided that Development Milestones D, E, and F shall each be deemed Subsequent
Milestones only of Development Milestones A through C. For example, if
Development Milestone C were achieved before Development Milestone B, then the
Development Milestone Payment for Development Milestone B would be due and
payable on such achievement of Development Milestone C.

5.4.2. Sales Milestones. Pfizer shall pay to CytomX the following one-time
payments (each, a “Sales Milestone Payment”) when aggregate Annual Net Sales of
a Licensed Product in the Territory in a Pfizer Year first reach the respective
threshold (a “Sales Threshold”) indicated below (each, a “Sales Milestone”);
provided that such Sales Threshold with respect to a Licensed Product must be
reached within the first seven (7) full Pfizer Years following the First
Commercial Sale of such Licensed Product in the United States.

 

Total Annual Net Sales

 

Sales Milestone
Payment for
Licensed
Products
Targeting EGFR

 

Sales Milestone
Payment for
Licensed
Products
Targeting the
Second Target or
a Replacement
Target

 

Sales Milestone
Payment for
Licensed
Products
Targeting an
Additional
Target

 

Total Annual Net Sales exceeding $500,000,000

[***]

[***]

[***]

Total Annual Net Sales exceeding $1,000,000,000

[***]

[***]

[***]

Total Annual Net Sales exceeding $2,000,000,000

[***]

[***]

[***]

Total Annual Net Sales exceeding $3,000,000,000

[***]

[***]

[***]

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




41

--------------------------------------------------------------------------------

 

 

If more than one unmet Sales Threshold is achieved with respect to the same
Pfizer Year, payment will be made with respect to the higher or highest Sales
Threshold achieved in such Pfizer Year and all other previously unmet Sales
Thresholds achieved with respect to such Pfizer Year will remain eligible to be
met in future Pfizer Years. Any Sales Milestone Payment with respect to any
Pfizer Year shall be payable within sixty (60) days of the end of such Pfizer
Year in the United States. Each Sales Milestone Payment is payable a maximum of
one time only, regardless of the number of Licensed Products that achieve a
particular Sales Threshold.

5.5. Royalties. With respect to each Research Project Target and subject to the
provisions of Section 5.5.2, Pfizer shall pay CytomX royalties in the amount of
the applicable rates (“Marginal Royalty Rates”) set forth below of Annual Net
Sales of any Licensed Product Targeting such Research Project Target during the
Royalty Term:

 

Annual Net Sales

 

Marginal Royalty
Rate for Licensed
Products Targeting
EGFR

(% of the Annual Net
Sales)

 

Marginal Royalty
Rate for Licensed
Products
Targeting the
Second Target or
a Replacement
Target or an
Additional Target

(% of the Annual
Net Sales)

 

Annual Net Sales of such Licensed Product during a given Pfizer Year up to and
including $750,000,000

[***]

[***]

Annual Net Sales of such Licensed Product during a given Pfizer Year above
$750,000,000, up to and including $1,500,000,000

[***]

[***]

Annual Net Sales of such Licensed Product during a given Pfizer Year above
$1,500,000,000, up to and including $2,250,000,000

[***]

[***]

Annual Net Sales of such Licensed Product during a given Pfizer Year above
$2,250,000,000

[***]

[***]

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




42

--------------------------------------------------------------------------------

 

 

5.5.1. Marginal Royalty Rate Application. Each Marginal Royalty Rate set forth
in the table above shall apply only to that portion of the Annual Net Sales of a
given Licensed Product in the Territory during a given Pfizer Year that falls
within the indicated range.

5.5.2. Royalty Adjustments. The following adjustments shall be made, on a
Licensed Product-by-Licensed Product and country-by-country basis, to the
royalties payable pursuant to this Section 5.5:

(a) Generic Competition. Royalties payable following establishment of Generic
Competition with respect to the sale by a Third Party of a product that is a
Biosimilar Biologic Product to such Licensed Product in such country shall be
payable at fifty percent (50%) of the otherwise applicable rate prior to
application of this Section 5.5.2(a). “Generic Competition” means, with respect
to a given Calendar Year with respect to a Licensed Product in any country, that
during such Calendar Year, (x) one (1) or more Third Parties have received
Regulatory Marketing Approval to sell in such country a Biosimilar Biologic
Product, (y) such Biosimilar Biologic Product(s) shall be commercially available
in such country and (z) such Biosimilar Biologic Product(s) shall have, in the
aggregate, a twenty-five percent (25%) or more market share of the aggregate of
such Licensed Product and Biosimilar Biologic Product(s) (based on data provided
by IMS International, or if such data is not available, such other reliable data
source as reasonably designated by Pfizer) as measured by the number of
prescriptions. In the event IMS International data (or such other designated
data source) is not sufficient to determine the percentage market share for each
country in the European Union, the percent market share for the European Union
countries for which data is not available will be deemed to be the average
percent market share for those European Union countries in which the data is

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

43

--------------------------------------------------------------------------------

 

available. A product shall be a “Biosimilar Biologic Product” with respect to a
Licensed Product if such product (1) has been licensed as a biosimilar or
interchangeable product by FDA pursuant to Section 351(k) of the Public Health
Service Act (42 U.S.C. 262(k)), as may be amended, or any subsequent or
superseding law, statute or regulation, (2) has been licensed as a similar
biological medicinal product by EMA pursuant to Directive 2001/83/EC, as may be
amended, or any subsequent or superseding law, statute or regulation, or (3) has
otherwise achieved analogous Regulatory Marketing Approval from another
applicable Regulatory Authority. In no event will the royalty payable to CytomX
for such Licensed Product be reduced below three percent (3%) by operation of
this Section 5.5.2(a).

(b) Third Party Patents. If, after the Effective Date, it is Necessary or Useful
for Pfizer to license one or more Patent Rights from one or more Third Parties
in order to Develop, Manufacture, Commercialize or use any Licensed Product,
whether directly or through any Pfizer Affiliate or Sublicensee, then Pfizer
may, in its sole discretion, negotiate and obtain a license under such Patent
Right(s) (each such Third Party license referred to herein as an “Additional
Third Party License”). Any royalty otherwise payable to CytomX under this
Agreement with respect to Net Sales of any Licensed Product by Pfizer, its
Affiliates or Sublicensees shall be reduced by fifty percent (50%) of the
royalties payable to Third Parties pursuant to any Additional Third Party
Licenses with respect to such Licensed Product, such reduction to continue until
all such royalties have been expended, provided that in no event (other than in
the case of CytomX’s breach of any representation, warranty or covenant
hereunder) shall the total royalty payable to CytomX for such Licensed Product
be less than fifty percent (50%) of the royalty amounts otherwise payable for
such Licensed Product and in no event will the royalty payable to CytomX for
such Licensed Product be reduced below three percent (3%). For purposes of this
Section 5.5.2(b), (i) “Necessary” means that, without a license to use the
Patent Right in question, the Development, Manufacture, Commercialization or use
of any Licensed Product in the form such Licensed Product exists at the time
that the Additional Third Party License is executed would, in Pfizer’s opinion,
infringe such Patent Right and (ii) “Useful” means that Pfizer has determined
that such Third Party’s Patent Right would reasonably enhance the commercial
sales potential of such Licensed Product, provided that Third Party Patent
Rights covering the Manufacture or formulation of such Licensed Product shall
only be considered Useful to the extent they cover the form of such Licensed
Product as it exists at the time that the Additional Third Party License is
executed. For the avoidance of doubt, the Parties agree and acknowledge that
this Section 5.5.2(b) shall not apply with respect to royalties payable by
Pfizer to any Third Party under any agreement in existence as of the Effective
Date.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




44

--------------------------------------------------------------------------------

 

 

(c) CytomX Third Party Agreements.

(i) With respect to any CytomX Third Party Agreements that are in effect as of
the Effective Date, CytomX shall be solely responsible for all obligations
(except as expressly set forth in this Agreement) and payments (including
royalties) thereunder.

(ii) With respect to any CytomX Third Party Agreement that CytomX enters into
after the Effective Date with respect to the Third Party Patent Rights listed on
the letter from CytomX to Pfizer dated as of the Effective Date (the “CytomX
Letter”), CytomX shall be solely responsible for all payments (including
royalties) thereunder.

(iii) If CytomX or any of its Affiliates enters into an agreement with a Third
Party (other than as provided in subsection (ii) above) after the Effective Date
to acquire rights to intellectual property that: (A) covers or could be
reasonably expected to cover one or more Licensed Products then being Developed,
Manufactured or Commercialized by Pfizer or (B) CytomX intends to use in the
course of performing any Research Plan Activities or incorporate into any
Agreement Probody being developed by CytomX under the applicable Research Plan,
then CytomX shall disclose the terms and conditions of such agreement to enable
Pfizer to evaluate and elect, in its sole discretion, whether or not to include
such additional intellectual property within the Licensed Intellectual Property.
If Pfizer so elects to include such Third Party intellectual property as
Licensed Intellectual Property, then the agreement shall be deemed a CytomX
Third Party Agreement, and Pfizer shall be responsible for royalties with
respect to sales of Licensed Products by Pfizer and its Affiliates and
Sublicensees that become due under such CytomX Third Party Agreement, with the
right to reduce any royalty otherwise payable to CytomX under this Agreement on
account of such Third Party royalties pursuant to Section 5.5.2(b). If Pfizer
does not elect to include such Third Party intellectual property as Licensed
Intellectual Property, then (1) CytomX shall not use such Third Party
intellectual property in the course of performing any Research Plan Activities,
(2) CytomX shall not incorporate such Third Party intellectual property in any
Agreement Probody being developed by CytomX under the applicable Research Plan,
(3) such Third Party intellectual property shall not be deemed Licensed
Intellectual

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




45

--------------------------------------------------------------------------------

 

Property, (4) Pfizer shall have no right or license under any rights granted
under such agreement, and (5) such agreement shall not be considered a CytomX
Third Party Agreement under this Agreement.

5.5.3. Fully Paid-Up, Royalty Free License. After expiration of the Royalty Term
for any Licensed Product in a country in the Territory, no further royalties
shall be payable in respect of sales of such Licensed Product in such country
and thereafter the Commercial License with respect to such Licensed Product in
such country shall be a fully paid-up, perpetual, exclusive, irrevocable,
royalty-free license.

5.6. Reports and Payments.

5.6.1. Cumulative Royalties. The obligation to pay royalties under Section 5.5
shall be imposed only once with respect to a single unit of a Licensed Product
regardless of how many Valid Claims in Patent Rights included within the
Licensed Intellectual Property would, but for this Agreement, be infringed by
the use or sale of such Licensed Product in the country in which such Licensed
Product is used or sold.

5.6.2. Royalty Statements and Payments. Within sixty (60) days after the end of
each Pfizer Quarter, Pfizer shall deliver to CytomX a report setting forth for
such Pfizer Quarter the following information, on a Licensed Product-by-Licensed
Product basis: (a) the Net Sales of each Licensed Product, (b) the basis for any
adjustments to the royalty payable for the sale of each Licensed Product and
(c) the royalty due hereunder for the sale of each Licensed Product. No such
reports shall be due for any Licensed Product before the First Commercial Sale
of such Licensed Product in the Territory. The total royalty due for the sale of
Licensed Products during such Pfizer Quarter shall be remitted at the time such
report is delivered to CytomX.

5.6.3. Taxes and Withholding. It is understood and agreed between the Parties
that any payments made this Agreement are inclusive of any value added or
similar tax imposed upon such payments. In addition, in the event any of the
payments made by Pfizer pursuant to this Agreement become subject to withholding
taxes under the Applicable Law of any jurisdiction, Pfizer shall deduct and
withhold the amount of such taxes for the account of CytomX, to the extent
required by Applicable Law, such amounts payable to CytomX shall be reduced by
the amount of taxes deducted and withheld, and Pfizer shall pay the amounts of
such taxes to the proper Governmental Authority in a timely manner and promptly
transmit to CytomX an official tax certificate or other evidence of such tax
obligations together with proof of payment from the relevant Governmental
Authority of all amounts deducted and withheld sufficient to enable CytomX to
claim such payment of taxes. Any such withholding taxes

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




46

--------------------------------------------------------------------------------

 

required under Applicable Law to be paid or withheld shall be an expense of, and
borne solely by, CytomX. Pfizer will provide CytomX with reasonable assistance
to enable CytomX to recover such taxes as permitted by Applicable Law.

5.6.4. Currency. All amounts payable and calculations hereunder shall be in
United States dollars, and all payments due under this Agreement shall be made
by wire transfer in immediately available funds to an account designated by the
Party owed such payment, or by other mutually acceptable means. As applicable,
Net Sales and any royalty deductions shall be converted into United States
dollars in accordance with Pfizer’s customary and usual conversion procedures,
consistently applied.

5.6.5. Additional Provisions Relating to Payments. CytomX acknowledges and
agrees that nothing in this Agreement (including any schedules and exhibits
hereto) shall be construed as representing an estimate or projection of either
(a) the number of Licensed Products that shall or may be successfully Developed
or Commercialized or (b) anticipated sales or the actual value of any Licensed
Product. PFIZER MAKES NO REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED,
THAT IT SHALL BE ABLE TO SUCCESSFULLY DEVELOP OR COMMERCIALIZE ANY PRODUCT OR,
IF COMMERCIALIZED, THAT IT WILL ACHIEVE ANY PARTICULAR SALES LEVEL OF SUCH
PRODUCT(S), PROVIDED THAT THE FOREGOING SHALL NOT LIMIT PFIZER’S OBLIGATIONS
UNDER THIS AGREEMENT.

5.7. Maintenance of Records; Audits.

5.7.1. Record Keeping. Pfizer shall keep, and cause its Affiliates and
Sublicensees to keep, accurate books of account and records in connection with
the sale of Licensed Products, in sufficient detail to permit accurate
determination of all figures necessary for verification of royalties to be paid
hereunder. Pfizer shall maintain, and cause its Affiliates and Sublicensees to
maintain, such records for a period of at least three (3) years after the end of
the Calendar Year in which they were generated.

5.7.2. Audits. Upon thirty (30) days prior written notice from CytomX, Pfizer
shall permit an independent certified public accounting firm of internationally
recognized standing selected by CytomX and reasonably acceptable to Pfizer to
examine, at CytomX’s sole expense, the relevant books and records of Pfizer
during the period covered by such examination, as may be reasonably necessary to
verify the accuracy of the reports submitted by Pfizer in accordance with
Section 5.6 and the payment of royalties hereunder. An examination by CytomX
under this Section 5.7.2 shall occur not more than once in any Calendar Year and
shall be limited to the pertinent books and records for any Calendar Year ending
not more than three (3) years before the date of the request. The accounting
firm

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




47

--------------------------------------------------------------------------------

 

shall be provided access to such books and records at Pfizer’s or its
Affiliates’ facilities where such books and records are kept and such
examination shall be conducted during Pfizer’s normal business hours. Pfizer may
require the accounting firm to sign a reasonable and customary non-disclosure
agreement before providing the accounting firm access to Pfizer’s facilities or
records. Upon completion of the audit, the accounting firm shall provide both
Pfizer and CytomX a written report disclosing whether the reports submitted by
Pfizer are correct or incorrect, whether the royalties paid are correct or
incorrect and, in each case, the specific details concerning any discrepancies.
No other information shall be provided to CytomX.

5.7.3. Underpayments/Overpayments. If such accounting firm concludes that
additional royalties were due to CytomX, Pfizer shall pay to CytomX the
additional royalties within forty-five (45) days of the date Pfizer receives
such accountant’s written report so concluding. If such underpayment exceeds
five percent of the royalties that were to be paid to CytomX, Pfizer also shall
reimburse CytomX for all reasonable charges of such accountants for conducting
the audit. If such accounting firm concludes that Pfizer overpaid royalties to
CytomX, CytomX shall repay such amount to Pfizer in full within forty-five
(45) days of the receipt of such accountant’s report, or, at Pfizer’s option,
Pfizer shall be entitled to offset all such overpayments against any outstanding
or future amounts payable to CytomX hereunder until Pfizer has received full
credit for such overpayments.

5.7.4. Confidentiality. All financial information of Pfizer which is subject to
review under this Section 5.7.4. shall be deemed to be Pfizer’s Confidential
Information subject to the provisions of Article 7 hereof, and CytomX shall not
disclose such Confidential Information to any Third Party or use such
Confidential Information for any purpose other than verifying payments to be
made by Pfizer to CytomX hereunder.

6.

INTELLECTUAL PROPERTY.

6.1. Inventions.

6.1.1. Ownership. All determinations of inventorship under this Agreement shall
be made in accordance with the laws of the United States.

(a) Pfizer Improvements. Pfizer shall own all Pfizer Improvements.

(b) CytomX Improvements. CytomX shall own all CytomX Improvements.

(c) Developed IP. Except as provided in Section 6.1.1(d), (i) a Party shall own
all Developed IP that is conceived or generated solely by or on

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




48

--------------------------------------------------------------------------------

 

behalf of employees, agents or independent contractors of such Party or any of
its Affiliates and (ii) each Party shall jointly own all Developed IP that is
conceived or generated jointly by or on behalf of (A) employees, agents or
independent contractors of CytomX or any of its Affiliates and (B) employees,
agents or independent contractors of Pfizer or any of its Affiliates (“Joint
Developed IP”). Subject to the Parties’ other rights and obligations under this
Agreement, each Party shall be free to exploit and assign, either itself or
through the grant of licenses to Third Parties, all Joint Developed IP
throughout the world without restriction, without the need to obtain further
consent from or provide notice to the other Party and without any duty to
account or otherwise make any payment of any compensation to the other Party.

(d) Assignment of PDC Developed IP. On a Research Project Target-by-Research
Project Target basis, contingent upon and effective as of the Option Exercise
Date for such Research Project Target, including payment of the applicable
Option Exercise Fee, CytomX shall assign, and hereby does assign, to Pfizer all
of CytomX’s and its Affiliates’ right, title and interest in and to all PDC
Developed IP directed to PDCs Targeting such Research Project Target and
thereafter any such PDC Developed IP shall be the sole and exclusive property of
Pfizer and shall constitute Confidential Information of Pfizer.

(e) Implementation. Each Party shall assign, and does hereby assign, to the
other Party such Patent Rights, Know-How or other intellectual property rights
as necessary to achieve ownership as provided in this Section 6.1.1. Each
assigning Party shall execute and deliver all documents and instruments
reasonably requested by the other Party to evidence or record such assignment or
to file for, perfect or enforce the assigned rights. Each assigning Party shall
make its relevant employees, agents and independent contractors (and their
assignments and signatures on such documents and instruments) reasonably
available to the other Party for assistance in accordance with this
Section 6.1.1 at no charge.

6.1.2. Disclosure. Each Party shall, no less than thirty (30) days before filing
any initial Patent Right disclosing such intellectual property, disclose to the
other Party any Developed IP, CytomX Improvement and Pfizer Improvement, or any
other Patent Right that contains the other Party’s Confidential Information,
including all invention disclosures or other similar documents submitted to such
Party by its, or its Affiliates’, employees, agents or independent contractors
describing such Developed IP, CytomX Improvement or Pfizer Improvement, and the
proposed inventorship of any new Patent Rights intended to be filed. The other
Party shall promptly raise any issue regarding inventorship of any such Patent
Rights, and the Parties agree to use their best efforts to determine in good
faith the correct inventorship of any Patent Rights.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




49

--------------------------------------------------------------------------------

 

 

6.2. Patent Rights.

6.2.1. Filing, Prosecution and Maintenance of Patent Rights.

(a) Patent Filing Rights Prior to Option Exercise. On a Research Project
Target-by-Research Project Target basis, except as otherwise agreed in writing
by the Parties, neither Party shall file any Patent Right on or disclosing
Developed IP prior to the Option Exercise Date for such Research Project Target,
including payment of the applicable Option Exercise Fee. For clarity, if Pfizer
does not exercise its Option with respect to a Research Project Target, except
as otherwise agreed upon in writing by the Parties, neither Party shall file any
Patent Right on any PDC Developed IP directed to PDCs Targeting such Research
Project Target at any time after the end of the applicable Research Term. For
the avoidance of doubt, the foregoing shall not apply to any PDC Developed IP
that is assigned to Pfizer pursuant to Section 6.1.1(d), commencing as of the
effective date of such assignment, and Pfizer may thereafter file and prosecute
such assigned PDC Developed IP (in CytomX’s name if necessary) after payment of
the applicable Option Exercise Fee, even if the assignment has not yet been
perfected. Prior to the applicable Option Exercise Date (and thereafter if the
applicable Option is never exercised), neither Party shall, without the prior
written consent of the other Party, refer to or disclose in or in connection
with any patent application the other Party’s Confidential Information
(including unpublished Know-How that is solely or jointly owned by such other
Party).

(b) Cooperation. Without limiting any other rights and obligations of the
Parties under this Agreement, the Parties shall cooperate with respect to the
timing, scope and filing of patent applications and patent claims relating to
any CytomX Improvements, Pfizer Improvements and Developed IP to preserve and
enhance the patent protection for Agreement PDCs, including the manufacture and
use thereof. In prosecuting Patent Rights in the PDC Developed IP, Pfizer will
not file or prosecute claims in such Patent Rights that claim subject matter
other than the composition, use or manufacture of PDCs Targeting such Research
Project Target, subject to the following sentence. If, following Option
exercise, the ownership rights in any Patent Rights included in CytomX
Improvements or Developed IP are substantially impeding or would substantially
impede Pfizer’s prosecution of PDC Developed IP assigned to Pfizer pursuant to
Section 6.1.1(d), the Parties shall negotiate in good faith an amendment of the
ownership of such Patent Rights included in CytomX Improvements or Developed IP
while preserving for each Party substantially the same rights, including all
Milestone Payments and royalty payments, as are afforded in this Agreement, and
in the case of CytomX Improvements or Developed IP that are owned by CytomX,
preserving CytomX’s ability to grant licenses to Third Parties to such CytomX
Improvements or Developed IP consistent with the other terms and conditions of
this Agreement.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




50

--------------------------------------------------------------------------------

 

 

(c) Pfizer Patent Rights. Pfizer, at its own expense, shall have the sole right,
but not the obligation, to prepare, file, prosecute and maintain, throughout the
world, any Patent Rights that it solely owns, including Pfizer Patent Rights and
Patent Rights in the Pfizer Improvements and PDC Developed IP (to the extent
assigned to Pfizer pursuant to Section 6.1.1(d)). Pfizer shall keep CytomX
informed regarding any Patent Right comprised in any such PDC Developed IP and
shall consider in good faith any recommendations made by CytomX in regard to the
filing, prosecution or maintenance of any such Patent Right. To the extent
Pfizer decides not to file, and except in a case in which the decision not to
file, prosecute or maintain any such Patent Right is made by Pfizer in the
ordinary course of filing continuation applications or as part of an overall
strategy to optimize the scope or other aspects of the intellectual property
protecting the relevant Agreement PDCs, Pfizer shall provide CytomX with thirty
(30) days prior written notice to such effect (i.e., at least thirty (30) days
prior to the date on which any such filing or other action is due), in which
event CytomX may elect to file or continue prosecution or maintenance of such
Patent Right, at CytomX’s expense, and Pfizer, upon CytomX’s written request
received within such thirty (30) day period, shall execute such documents and
perform such acts, at CytomX’s expense, as may be reasonably necessary to permit
CytomX to file, prosecute and maintain such Patent Right. Any such Patent Right
that is prosecuted or maintained by CytomX pursuant to this Section 6.2.1(c)(i)
will continue to be owned by Pfizer, and (ii) subject to the Parties’ other
rights and obligations under this Agreement, may be licensed by Pfizer to one or
more Third Parties. If Pfizer does not file a Patent application with respect to
a particular invention within the PDC Developed IP with respect to Licensed
Products Targeting a Research Project Target within twelve (12) years after the
Option Exercise Date for such Research Project Target and either cannot provide
a reasonable explanation to CytomX for such (and any further) delay or notifies
CytomX that it has made a final decision not to file such Patent application,
then for purposes of the foregoing, Pfizer shall be deemed to have elected not
to file such a Patent, and CytomX may do so as provided in this Section
6.2.1(c).

(d) CytomX Patent Rights. CytomX, at its own expense, shall have the sole right,
but not the obligation, to prepare, file, prosecute and maintain, throughout the
world, any Patent Rights included in Licensed Intellectual Property that it
solely owns, including CytomX Patent Rights and Patent Rights comprised in the
CytomX Improvements. CytomX shall not disclose any Pfizer Confidential
Information in any Patent Rights that it files, or in connection with the
prosecution of any such Patent Rights,

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




51

--------------------------------------------------------------------------------

 

without Pfizer’s prior written consent. CytomX shall notify Pfizer promptly, and
no later than ninety (90) days after request by Pfizer of any Patent Right after
the Effective Date that covers the Development, Manufacture, Commercialization
or use of any Licensed Product. In the absence of such prompt notification, any
such Patent Rights shall be excluded from the Valid Claim definition. CytomX
shall keep Pfizer informed regarding each Patent Right included in the Licensed
Intellectual Property that CytomX or any Third Party licensor is prosecuting and
shall consider in good faith any recommendations made by Pfizer in regard to the
filing, prosecution or maintenance of any such Patent Right. To the extent
CytomX decides not to prosecute or maintain any Patent Right of CytomX that
CytomX reasonably believes covers or may cover the Development, Manufacture,
Commercialization or use of any Licensed Product (other than any such Patent
Right owned or co-owned by a Third Party licensor or the filing of any such new
initial Patent Right) and except in the case in which the decision not to file,
prosecute or maintain such Patent Right is made by CytomX in the ordinary course
of filing continuation applications or as part of an overall strategy to
optimize the scope or other aspects of the Licensed Intellectual Property,
CytomX shall provide Pfizer written notice to such effect at least thirty
(30) days prior to the date on which any filing or other action is due, in which
event Pfizer may elect to continue prosecution or maintenance of such Patent
Right, at Pfizer’s sole expense, and CytomX, upon Pfizer’s written request,
shall execute such documents and perform such acts, at Pfizer’s expense, as may
be reasonably necessary to permit Pfizer to file, prosecute and maintain, at its
own discretion, such Patent Right. Notwithstanding anything to the contrary,
(a) CytomX shall maintain the recent PCT application on the EGFR Probody,
International Application Number PCT/US2013/038540, filed April 26, 2013 (the
“EGFR PCT”) for its full life; and (b) CytomX shall, on or before the deadline
for entry of the EGFR PCT into the national phase, file applications in the
countries/regions listed in Schedule 6.2.1, parts A and B, provided that if
CytomX does not wish to file in any region or country on Schedule 6.2.1 as set
forth in part (b) of this sentence, CytomX shall notify Pfizer at least ninety
(90) days prior to the deadline for such filing and Pfizer may elect to file,
prosecute and maintain such Patent Rights in such countries, at Pfizer’s sole
expense, and CytomX, upon Pfizer’s written request, shall execute such documents
and perform such acts, at Pfizer’s expense, as may be reasonably necessary to
permit Pfizer to file, prosecute and maintain, at its own discretion, such
Patent Rights. CytomX will continue to own any Patent Rights that are filed,
prosecuted or maintained by Pfizer pursuant to this Section 6.2.1(d) provided
that (x) such Patent Rights in such countries will be excluded from the Valid
Claim definition; and (y) in addition to the exclusive licenses granted to
Pfizer under Section 4,

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




52

--------------------------------------------------------------------------------

 

CytomX will and does hereby grant to Pfizer (subject to any existing Third Party
rights) a non-exclusive, sublicensable, perpetual, irrevocable, royalty-free,
fully paid-up, worldwide license to practice and exploit such Patent Rights in
such countries for any and all purposes, provided that for any national
applications claiming priority to the EGFR provisional applications cited in the
EGFR PCT in the countries listed in Schedule 6.2.1, part B that are initially
filed by Pfizer pursuant to the foregoing sentence, this part (y) shall not
apply, on a country-by-country basis, if CytomX agrees to pay and does pay,
within forty-five (45) days of receipt of an invoice from Pfizer, fifty percent
(50%) of Pfizer’s out-of-pocket expenses for all filing, prosecution and
maintenance costs of such applications. Except in the ordinary course of filing
continuation applications or as part of an overall strategy to optimize the
scope or other aspects of the intellectual property protecting the relevant
Agreement PDCs, CytomX shall not decline to pay for or participate in the
filing, prosecution or maintenance of any Patent Right under any CytomX Third
Party Agreement, to the extent CytomX is obligated to pay for such or has the
right to participate in such filing, prosecution or maintenance, that is
included in the Licensed Intellectual Property and that, in Pfizer’s reasonable
discretion, covers a Licensed Product Developed or Commercialized by Pfizer or
its Affiliates, and the loss of which would result in loss of right to or would
materially diminish the overall protection of such Licensed Product, without
Pfizer’s prior written consent, not to be unreasonably withheld or delayed.

(e) Joint Patent Rights. In the event the Parties conceive or generate any Joint
Developed IP, other than any Joint Developed IP that constitutes PDC Developed
IP and is assigned to Pfizer pursuant to Section 6.1.1(d), the Parties shall
promptly meet to discuss and determine, based on mutual consent, whether to seek
patent protection thereon. Neither Party will file any Patent Right covering or
claiming any such Joint Developed IP (a “Joint Patent Right”) without the
consent of the other Party, provided that following the Option Exercise Date for
a Research Project Target, including payment of the applicable Option Exercise
Fee, Pfizer shall have the first right to file on and control prosecution of any
Patent Right covering or claiming any Joint Developed IP used in the
development, manufacture, composition or use of any PDC Targeting such Research
Project Target, that does not claim or cover any invention that is generally
applicable to Probodies or PDCs other than a PDC Targeting such Research Project
Target. If Pfizer controls prosecution of any such Joint Developed IP, Pfizer
shall keep CytomX informed regarding each Patent Right that Pfizer is
prosecuting and shall consider in good faith any recommendations made by CytomX
in regard to the filing, prosecution or maintenance of any such Patent Right.
For avoidance of doubt, “prosecution” as used in this Section 6.2.1 includes
oppositions, nullity or revocation actions, post-grant reviews and other patent
office proceedings involving the referenced Patent Rights.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




53

--------------------------------------------------------------------------------

 

 

(f) Liability. To the extent that a Party is obtaining, prosecuting or
maintaining a Patent Right included in the Licensed Intellectual Property or
Developed IP (including PDC Developed IP) or otherwise exercising its rights
under this Section 6.2.1, such Party, and its Affiliates, employees, agents or
representatives, shall not be liable to the other Party in respect of any act,
omission, default or neglect on the part of any such Party, or its Affiliates,
employees, agents or representatives, in connection with such activities
undertaken in good faith.

(g) Extensions. The decision to file for a patent term extension and particulars
thereof (including which patent(s) to extend) will be made with the goal of
obtaining the optimal patent term and scope of protection for Licensed Products.
Pfizer shall have the right after it has submitted for Regulatory Approval of a
Licensed Product, but not the obligation, to request permission from CytomX to
seek, in CytomX’s name if so required, patent term extensions, supplemental
protection certificates and the like available under applicable law, including
35 U.S.C. § 156 and applicable foreign counterparts, (each, an “extension”) for
any patent included in the Licensed Intellectual Property (a “Licensed Patent”)
that covers such Licensed Product. CytomX agrees to grant Pfizer such permission
on request, unless at the time of such request CytomX has determined to seek
such extension under such Licensed Patent for a product for which CytomX has
sole development and commercialization rights or for which CytomX is obligated
to a Third Party to seek such extension for the Third Party’s or a collaboration
product (each an “Other Product”), in each case where the Other Product has
advanced to at least Phase III clinical testing and the Other Product is covered
by a Valid Claim of the Licensed Patent. If Pfizer does not seek to extend any
Licensed Patent in relation to a Licensed Product but CytomX is interested in
doing so, then CytomX shall notify Pfizer of such interest and CytomX may only
seek to do so if in Pfizer’s reasonable legal determination such Licensed Patent
may be extended under applicable law in relation to a Licensed Product without
limiting Pfizer’s right to extend any other patent in relation to the Licensed
Product or to extend the same Licensed Patent with respect to another Licensed
Product.

(h) Joint Research Agreement. This Agreement shall be understood to be a joint
research agreement under 35 U.S.C. § 103(c)(3) entered into for the purpose of
researching, identifying and Developing Agreement PDCs and Licensed Products.

(i) Recording. If Pfizer deems it necessary or desirable to register or record
this Agreement or evidence of this Agreement with any patent office or other
appropriate government authorities in one or more jurisdictions in the
Territory, then Pfizer shall submit to CytomX any proposed evidence of such
recording and the Parties will comply with the terms of Section 7.2.3 in respect
of such filing. CytomX shall execute and deliver to Pfizer any documents
necessary or desirable, in Pfizer’s reasonable judgment, to complete such
registration or recordation in accordance with the terms of Section 7.2.3.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




54

--------------------------------------------------------------------------------

 

 

6.2.2. Enforcement of Patent Rights.

(a) Notice. If either Pfizer or CytomX becomes aware of any infringement
anywhere in the world of any issued Patent Right within the Licensed
Intellectual Property or Developed IP by any Third Party PDC that Targets a
Research Project Target (an “Infringement”) or by any Third Party Probody that
Targets a Research Project Target, such Party shall promptly notify the other
Party in writing to that effect.

(b) Infringement of Certain Patent Rights.

(i) Subject to Pfizer exercising the Option with respect to the applicable
Research Project Target pursuant to Section 4.1.2, and subject to the terms and
conditions of any applicable CytomX Third Party Agreements, in the event of any
Infringement of a Patent Right included in the Licensed Intellectual Property or
Developed IP, Pfizer shall have the first right, and in the case of PDC
Developed IP or other Developed IP solely owned by Pfizer, the sole right, but
not the obligation, to take action to obtain a discontinuance of Infringement or
bring suit against a Third Party infringer of such Patent Right within six
(6) months from the date of notice and to join CytomX as a party plaintiff.

(ii) Pfizer shall bear all the expenses of any suit brought by it claiming
infringement of any such Patent Right. CytomX shall cooperate with Pfizer in any
such suit and shall have the right to consult with Pfizer and to participate in
and be represented by independent counsel in such litigation at its own expense.
Pfizer shall incur no liability to CytomX as a consequence of such litigation or
any unfavorable decision resulting therefrom, including any decision holding any
such Patent Right invalid or unenforceable, and Pfizer shall not, without
CytomX’s prior written consent, enter into any settlement or consent decree that
requires any payment by or admits or imparts any other liability to CytomX or
admits the invalidity or unenforceability or limits the scope of any such Patent
Right.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




55

--------------------------------------------------------------------------------

 

 

(iii) If Pfizer has not obtained a discontinuance of such Infringement by, or
filed suit against, any such Third Party infringer within the six (6) month
period set forth in subsection (i) above, then CytomX shall have the right, but
not the obligation, to bring suit against such Third Party infringer, at
CytomX’s sole expense, under any Licensed Intellectual Property or under any
Developed IP owned by CytomX. Pfizer shall reasonably cooperate with CytomX in
any such litigation, at CytomX’s expense, provided that Pfizer shall not be
required to join such litigation as a party and Pfizer may, at its sole
discretion, elect to be represented by independent counsel in such litigation at
its own expense. CytomX shall incur no liability to Pfizer as a consequence of
such litigation or any unfavorable decision resulting therefrom, including any
decision holding any such CytomX Patent Right or Joint Patent Right invalid or
unenforceable; and CytomX shall not, without Pfizer’s prior written consent,
enter into any settlement or consent decree that requires any payment by or
admits or imparts any other liability to Pfizer or admits the invalidity or
unenforceability or limits the scope of any such Patent Right.

(iv) The enforcing Party shall keep the other Party reasonably informed of all
material developments in connection with any such suit. Subject to the terms and
conditions of any applicable CytomX Third Party Agreements, any recoveries
obtained by either Party as a result of any proceeding against such a Third
Party infringer shall be allocated as follows:

(A) Such recovery shall first be used to reimburse each Party for all
out-of-pocket litigation costs in connection with such litigation paid by that
Party; and

(B) With respect to any remaining portion of such recovery, if Pfizer was the
enforcing Party, CytomX shall receive an amount equal to the royalty that would
be payable, pursuant to Section 5.5, on an amount of Net Sales of the relevant
Licensed Product(s) in the country(ies) where such Infringement occurred equal
to such remaining portion of such recovery, and Pfizer shall receive any
remaining portion of such recovery; or

(C) With respect to any remaining portion of such recovery, if CytomX was the
enforcing Party, CytomX shall receive any remaining portion of such recovery,
except to the extent such recovery for such Infringement was calculated based on
lost sales of Pfizer, in which case the allocation of such remaining portion
shall be made as provided in Section 6.2.2(b)(iv)(B).

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




56

--------------------------------------------------------------------------------

 

 

(c) Other Infringement. For any infringement of any Licensed Intellectual
Property other than an Infringement, CytomX retains the sole right (as between
the Parties), but not the obligation, to enforce the Licensed Intellectual
Property.

(d) Other Infringement of Joint Patent Rights. With respect to any notice of a
Third Party infringer of any Joint Patent Right other than in the case of a
Joint Patent Right subject to Section 6.2.2(b), the Parties shall meet as soon
as reasonably practicable to discuss such infringement and determine an
appropriate course of action and the Parties’ respective rights and
responsibilities with respect to any enforcement thereof.

6.2.3. Biosimilar Notices.

(a) Upon Pfizer’s request any time after completion of the first Phase II
Clinical Study for any Licensed Product, CytomX shall use reasonable efforts to
assist and cooperate with Pfizer in establishing a strategy for responding to
requests for information from Regulatory Authorities and Third Party requestors
and preparing submissions responsive to any Biosimilar Notices received by
Pfizer; provided that Pfizer shall make the final decisions with respect to such
strategy and any such responses.

(b) Biosimilar Notices. Pfizer shall comply with the applicable provisions of 42
U.S.C. § 262(l) (or any amendment or successor statute thereto), any similar
statutory or regulatory requirement enacted in the future regarding biologic
products in the United States, or any similar statutory or regulatory
requirement in any non-U.S. country or other regulatory jurisdiction, in each
case, with respect to any Biosimilar Notice received by Pfizer from any Third
Party regarding any Licensed Product that is being Commercialized in the
applicable jurisdiction, and the exchange of information between any Third Party
and Pfizer pursuant to such requirements; provided that, prior to any submission
of information by Pfizer to a Third Party, CytomX shall have the right to review
the patent information included in such proposed submission, solely with respect
to Patent Rights Controlled by CytomX, and to make suggestions as to any changes
to such patent information that CytomX reasonably believes to be necessary;
provided further that Pfizer shall determine the

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




57

--------------------------------------------------------------------------------

 

final content of any such submission. In the case of a Licensed Product approved
in the United States under the PHS Act (or, in the case of a country in the
Territory other than the United States, any similar law), to the extent
permitted by Applicable Law, Pfizer, as the sponsor of the application for the
Licensed Product, will be the “reference product sponsor” under the PHS Act.
Pfizer shall give written notice to CytomX of receipt of a Biosimilar Notice
received by Pfizer with respect to a Licensed Product, and Pfizer shall consult
with CytomX with respect to the selection of the Patent Rights to be submitted
pursuant to 42 U.S.C. § 262(l) (or any similar law in any country of the
Territory outside the United States); provided that Pfizer shall have final say
on such selection of Patent Rights. CytomX agrees to be bound by the
confidentiality provisions of 42 U.S.C. § 262(l)(1)(B)(iii). In order to
establish standing in connection with any action brought by Pfizer under this
Section 6.2.3, CytomX, upon Pfizer’s request, shall reasonably cooperate with
Pfizer in any such action, including timely commencing or joining in any action
brought by Pfizer under this Section 6.2.3 solely to the extent any Patent
Rights Controlled by CytomX are involved in any such action, and the Parties
rights and responsibilities regarding any action shall be determined in
accordance with Section 6.2.2(b).

6.3. Interference, Opposition, Revocation and Declaratory Judgment Actions. If
the Parties mutually determine that, based upon the review of a Third Party’s
patent or patent application or other intellectual property rights, it may be
desirable in connection with any Agreement PDC or Licensed Product to provoke or
institute an interference, opposition, revocation, post-grant review or other
patent office proceedings or declaratory judgment action with respect thereto,
then the Parties shall consult with one another and shall reasonably cooperate
in connection with such an action. Unless otherwise mutually determined by the
Parties and except for any interferences involving any Licensed Intellectual
Property or other Patent Rights Controlled by CytomX which shall be governed by
Section 6.2, Pfizer shall control such action and shall select counsel for such
action. The rights and obligations of the Parties under Section 6.4 are
expressly subject to this Section 6.3. Notwithstanding anything to the contrary,
CytomX shall retain all rights to control any actions initiated by CytomX prior
to the Effective Date, provided that CytomX shall keep Pfizer reasonably
informed of, and shall consider in good faith, any recommendations made by
Pfizer in connection with such actions.

6.4. Infringement of Third Party Patent Rights. If the Development, Manufacture
or Commercialization of any Licensed Product is alleged by a Third Party to
infringe a Third Party’s patent or other intellectual property rights, the Party
becoming aware of such allegation shall promptly notify the other Party. The
Party that is alleged to infringe the Third Party’s patent or intellectual
property rights shall have the right to take such action as it deems appropriate
in response to such allegation, and shall be solely responsible for all damages,
costs and expenses in connection therewith, subject to Article 10.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




58

--------------------------------------------------------------------------------

 

 

7.

CONFIDENTIALITY

7.1. Confidentiality. Except to the extent expressly authorized by this
Agreement, the Parties agree that, during the Term and for five (5) years
thereafter, each Party (the “Receiving Party”) receiving any Confidential
Information of the other Party (the “Disclosing Party”) hereunder shall:
(a) keep the Disclosing Party’s Confidential Information confidential; (b) not
disclose, or permit the disclosure of, the Disclosing Party’s Confidential
Information; and (c) not use, or permit to be used, the Disclosing Party’s
Confidential Information for any purpose, in each case, except for the
performance of its obligations or exercise of its rights under this Agreement,
provided, however, that a Receiving Party may use or disclose Confidential
Information of the Disclosing Party to the extent that such Confidential
Information (i) was already known by the Receiving Party (other than under an
obligation of confidentiality to the Disclosing Party) at the time of disclosure
by the Disclosing Party; (ii) was generally available to the public or otherwise
part of the public domain at the time of its disclosure to the Receiving Party;
(iii) became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party, other than through any act
or omission of the Receiving Party in breach of its obligations under this
Agreement; (iv) was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to the Receiving Party; or
(v) was independently discovered or developed by or on behalf of the Receiving
Party without the use of any Confidential Information of the Disclosing Party.

7.2. Authorized Disclosure.

7.2.1. Disclosure to Party Representatives. Notwithstanding the foregoing
provisions of Section 7.1, the Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the Receiving Party’s, its
Affiliates’ and its Sublicensees’ officers, directors, employees, consultants,
contractors, or agents (collectively, “Representatives”) who (a) have a need to
know such Confidential Information in connection with the performance of the
Receiving Party’s obligations or the exercise of the Receiving Party’s rights
under this Agreement and (b) have agreed in writing to non-disclosure and
non-use provisions with respect to such Confidential Information that are at
least as restrictive as those set forth in this Article 7. For clarity,
notwithstanding the foregoing, CytomX may use and disclose Confidential
Information within the Developed IP that is (i) owned by CytomX, or
(ii) licensed to CytomX pursuant to Section 4.2.2 within the scope of such
license (the “CytomX Usable Developed IP”), to any entities that have a need to
know such Confidential Information in connection with the Development,
Manufacture or Commercialization of Probodies and PDCs that do not otherwise
incorporate Pfizer Technology or

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




59

--------------------------------------------------------------------------------

 

Pfizer Improvements, or with respect to information licensed under
Section 4.2.2, within the scope of such license (the “Permitted Uses”), and have
entered into an agreement as described in (b) above, subject in each case to the
exclusive rights expressly granted to Pfizer under Sections 2.1.6 and 4.5 above
and, with respect to Developed IP disclosed as provided in (ii) above, the
restrictions in Section 4.2.2.

7.2.2. Disclosure to Third Parties.

(a) Notwithstanding the foregoing provisions of Section 7.1, the Parties may
disclose Confidential Information belonging to the other Party:

(i) to Governmental Authorities (A) in the case of Pfizer, subject to Pfizer
exercising the Option with respect to the applicable Research Project Target
pursuant to Section 4.1.2, to the extent reasonably necessary to obtain or
maintain INDs or Regulatory Approvals for any Licensed Product Targeting such
Research Project Target within the Territory, (B) in the case of CytomX, with
respect to CytomX Usable Developed IP, to the extent reasonably necessary to
obtain or maintain INDs or Regulatory Approvals for any Probodies and PDCs
within the Permitted Uses, and (C) in the case of either Party, in order to
respond to inquiries, requests, investigations, orders or subpoenas of
Governmental Authorities relating to this Agreement;

(ii) (A) in the case of Pfizer, subject to Pfizer exercising the Option with
respect to the applicable Research Project Target pursuant to Section 4.1.2, to
outside consultants, contractors, advisory boards, managed care organizations,
and non-clinical and clinical investigators, in each case to the extent
reasonably necessary to Develop, Manufacture or Commercialize any Licensed
Product Targeting such Research Project Target and under reasonable obligations
of confidentiality, and (B) in the case of CytomX, with respect to CytomX Usable
Developed IP, to outside consultants, contractors, advisory boards, managed care
organizations, and non-clinical and clinical investigators, in each case to the
extent reasonably necessary to Develop, Manufacture or Commercialize any
Probodies and PDCs within the Permitted Uses and under reasonable obligations of
confidentiality;

(iii) subject to Section 6.2.1(c), to the extent reasonably necessary, in
connection with filing or prosecuting Patent Rights or Trademark rights as
permitted by this Agreement;

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




60

--------------------------------------------------------------------------------

 

 

(iv) to the extent reasonably necessary, in connection with prosecuting or
defending litigation as permitted by this Agreement;

(v) (A) regarding the existence of this Agreement, this Agreement itself or the
material and financial terms of this Agreement, to its accountants, lawyers, and
other advisers, and to actual or potential investors, lenders, acquirers,
investment bankers, or agents of the foregoing in connection with a financing,
merger, or acquisition, and (B) to any other third parties in connection with
the events in (A) with the consent of the disclosing Party, such consent not to
be unreasonably withheld, in each case (A)-(B) under confidentiality obligations
no less restrictive than those set forth in this Agreement;

(vi) subject to Section 7.3.2, in connection with or included in scientific
presentations and publications relating to Licensed Products, including
abstracts, posters, journal articles and the like, and posting results of and
other information about clinical trials to clinicaltrials.gov or PhRMA websites;
and

(vii) to the extent necessary in order to enforce its rights under this
Agreement.

All disclosures by CytomX under this Section 7.2.2(a) are subject in each case:
to the exclusive rights expressly granted to Pfizer under Sections 2.1.6 and 4.5
above and, with respect to Developed IP licensed to CytomX under Section 4.2.2,
to the restrictions in Section 4.2.2.

(b) In the event a Party deems it reasonably necessary to disclose Confidential
Information belonging to the other Party pursuant to Section 7.2.2(a)(i)(C), the
Disclosing Party shall to the extent possible give reasonable advance written
notice of such disclosure to the other Party and take all reasonable measures to
ensure confidential treatment of such information.

7.2.3. SEC Filings and Other Disclosures. Notwithstanding any provision of this
Agreement to the contrary, either Party may disclose the terms of this Agreement
to the extent required, in the reasonable opinion of such Party’s legal counsel,
to comply with applicable Law, including the rules and regulations promulgated
by the United States Securities and Exchange Commission or any equivalent
governmental agency in any country in the Territory. Notwithstanding the
foregoing, before disclosing this Agreement or any of the terms hereof pursuant
to this Section 7.2.3, the Parties will consult with one another on the terms of
this Agreement to be redacted in making any such disclosure. Further, if

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




61

--------------------------------------------------------------------------------

 

a Party discloses this Agreement or any of the terms hereof in accordance with
this Section 7.2.3, such Party shall, at its own expense, use Commercially
Reasonable Efforts to seek such confidential treatment of confidential portions
of this Agreement and such other terms, as may be reasonably requested by the
other Party.

7.3. Public Announcements; Publications.

7.3.1. Announcements. Except as may be expressly permitted under Section 7.2.3,
neither Party will make any public announcement regarding this Agreement without
the prior written approval of the other Party. For the sake of clarity, nothing
in this Agreement shall prevent (a) either Party from making any public
disclosure relating to this Agreement if the contents of such public disclosure
have previously been made public other than through a breach of this Agreement
by the issuing Party or its Affiliates; or (b) Pfizer, subject to its exercising
the Option with respect to the applicable Research Project Target pursuant to
Section 4.1.2, from making any scientific publication or public announcement
with respect to any Licensed Product Targeting such Research Project Target
under this Agreement; provided, however, that, except as permitted under
Section 7.2, Pfizer shall not disclose any of CytomX’s Confidential Information
in any such publication or announcement without obtaining CytomX’s prior written
consent to do so. The Parties agree that CytomX may release the announcement
attached hereto as Schedule 7.3.1 regarding the signing of this Agreement
following the Effective Date. The Parties agree that CytomX may issue future
announcements concerning Pfizer’s achievement of any significant milestones,
including the selection of a clinical candidate, under this Agreement, provided
that the content of any such announcement has been mutually agreed upon by the
Parties.

7.3.2. Publications. During the Term, each Party shall submit to the other Party
(the “Non-Disclosing Party”) for review and approval any proposed academic,
scientific and medical publication or public presentation which contains the
Non-Disclosing Party’s Confidential Information. In addition, each Party shall
submit to the other Party for review and approval any proposed publication or
public presentation relating to data generated under the Research Program,
provided that Pfizer shall not be required to submit any proposed publication or
public presentation to CytomX for review and approval pursuant to this sentence
to the extent such publication or presentation relates to any Research Project
Target for which Pfizer has exercised its Option pursuant to this Agreement and
to the extent consistent with Pfizer’s normal and customary publication
practices. In both instances, such review and approval will be conducted for the
purposes of preserving the value of the Licensed Intellectual Property and PDC
Developed IP and the rights granted to Pfizer hereunder and determining whether
any portion of the proposed publication or presentation containing the
Non-Disclosing Party’s Confidential Information should be modified or deleted.
Written copies of such

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




62

--------------------------------------------------------------------------------

 

proposed publication or presentation required to be submitted hereunder shall be
submitted to the Non-Disclosing Party no later than thirty (30) days before
submission for publication or presentation (the “Review Period”). The
Non-Disclosing Party shall provide its comments with respect to such
publications and presentations within twenty (20) days after its receipt of such
written copy, and the other Party shall delete any Confidential Information of
the Non-Disclosing Party upon request. The Review Period may be extended for an
additional sixty (60) days in the event the Non-Disclosing Party can, within
fifteen (15) days of receipt of the written copy, demonstrate reasonable need
for such extension, including for the preparation and filing of patent
applications. CytomX and Pfizer will each comply with standard academic practice
regarding authorship of scientific publications and recognition of contribution
of other parties in any publication governed by this Section 7.3.2.

7.4. Obligations in Connection with Change of Control. If CytomX is subject to a
Change of Control, CytomX will, and it will cause its Affiliates and
Representatives to, ensure that no Confidential Information of Pfizer, other
than with respect to the status of Development or Commercialization of a
Licensed Product, is released to (a) any Affiliate of CytomX that becomes an
Affiliate as a result of the Change of Control or (b) any Representatives of
CytomX (or of the relevant surviving entity of such Change of Control) who
become Representatives as a result of the Change of Control, unless such
Representatives have signed individual confidentiality agreements which include
equivalent obligations to those set out in this Article 7. If any Change of
Control of CytomX occurs, CytomX shall promptly notify Pfizer, share with Pfizer
the policies and procedures it plans to implement in order to protect the
confidentiality of Pfizer’s Confidential Information prior to such
implementation and make any adjustments to such policies and procedures that are
reasonably requested by Pfizer. Notwithstanding the foregoing, this Section 7.4
shall not be deemed to limit CytomX’s right to disclose Developed IP that CytomX
would otherwise have a right to use and disclose to a Third Party (i.e., if such
Third Party did not acquire CytomX).

8.

REPRESENTATIONS AND WARRANTIES.

8.1. Mutual Representations and Warranties. Each of CytomX and Pfizer hereby
represents and warrants to the other Party that:

8.1.1. it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization;

8.1.2. the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite action under the provisions of its
charter, bylaws and other organizational documents, and does not require any
action or approval by any of its shareholders or other holders of its voting
securities or voting interests;

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




63

--------------------------------------------------------------------------------

 

 

8.1.3. it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

8.1.4. this Agreement has been duly executed and is a legal, valid and Binding
Obligation on each Party, enforceable against such Party in accordance with its
terms; and

8.1.5. the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of or default under any Binding Obligation
existing as of the Effective Date.

8.2. Representations and Warranties of CytomX. CytomX hereby represents and
warrants to Pfizer that as of the Effective Date:

8.2.1. CytomX is the sole and exclusive owner of, or otherwise Controls pursuant
to a CytomX Third Party Agreement listed on Schedule 8.2.1, the CytomX
Technology existing as of the Effective Date, all of which is free and clear of
any claims, liens, charges or encumbrances;

8.2.2. it has and will have the full right, power and authority to grant all of
the right, title and interest in the licenses and other rights granted or to be
granted to Pfizer or Pfizer’s Affiliates under this Agreement;

8.2.3. as of the Effective Date (a) Schedule 8.2.3 sets forth a true and
complete list of all CytomX Patent Rights, (b) to CytomX’s knowledge after
reasonable inquiry, each such Patent Right outside of the United States owned by
CytomX is in full force and effect and (c) each such Patent Right in the United
States owned by CytomX is in full force and effect and (d) to CytomX’s
knowledge, each such Patent Right Controlled by CytomX pursuant to the UCSB
Agreement is in full force and effect;

8.2.4. to its knowledge: (i) the CytomX Patent Rights existing as of the
Effective Date, are, or, upon issuance, will be, valid and enforceable patents
and (ii) as of the Effective Date, no Third Party (a) is infringing any CytomX
Patent Right or (b) has challenged or threatened to challenge the extent,
validity or enforceability of any CytomX Patent Right (including, by way of
example, through the institution or threat of institution of interference,
nullity or similar invalidity proceedings before the United States Patent and
Trademark Office or any analogous foreign Governmental Authority);

8.2.5. to its knowledge, it and its counsel, and to its knowledge, UCSB and its
counsel with respect to the Patent Rights subject to the UCSB Agreement, have
complied with all Applicable Laws, including any disclosure requirements, in
connection with the filing, prosecution and maintenance of the CytomX Patent
Rights existing as of the Effective Date;

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




64

--------------------------------------------------------------------------------

 

 

8.2.6. CytomX has independently developed all CytomX Know-How existing as of the
Effective Date or otherwise has a valid right to use, and to permit Pfizer,
Pfizer’s Affiliates and Pfizer’s Sublicensees to use, such CytomX Know-How for
all permitted purposes under this Agreement;

8.2.7. it (or UCSB, with respect to the Patent Rights subject to the UCSB
Agreement) has obtained from all inventors of CytomX Technology existing as of
the Effective Date, valid and enforceable agreements assigning to CytomX (or to
UCSB, with respect to the Patent Rights subject to the UCSB Agreement) each such
inventor’s entire right, title and interest in and to all such CytomX
Technology;

8.2.8. except as expressly disclosed in Schedule 8.2.8, no CytomX Technology
existing as of the Effective Date is subject to any funding agreement with any
Governmental Authority;

8.2.9. except as expressly disclosed in Schedule 8.2.9, neither CytomX nor any
of its Affiliates are subject to any agreement or obligation that limits any
ownership or license right granted to Pfizer or its Affiliates under this
Agreement, including any right granted to Pfizer or its Affiliates to access,
practice, grant any licenses or sublicenses under, or provide Pfizer’s
Sublicensees with access to any intellectual property right or material
(including any Patent Right, Know-How or other data or information), in each
case, that would, but for such agreement or obligation, be included in the
rights licensed or assigned to Pfizer or its Affiliates pursuant to this
Agreement;

8.2.10. (a) there are no agreements between CytomX and any Third Party existing
as of the Effective Date under which CytomX obtains rights in or to any Licensed
Intellectual Property, other than the CytomX Third Party Agreements expressly
disclosed in Schedule 8.2.10 (each, a “Disclosed Third Party Agreement”), true
and complete copies of which have been provided to Pfizer, (b) except as
provided in the Disclosed Third Party Agreements, no Third Party has any right,
title or interest in or to, or any license under, any CytomX Technology, (c) no
rights granted by or to CytomX or its Affiliates under any Disclosed Third Party
Agreement conflict with any right or license granted to Pfizer or its Affiliates
hereunder and (d) CytomX and its Affiliates are in compliance in all respects
with all Disclosed Third Party Agreements, including all due diligence
obligations of CytomX under the Disclosed Third Party Agreements;

8.2.11. to its knowledge, the use, practice or application by CytomX or Pfizer
(or their respective Affiliates or Sublicensees) of any CytomX Technology does
not and will not infringe any valid claim of an issued and unexpired patent of
any

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




65

--------------------------------------------------------------------------------

 

Third Party (excluding, for clarity, any potential infringement that might arise
solely as a result of the combination of any CytomX Technology with any other
technology or intellectual property); and

8.2.12. there is no (a) claim, demand, suit, proceeding, arbitration, inquiry,
investigation or other legal action of any nature, civil, criminal, regulatory
or otherwise, pending or, to the knowledge of CytomX, threatened against CytomX
or any of its Affiliates or (b) judgment or settlement against or owed by CytomX
or any of its Affiliates, in each case in connection with the CytomX Technology
or relating to the transactions contemplated by this Agreement.

8.2.13. The CytomX Letter and the Patent Rights licensed under the UCSB
Agreement together set forth all Third Party Patent Rights of which CytomX is
aware that are or may be relevant to the Licensed Intellectual Property,
including the composition of, or any method of using or method of making or any
Tools for Developing, any Probody, Mask, Substrate or PDC.

8.3. CytomX Covenants. In addition to the covenants made by CytomX elsewhere in
this Agreement, CytomX hereby covenants to Pfizer that, from the Effective Date
until expiration or termination of this Agreement:

8.3.1. except in CytomX’s ordinary course of prosecution or in the course of
enforcement of Patent Rights in accordance with the provisions of Article 6, or
with Pfizer’s prior written consent, it will not (a) take any action that
conflicts with the rights under the Licensed Intellectual Property or Developed
IP granted or assigned to Pfizer or Pfizer’s Affiliates under this Agreement or
(b) fail to take any action that is reasonably necessary to avoid a conflict
with the rights under the Licensed Intellectual Property or Developed IP granted
or assigned to Pfizer or Pfizer’s Affiliates under this Agreement;

8.3.2. it will (a) not enter into any CytomX Third Party Agreement that
conflicts with or limits (i) the rights granted to Pfizer or Pfizer’s Affiliates
hereunder or (ii) CytomX’s ability to fully perform its obligations hereunder;
(b) not amend, terminate or otherwise modify any CytomX Third Party Agreement
(including any Disclosed Third Party Agreement) or consent or waive rights with
respect thereto in any manner that adversely affects (i) the rights granted to
Pfizer or Pfizer’s Affiliates hereunder or (ii) CytomX’s ability to fully
perform its obligations hereunder; (c) promptly furnish Pfizer with copies of
all (i) amendments to the Disclosed Third Party Agreements and (ii) CytomX Third
Party Agreements and related amendments executed following the Effective Date;
(d) fulfill, and cause its Affiliates to fulfill, all of their respective
obligations under all CytomX Third Party Agreements (including Disclosed Third
Party Agreements) so as not to be in breach of such agreements; (e) furnish
Pfizer with copies of all notices received by CytomX or its Affiliates relating
to any actual or alleged breach by CytomX or its Affiliates under any CytomX
Third Party

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




66

--------------------------------------------------------------------------------

 

Agreement (including any Disclosed Third Party Agreement), and all other notices
received by CytomX or its Affiliates in connection with any CytomX Third Party
Agreement (including any Disclosed CytomX Third Party Agreement) that pertain to
the rights granted to Pfizer or Pfizer’s Affiliates hereunder, within five
(5) Business Days after receipt thereof; and (f) in the event that CytomX does
not resolve any such actual or alleged breach, notify Pfizer within a sufficient
period of time before the expiration of the cure period for such actual or
alleged breach under such CytomX Third Party Agreement such that Pfizer is able
to cure or otherwise resolve such actual or alleged breach or default, and if
Pfizer makes any payments to any Third Party in connection with the cure or
other resolution of such breach or default, then Pfizer may credit the amount of
such payments against any royalties or other amounts payable to CytomX pursuant
to this Agreement.

8.3.3. it will not enter into any agreement or arrangement which limits the
ownership rights of Pfizer or its Affiliates with respect to any Developed IP,
or limits the ability of Pfizer or its Affiliates to grant a license, sublicense
or access, or provide or provide access or other rights in, to or under, any
intellectual property right or material (including any Patent Right, Know-How or
other data or information), in each case, that is within the Licensed
Intellectual Property, subject to the terms of CytomX Third Party Agreements
accepted by Pfizer in accordance with Section 5.5.2(c) above; and

8.3.4. it will maintain agreements with all Persons acting by or on behalf of
CytomX or its Affiliates under this Agreement which require such Persons to
assign to CytomX their entire right, title and interest in and to all Patent
Rights, Know-How or other intellectual property rights that are conceived or
generated in the course of performing Research Plan Activities.

8.4. Representation by Legal Counsel. Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

8.5. Disclaimer. THE FOREGOING REPRESENTATIONS AND WARRANTIES OF EACH PARTY ARE
IN LIEU OF ANY OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED
AND DISCLAIMED.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




67

--------------------------------------------------------------------------------

 

 

9.

GOVERNMENT APPROVALS; TERM AND TERMINATION.

9.1. Government Approvals. Each of CytomX and Pfizer shall cooperate with the
other Party and use Commercially Reasonable Efforts to make all registrations,
filings and applications, to give all notices and to obtain as soon as
practicable all governmental or other consents, transfers, approvals, orders,
qualifications authorizations, permits and waivers, if any, and to do all other
things necessary or desirable for the consummation of the transactions as
contemplated hereby.

9.2. Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall extend, unless this Agreement is terminated earlier in
accordance with this Article 9, on a Licensed Product-by-Licensed Product and
country-by-country basis, until such time as the Royalty Term with respect to
the sale of such Licensed Product in such country expires. Notwithstanding the
foregoing, this Agreement shall terminate upon the expiration of the
last-to-expire Option Exercise Period if Pfizer has not elected to exercise any
Option under Section 4.1.2 prior to such time.

9.3. Termination by Either Party for Cause. Except as otherwise provided in
Section 3.2.5, either Party may terminate this Agreement, in its entirety or, at
the terminating Party’s option, on a Research Project Target-by-Research Project
Target basis, at any time during the Term of this Agreement by giving written
notice to the other Party if the other Party commits a material breach of its
obligations under this Agreement and such breach remains uncured for ninety
(90) days, measured from the date written notice of such breach is given to the
breaching Party. Notwithstanding the foregoing, a Party shall have the right to
terminate this Agreement pursuant to this Section 9.3 (a) in part with respect
to an individual Research Project Target only if the other Party’s material
breach giving rise to such termination right relates to such Research Project
Target or (b) in its entirety only if such material breach fundamentally
frustrates the objectives of or transactions contemplated by this Agreement
taken as a whole or affects substantially all of the Research Program.

9.4. Termination by Pfizer for Convenience. At any time after the one (1) year
anniversary of the Effective Date, Pfizer shall have the right to terminate this
Agreement for any or no reason, either in its entirety or on a Research Project
Target-by-Research Project Target basis, by providing sixty (60) days advance
written notice of such termination to CytomX.

9.5. Termination on Insolvency of CytomX. This Agreement may be terminated upon
written notice by Pfizer at any time in the event of a CytomX Insolvency Event.

9.6. Effects of Termination.

9.6.1. Effect of Termination by Pfizer for Cause. If Pfizer terminates this
Agreement with respect to any or all Research Project Targets pursuant to
Section 9.3 (each, a “Terminated Target”):

(a) all work under the applicable Research Plan with respect to each Terminated
Target shall cease, and CytomX shall have no further obligation to: (i) perform
any of its obligations under the applicable Research Plan with respect to such
Terminated Target, (ii) to provide any additional assistance under Section 4.1.9
related to such Terminated Target, or (iii) to disclose or provide any rights
with respect to the Terminated Target under any Third Party agreements entered
into after the date of termination pursuant to Section 5.5.2(c)(iii);

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




68

--------------------------------------------------------------------------------

 

 

(b) if the Terminated Target is the Second Target, then Pfizer’s Target
replacement right under Section 2.1.4 shall terminate as of the date of such
termination notice;

(c) all options and licenses granted to Pfizer with respect to such Terminated
Target and any Licensed Product Targeting such Terminated Target (each, a
“Terminated Licensed Product”), including under Section 4.1, shall continue and
become irrevocable and perpetual and the Parties rights and obligations under
Section 8.3 shall continue;

(d) Pfizer shall have no further obligations to CytomX under this Agreement with
respect to any such Terminated Target or Terminated Licensed Product, other than
(i) those obligations that expressly survive termination in accordance with
Section 9.8, or (ii) as provided in this Section 9.6.1;

(e) Pfizer shall have an obligation to pay (i) except if such termination arises
as a result of CytomX’s breach of Sections 2.1.6, 4.5, 7 and 8.2.3 through
8.2.13, fifty percent (50%) of any Option Fee that becomes due with respect to
such Terminated Target pursuant to Section 5.2; (ii) except if such termination
arises as a result of CytomX’s breach of Sections 2.1.6, 4.5, 7 and 8.2.3
through 8.2.13, fifty percent (50%) of Milestone Payments with respect to
Terminated Licensed Products and (iii) royalties with respect to Net Sales of
Terminated Licensed Products in accordance with the terms and conditions of this
Agreement, in an amount equal to fifty percent (50%) of the amount that would
otherwise have been payable under this Agreement, provided that in no event will
the royalty payable to CytomX for any Licensed Product be reduced below three
percent (3%).

(f) Pfizer shall have the right to offset, against any payment owing to CytomX
under subparagraph (b) above, any damages found or agreed by the Parties to be
owed by CytomX to Pfizer;

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




69

--------------------------------------------------------------------------------

 

 

(g) CytomX shall remain entitled to receive payments that accrued before the
effective date of such termination;

(h) nothing in this Section 9.6.1 shall limit any other remedy Pfizer may have
for CytomX’s breach of this Agreement;

(i) the rights and obligations of the Parties with respect to all Research
Project Targets other than any such Terminated Target shall remain in full force
and effect; and

(j) for the avoidance of doubt, all licenses granted by Pfizer to CytomX under
Section 4.2.1 shall terminate as of the effective date of such termination with
respect to any such Terminated Target, and, if this Agreement is terminated in
its entirety, all rights granted by Pfizer under Section 4.2.1 shall terminate
as of the effective date of such termination. For clarity, the licenses granted
by Pfizer to CytomX under Sections 4.2.2 and 4.3.2 shall survive any such
termination.

9.6.2. Effect of Termination by Pfizer on Insolvency of CytomX. If Pfizer
terminates this Agreement pursuant to Section 9.5:

(a) CytomX shall have no further obligation to perform any of its obligations
under this Agreement (including CytomX’s obligations under the Research Program
and CytomX’s obligations related to CytomX Third Party Agreements) other than
those obligations that expressly survive termination of this Agreement in
accordance with Sections 9.6.2(b) and 9.8 and without limiting Pfizer’s right to
cure or otherwise resolve any breach or alleged breach under any CytomX Third
Party Agreement pursuant to Section 8.3.2;

(b) All options and licenses granted to Pfizer, including under Section 4.1.3
(but only with respect to a particular Research Project Target if Pfizer
exercised its Option and paid the applicable Option Fee), shall continue and
become, subject only to the royalty obligation set forth below in this
Section 9.6.2(b), irrevocable and perpetual, the Parties’ rights and obligations
under Section 8.3 shall continue, and Pfizer shall have no further obligations
to CytomX under this Agreement other than (i) those obligations that expressly
survive termination in accordance with Section 9.8 and (ii) an obligation to pay
royalties with respect to Net Sales of Licensed Products under Section 5.5 in
accordance with the terms and conditions of this Agreement;

(c) CytomX shall remain entitled to receive payments that accrued before the
effective date of such termination;

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




70

--------------------------------------------------------------------------------

 

 

(d) Pfizer shall have the right to offset, against any payment owing to CytomX
under subparagraph (b) above, any damages found or agreed by the Parties to be
owed by CytomX to Pfizer; and

(e) nothing in this Section 9.6.2 shall limit any other remedy Pfizer may have
for CytomX’s breach of this Agreement.

9.6.3. Effect of Termination by CytomX for Cause or by Pfizer for Convenience.

(a) If CytomX terminates this Agreement with respect to any Research Project
Target pursuant to Section 9.3, or if Pfizer terminates this Agreement with
respect to any Research Project Target pursuant to Section 9.4, then all
licenses and options granted by CytomX to Pfizer under Sections 4.1.1 and 4.1.3
with respect to any such Research Project Target and any Licensed Product
Targeting such Research Project Target shall terminate. Upon any such
termination, the following provisions shall apply:

(i) CytomX shall have no further obligation to perform any of its obligations
under the Research Program, or provide any additional assistance under
Section 4.1.9, with respect to such Research Project Target;

(ii) any Research Project Target with respect to which this Agreement has been
terminated shall no longer be considered a Research Project Target for all
purposes of this Agreement, including Sections 2.1.6, 3.5, 4.5.1, and 6.2.2,
without limiting any obligations under Section 7;

(iii) CytomX shall remain entitled to receive payments that accrued before the
effective date of such termination; and

(iv) If the termination is with respect to the Second Target and Pfizer has not
exercised its Target replacement right under Section 2.1.4 prior to the date of
the termination notice, then such Target replacement right shall terminate as of
the date of such termination notice.

(b) If CytomX terminates this Agreement in its entirety pursuant to Section 9.3,
or if Pfizer terminates this Agreement in its entirety pursuant to Section 9.4:
(i) all licenses and options granted by CytomX to Pfizer under this Agreement,
excluding those granted under Sections 4.1.4, 4.1.5 and 4.3.1, shall terminate,
(ii) the licenses granted by Pfizer to CytomX under Sections 4.2.2 and 4.3.2
shall survive such termination, and (iii)

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




71

--------------------------------------------------------------------------------

 

CytomX shall have no further obligations to Pfizer, and Pfizer no further
rights, under this Agreement other than those rights and obligations that
expressly survive termination in accordance with Section 9.8.

(c) If Pfizer, pursuant to Section 9.4, terminates this Agreement in its
entirety or solely with respect to EGFR after the initiation of dosing of the
first subject in a Phase I Clinical Study with respect to a Licensed Product
Targeting EGFR, then the Parties, upon CytomX’s written request made within
thirty (30) days after the effective date of termination, shall for a period of
one hundred twenty (120) days negotiate in good faith the terms and conditions
of a license to CytomX, under relevant Pfizer Technology and Developed IP
Controlled by Pfizer (including any PDC Developed IP), to Develop and
Commercialize the EGFR Continuation Product, such terms and conditions to be
mutually agreeable, reasonable and customary.

(d) If Pfizer, pursuant to Section 9.4, terminates this Agreement with respect
to any Research Project Target (either by terminating this Agreement in its
entirety or solely with respect to such Research Project Target) after Pfizer
exercises its Option with respect to such Research Project Target and prior to
initiation of dosing of the first subject in a Phase I Clinical Study of a
Licensed Product Targeting such Research Project Target, then the Parties, upon
CytomX’s written request made within thirty (30) days after the effective date
of termination, shall for a period of one hundred twenty (120) days negotiate in
good faith the terms and conditions of a license to CytomX, under relevant
Developed IP Controlled by Pfizer, to Develop and Commercialize PDCs Targeting
such Research Project Target; provided that, for clarity, such license shall not
include any rights under any Pfizer Technology or Pfizer Improvement.

(e) For the avoidance of doubt, if CytomX terminates this Agreement with respect
to any Research Project Target pursuant to Section 9.3, or if Pfizer terminates
this Agreement with respect to any Research Project Target pursuant to
Section 9.4, in each case including all Research Project Targets in the event
that this Agreement is terminated in its entirety, any such Research Project
Target will no longer be considered to be a Research Project Target for the
purpose of this Agreement.

9.6.4. Satisfaction of Obligations During Notice Period. During the period from
providing a notice of termination through the termination of the Agreement, the
Parties shall continue to perform their obligations under this Agreement.

9.6.5. Pending Dispute Resolution. If a Party gives notice of termination under
Section 9.3 and the other Party disputes whether such notice was proper, then
the issue of whether this Agreement has been terminated shall be resolved in
accordance with Section 11.9 and this Agreement shall remain in effect pending

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




72

--------------------------------------------------------------------------------

 

the resolution of such dispute. If as a result of such dispute resolution
process it is determined that the notice of termination was proper, then such
termination shall be effective immediately. If as a result of such dispute
resolution process it is determined that the notice of termination was improper,
then no termination shall have occurred and this Agreement shall remain in
effect.

9.7. Disposition of Inventories of Products. Following termination of this
Agreement with respect to one or more Research Project Targets, Pfizer, its
Affiliates and its Sublicensees shall have the right to continue to sell their
existing inventories of Licensed Product(s) Targeting such Research Project
Targets that have received Regulatory Marketing Approval prior to such
termination for a period not to exceed six (6) months after the effective date
of such termination or expiration and Pfizer shall pay any royalties payable in
connection with such sales in accordance with Section 5.5.

9.8. Survival of Certain Obligations. Expiration or termination of this
Agreement shall not relieve the Parties of any obligation that accrued before
such expiration or termination. The following provisions shall survive
expiration or termination of this Agreement: Sections 2.11, 2.12.3, 2.12.4,
2.12.5, 4.1.4, 4.1.5, 4.1.7 (solely with respect to any licenses that survive
such expiration or termination), 4.2.2, 4.3, 4.4, 4.6, 5.3.4 (for the period set
forth therein), 5.6 (for any payment obligations accrued prior to such
termination or expiration), 5.7.1 (for the period set forth therein), 5.7.2 (for
the period set forth therein), 5.7.3, 5.7.4, 6.1, 6.2.1(a), 6.2.1(e), and
Articles 1, 7, 10 (provided that obligations under Section 10.5 shall only
survive for five (5) years after termination or expiration), and 11. For
avoidance of doubt, any other Section that explicitly states it survives
expiration or termination of this Agreement shall so survive.

9.9. Right to Termination of Research Project(s) or Research Program by Pfizer
upon Change of Control of CytomX. If a Change of Control of CytomX is
consummated during any Research Term, Pfizer shall have the right to terminate
any Research Project or the Research Program in its entirety (in each case,
without terminating the associated Option(s)), upon written notice to CytomX
within sixty (60) days after consummation of such Change of Control of CytomX,
such termination effective sixty (60) days after Pfizer’s notice. Such
termination of any Research Project or the Research Program (a) shall not
constitute termination of this Agreement, (b) shall not affect the Parties’
rights and obligations under this Agreement other than those relating to such
Research Project or the Research Program and (c) shall not relieve either Party
of any obligation that arose prior to such termination. Following any such
termination of any Research Project or the Research Program, as applicable,
Pfizer shall have no further funding obligation under Article 2 or Section 5.3
with respect to such Research Project or the Research Program, as applicable,
other than that which may have accrued prior to such termination. In addition,
if, at any time following a Change of Control of CytomX consummated during any
Research Term, CytomX or its successor fails to perform its obligations under
the Research Program in any material respect, then, effective upon written
notice to CytomX or its successor, Pfizer shall have the right to terminate any
Research Project or the Research Program in its entirety pursuant to this

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




73

--------------------------------------------------------------------------------

 

Section 9.9, and CytomX, upon Pfizer’s request, shall promptly transfer to a
Third Party designated by Pfizer, at no additional cost to Pfizer, such CytomX
Know-How and CytomX Improvements, including related materials, as is necessary
for such Third Party to complete all activities allocated to CytomX under such
Research Project or the Research Program, as applicable (which Third Party shall
agree in writing to be bound by terms providing for Pfizer rights no less
favorable to Pfizer than the rights granted to Pfizer in this Agreement). For
the avoidance of doubt, in the event that Pfizer terminates a Research Project
or the Research Program in accordance with this Section 9.9, such termination
will not be deemed to be a termination for cause under Section 9.3 or a
termination for convenience under Section 9.4, and the only effects of such
termination are as set forth in this Section 9.9. Notwithstanding any provision
of this Agreement to the contrary, nothing in this Section 9.9 shall limit, or
preclude Pfizer from seeking, any other remedy Pfizer may have for CytomX’s
breach of this Agreement; provided that Pfizer may not seek remedy under both
this Section 9.9 and Section 9.3 with respect to the same performance failure by
CytomX or its successor.

9.10. Effects of CytomX Change of Control. In the event of a CytomX Change of
Control during the Term, the following provisions of this Section 9.10 shall
apply:

9.10.1. Certain Terms Regarding Intellectual Property.

(a) CytomX Intellectual Property. All Developed IP, CytomX Technology and
Licensed Intellectual Property Controlled by CytomX immediately prior to such
CytomX Change of Control shall continue to be CytomX Developed IP, CytomX
Technology, and Licensed Intellectual Property for purposes of this Agreement.

(b) Existing Acquirer Intellectual Property. Patent Rights and Know-How that
were Controlled by the entity acquiring CytomX or such entity’s Affiliates that
were not Affiliates of CytomX prior to such CytomX Change of Control
(collectively, the “Acquirer”) shall not be included within the Licensed
Intellectual Property.

(c) Independent Intellectual Property. Patent Rights and Know-How that,
following such CytomX Change of Control, are developed, made or otherwise
acquired or Controlled by the Acquirer outside of the Research Program and
without use of Pfizer’s Confidential Information or Developed IP, CytomX
Improvements or CytomX Technology shall not be included within the Developed IP,
CytomX Technology, Licensed Intellectual Property or CytomX Third Party
Agreements (it being understood, however, for the avoidance of doubt, that all
CytomX Technology, Developed IP, and Licensed Intellectual Property developed by
CytomX or the Acquirer in the course of, or used by CytomX or the Acquirer under
any Research Plan shall continue to be Licensed Intellectual Property for all
purposes of this Agreement). In addition, if

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




74

--------------------------------------------------------------------------------

 

rights to Licensed Intellectual Property were granted to the Acquirer prior to
the Change of Control, then the use of such Licensed Intellectual Property in
accordance with such grant (and consistent with the exclusive licenses granted
under this Agreement) shall not be deemed use of Confidential Information as
described above for purposes of this Section 9.10.1(c).

9.10.2. Effect on Certain Agreement Provisions. From and after the effective
date of a CytomX Change of Control, the Acquirer shall not be considered an
“Affiliate” for the purpose of (a) Section 4.1.8 with respect to data that was
not generated in the course of any Research Plan and (b) Section 4.5.1, provided
that the Acquirer does not engage in any activities otherwise restricted under
Section 4.5.1 using any Developed IP, Pfizer Technology, Pfizer Improvements or
Confidential Information of Pfizer.

10.

LIMITATION ON LIABILITY, INDEMNIFICATION AND INSURANCE.

10.1. No Consequential Damages. Except with respect to liability arising from a
breach of Article 7, from any willful misconduct or intentionally wrongful act,
or to the extent such Party may be required to provide indemnification under
this Article 10, in no event will either Party, its Affiliates, its Sublicensees
or any of its, its Affiliates’ or its Sublicensees’ respective Representatives
be liable under this Agreement for any special, indirect, incidental,
consequential or punitive damages, whether in contract, warranty, tort,
negligence, strict liability or otherwise, including loss of profits or revenue
suffered by either Party or any of its respective Affiliates or Representatives.
Without limiting the generality of the foregoing, “consequential damages” will
be deemed to include, and neither Party will be liable to the other Party or any
of such other Party’s Affiliates, Representatives or stockholders for, any
damages based on or measured by loss of projected or speculative future sales of
the Licensed Products, any Milestone Payment due upon any unachieved event under
Section 5.4, any unearned royalties under Section 5.5 or any other unearned,
speculative or otherwise contingent payments provided for in this Agreement.

10.2. Indemnification by Pfizer. Pfizer will indemnify, defend and hold harmless
CytomX, its Affiliates and each of its and their respective employees, officers,
directors and agents (each, a “CytomX Indemnified Party”) from and against any
and all liability, loss, damage, expense (including reasonable attorneys’ fees
and expenses) and cost (collectively, a “Liability”) that the CytomX Indemnified
Party may be required to pay to one or more Third Parties resulting from or
arising out of:

10.2.1. Development, Manufacture, Commercialization or use of any Licensed
Product by, on behalf of, or under the authority of, Pfizer (other than by any
CytomX Indemnified Party), other than claims for which CytomX is required to
indemnify Pfizer pursuant to Section 10.3; or

10.2.2. the material breach by Pfizer of any of its representations, warranties
or covenants set forth in this Agreement;

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




75

--------------------------------------------------------------------------------

 

 

except, in each case, to the extent caused by the negligence, recklessness or
intentional acts of CytomX or any CytomX Indemnified Party.

10.3. Indemnification by CytomX. CytomX will indemnify, defend and hold harmless
Pfizer, its Affiliates, Sublicensees, contractors, distributors and each of its
and their respective employees, officers, directors and agents (each, a “Pfizer
Indemnified Party”) from and against any and all Liabilities that the Pfizer
Indemnified Party may be required to pay to one or more Third Parties resulting
from or arising out of:

10.3.1. any claim that the exercise of rights under the Licensed Intellectual
Property by, on behalf of, or under the authority of Pfizer (other than by any
CytomX Indemnified Party) to Develop, Manufacture, Commercialize or use any
Licensed Product infringes any Third Party Patent Rights listed on the CytomX
Letter; provided that all amounts due any Third Party under this Section 10.3.1,
including damages awarded, and any royalties payable under any license or
settlement entered into by Pfizer related to any such Liability (together with
litigation expenses of Pfizer in undertaking the defense of any such claim)
shall be deemed payments under an Additional Third Party License and fifty
percent (50%) of such amounts shall be offset against royalties due CytomX under
this Agreement as set forth in Section 5.5.2(b) (subject to the three percent
(3%) minimum specified therein). Notwithstanding Section 10.4.2, such right of
offset under Section 5.5.2(b) shall be the sole and exclusive remedy with
respect to the indemnity under this Section 10.3.1;

10.3.2. other than for claims described in Section 10.3.1 or claims arising from
or directed to the Development, Manufacture, Commercialization or use of any
Licensed Product by a Pfizer Indemnitee (whether or not the Licensed Product was
developed by CytomX in the performance of Research Plan Activities), the use of
any Licensed Intellectual Property for the Development, Manufacture,
Commercialization or use of any products by, on behalf of, or under the
authority of, CytomX (other than by any Pfizer Indemnified Party); or

10.3.3. the material breach by CytomX of any of its representations, warranties
or covenants set forth in this Agreement;

except to the extent caused by the negligence, recklessness or intentional acts
of Pfizer or any Pfizer Indemnified Party.

10.4. Procedure.

10.4.1. Notice. Each Party will notify the other Party in writing in the event
it becomes aware of a claim for which indemnification may be sought hereunder.
In

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




76

--------------------------------------------------------------------------------

 

the event that any Third Party asserts a claim or other proceeding (including
any governmental investigation) with respect to any matter for which a Party
(the “Indemnified Party”) is entitled to indemnification hereunder (a “Third
Party Claim”), then the Indemnified Party shall promptly notify the Party
obligated to indemnify the Indemnified Party (the “Indemnifying Party”) thereof;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party shall relieve the Indemnifying Party from any
obligation hereunder unless (and then only to the extent that) the Indemnifying
Party is prejudiced thereby.

10.4.2. Control. Subject to Pfizer’s right to control any actions described in
Section 6.2 (even where CytomX is the Indemnifying Party), the Indemnifying
Party shall have the right, exercisable by notice to the Indemnified Party
within ten (10) Business Days after receipt of notice from the Indemnified Party
of the commencement of or assertion of any Third Party Claim, to assume
direction and control of the defense, litigation, settlement, appeal or other
disposition of the Third Party Claim (including the right to settle the claim
solely for monetary consideration) with counsel selected by the Indemnifying
Party and reasonably acceptable to the Indemnified Party; provided that (a) the
Indemnifying Party has sufficient financial resources, in the reasonable
judgment of the Indemnified Party, to satisfy the amount of any adverse monetary
judgment that is sought, (b) the Third Party Claim seeks solely monetary damages
and (c) the Indemnifying Party expressly agrees in writing that as between the
Indemnifying Party and the Indemnified Party, the Indemnifying Party shall be
solely obligated to satisfy and discharge the Third Party Claim in full (the
conditions set forth in clauses (a), (b) and (c) above are collectively referred
to as the “Litigation Conditions”). Within ten (10) Business Days after the
Indemnifying Party has given notice to the Indemnified Party of its exercise of
its right to defend a Third Party Claim, the Indemnified Party shall give notice
to the Indemnifying Party of any objection thereto based upon the Litigation
Conditions. If the Indemnified Party reasonably so objects, the Indemnified
Party shall continue to defend the Third Party Claim, at the expense of the
Indemnifying Party, until such time as such objection is withdrawn. If no such
notice is given, or if any such objection is withdrawn, the Indemnifying Party
shall be entitled, at its sole cost and expense, to assume direction and control
of such defense, with counsel selected by the Indemnifying Party and reasonably
acceptable to the Indemnified Party. During such time as the Indemnifying Party
is controlling the defense of such Third Party Claim, the Indemnified Party
shall cooperate, and shall cause its Affiliates and agents to cooperate upon
request of the Indemnifying Party, in the defense or prosecution of the Third
Party Claim, including by furnishing such records, information and testimony and
attending such conferences, discovery proceedings, hearings, trials or appeals
as may reasonably be requested by the Indemnifying Party. In the event that the
Indemnifying Party does not satisfy the Litigation Conditions or does not notify
the Indemnified Party of the Indemnifying Party’s intent to defend any Third
Party Claim within ten (10) Business Days after notice thereof, the

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




77

--------------------------------------------------------------------------------

 

Indemnified Party may (without further notice to the Indemnifying Party)
undertake the defense thereof with counsel of its choice and at the Indemnifying
Party’s expense (including reasonable, out-of-pocket attorneys’ fees and costs
and expenses of enforcement or defense). The Indemnifying Party or the
Indemnified Party, as the case may be, shall have the right to join in
(including the right to conduct discovery, interview and examine witnesses and
participate in all settlement conferences), but not control, at its own expense,
the defense of any Third Party Claim that the other Party is defending as
provided in this Agreement.

10.4.3. Settlement. The Indemnifying Party shall not, without the prior written
consent of the Indemnified Party, enter into any compromise or settlement that
commits the Indemnified Party to take, or to forbear to take, any action. The
Indemnified Party shall have the sole and exclusive right to settle any Third
Party Claim, on such terms and conditions as it deems reasonably appropriate, to
the extent such Third Party Claim involves equitable or other non-monetary
relief, but shall not have the right to settle such Third Party Claim to the
extent such Third Party Claim involves monetary damages without the prior
written consent of the Indemnifying Party. Each of the Indemnifying Party and
the Indemnified Party shall not make any admission of liability in respect of
any Third Party Claim without the prior written consent of the other Party, and
the Indemnified Party shall use reasonable efforts to mitigate Liabilities
arising from such Third Party Claim.

10.5. Insurance. Each Party shall obtain and maintain, during the Term,
commercial general liability insurance, including products liability insurance,
with reputable and financially secure insurance carriers (or pursuant to a
program of self-insurance reasonably satisfactory to the other Party) to cover
its indemnification obligations under Section 10.2 or Section 10.3, as
applicable, in each case with limits of not less than $3,000,000 per occurrence
and in the aggregate. Insurance (other than permitted self-insurance) shall be
procured with carriers having an A.M. Best Rating of A-VII or better.

11.

MISCELLANEOUS.

11.1. Assignment. CytomX may not assign this Agreement without the prior written
consent of Pfizer, which consent will not be unreasonably withheld or delayed;
provided, however, that CytomX may, without the written consent of Pfizer,
assign this Agreement in connection with the transfer or sale of all or
substantially all of its business, through merger, sale of assets or sale of
stock or ownership interest. Pfizer may not assign this Agreement or any
interest hereunder without the prior written consent of CytomX, which consent
will not be unreasonably withheld or delayed, except that this Agreement may be
assigned as follows: (a) Pfizer may assign its rights and obligations under this
Agreement by way of sale of itself or the sale of the portion of its business to
which this Agreement relates, through merger, sale of assets or sale of stock or
ownership interest and (b) Pfizer may assign its rights and obligations under
this Agreement to any of its Affiliates; provided that if such assignment would
result in withholding or other similar taxes

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




78

--------------------------------------------------------------------------------

 

becoming due on payments to CytomX under this Agreement, then any such
assignment will require CytomX’s prior written consent absent an express
agreement by Pfizer or the assignee to pay or reimburse CytomX for any such
taxes resulting from such assignment, such consent not to be unreasonably
withheld or delayed. This Agreement shall be binding upon the successors and
permitted assigns of the Parties and the name of a Party appearing herein shall
be deemed to include the names of such Party’s successors and permitted assigns
to the extent necessary to carry out the intent of this Agreement. Any
assignment not in accordance with this Section 11.1 shall be void.

11.2. Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

11.3. Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes Commercially Reasonable Efforts to resume performance.
For purposes of this Agreement, “force majeure” shall include conditions beyond
the control of the Parties, including an act of God, voluntary or involuntary
compliance with any Applicable Law or order of any government, war, act of
terror, civil commotion, labor strike or lock-out, epidemic, failure or default
of public utilities or common carriers, or destruction of production facilities
or materials by fire, earthquake, storm or like catastrophe.

11.4. Notices. Any notice or notification required or permitted to be provided
pursuant to the terms and conditions of this Agreement (including any notice of
force majeure, breach, termination, change of address, etc.) shall be in writing
and shall be deemed given upon receipt if delivered personally or by facsimile
transmission (receipt verified), five days after deposited in the mail if mailed
by registered or certified mail (return receipt requested) postage prepaid, or
on the next Business Day if sent by overnight delivery using a nationally
recognized express courier service and specifying next Business Day delivery
(receipt verified), to the Parties at the following addresses or facsimile
numbers (or at such other address or facsimile number for a Party as shall be
specified by like notice, provided, however, that notices of a change of address
shall be effective only upon receipt thereof):

All correspondence to Pfizer shall be addressed as follows:

Pfizer Inc.

Notices: R&D Business Development

235 East 42nd Street

New York, NY 10017

Attn.: R&DBD Contract Notice

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




79

--------------------------------------------------------------------------------

 

 

with a copy to:

Pfizer Inc.

Notices: Pfizer Legal Division

235 East 42nd Street

New York, NY 10017

Attn.: Chief Counsel, R&D

[***]

To help expedite Pfizer’s awareness and response, copies of notices may be
provided to Pfizer by email but must be supplemented by one of the following
methods: (a) personal delivery, (b) first class certified mail with return
receipt requested, or (c) next-day delivery by major international courier, with
confirmation of delivery. Electronic copies may be sent via email to [***].

All correspondence to CytomX shall be addressed as follows:

CytomX Therapeutics, Inc.

650 Gateway Blvd., Suite 125

South San Francisco, CA 94080-7014

Attn: CEO

Fax: 1-650-351-0353

with a copy to:

Kenneth A. Clark

Wilson, Sonsini, Goodrich & Rosati LLP

650 Page Mill Road

Palo Alto, CA 94303

Fax: 1-650-493-6811

11.5. Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

11.6. Waiver. No provision of this Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party. The waiver by either of the Parties of
any breach of any provision hereof by the other Party shall not be construed to
be a waiver of any succeeding breach of such provision or a waiver of the
provision itself.

11.7. Severability. If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




80

--------------------------------------------------------------------------------

 

this Agreement, as it is the intent of the Parties that this Agreement shall be
construed in such fashion as to maintain its existence, validity and
enforceability to the greatest extent possible. In any such event, this
Agreement shall be construed as if such clause or portion thereof had never been
contained in this Agreement, and there shall be deemed substituted therefor such
provision as will most nearly carry out the intent of the Parties as expressed
in this Agreement to the fullest extent permitted by Applicable Law.

11.8. Descriptive Headings. The descriptive headings of this Agreement are for
convenience only and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

11.9. Dispute Resolution. If any dispute or disagreement arises between Pfizer
and CytomX in respect of this Agreement, they shall follow the following
procedures in an attempt to resolve the dispute or disagreement:

11.9.1. The Party claiming that such a dispute exists shall give notice in
writing (a “Notice of Dispute”) to the other Party of the nature of the dispute.

11.9.2. Within fourteen (14) days of receipt of a Notice of Dispute, the Pfizer
Alliance Manager and the CytomX Alliance Manager shall meet in person or by
teleconference and exchange written summaries reflecting, in reasonable detail,
the nature and extent of the dispute, and at this meeting they shall use their
reasonable endeavors to resolve the dispute.

11.9.3. If the Alliance Managers are unable to resolve the dispute during the
meeting described in Section 11.9.2 or if for any reason such meeting does not
take place within the period specified in Section 11.9.2, then the dispute will
be referred to the JRC which shall meet no later than forty-five (45) days
following the initial receipt of the Notice of Dispute and use reasonable
endeavors to resolve the dispute.

11.9.4. If the JRC is unable to resolve the dispute during the meeting described
in Section 11.9.3 or if for any reason such meeting does not take place within
the period specified in Section 11.9.3, then the Senior Vice President and Chief
Scientific Officer, Oncology Research Unit, of Pfizer and the Chief Executive
Officer of CytomX shall meet at a mutually agreed-upon time and location for the
purpose of resolving such dispute.

11.9.5. If, within a further period of thirty (30) days, or if in any event
within ninety (90) days of initial receipt of the Notice of Dispute, the dispute
has not been resolved, or if, for any reason, the meeting described in
Section 11.9.4 has not been held within ninety (90) days of initial receipt of
the Notice of Dispute, then the Parties agree that either Party may initiate
litigation to resolve the dispute.

11.9.6. Notwithstanding any provision of this Agreement to the contrary, either
Party may immediately initiate litigation in any court of competent jurisdiction
seeking any remedy at law or in equity, including the issuance of a preliminary,
temporary or permanent injunction, to preserve or enforce its rights under this
Agreement. The provisions of this Section 11.9 will survive for five (5) years
from the date of termination or expiration of this Agreement.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




81

--------------------------------------------------------------------------------

 

 

11.10. Governing Law. This Agreement, and all claims arising under or in
connection therewith, shall be governed by and interpreted in accordance with
the substantive laws of the State of Delaware, without regard to conflict of law
principles thereof.

11.11. Consent to Jurisdiction. Each Party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state courts of the State of Delaware or the United States District Court for
the District of Delaware for the purpose of any and all actions, suits or
proceedings arising in whole or in part out of, related to, based upon or in
connection with this Agreement or the subject matter hereof, (b) hereby waives
to the extent not prohibited by Applicable Law, and agrees not to assert, by way
of motion, as a defense or otherwise, in any such action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred to any court other than one of the
above-named courts, or should be stayed by reason of the pendency of some other
proceeding in any other court other than one of the above-named courts, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court, and (c) hereby agrees not to commence any such action other than before
one of the above-named courts nor to make any motion or take any other action
seeking or intending to cause the transfer or removal of any such action to any
court other than one of the above-named courts whether on the grounds of
inconvenient forum or otherwise.

11.12. Entire Agreement. This Agreement, including its Exhibits and Schedules,
constitutes and contains the complete, final and exclusive understanding and
agreement of the Parties and cancels and supersedes any and all prior
negotiations, correspondence, understandings and agreements, whether oral or
written, between the Parties respecting the subject matter hereof and thereof,
including the Confidentiality Agreement which is hereby terminated effective as
of the Effective Date, provided that such Confidentiality Agreement will
continue to govern the treatment of Confidential Information disclosed by the
Parties prior to the Effective Date in accordance with its terms.

11.13. Independent Contractors. Both Parties are independent contractors under
this Agreement. Nothing herein contained shall be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party. Neither Party shall have any express or implied power to
enter into any contracts or commitments or to incur any liabilities in the name
of, or on behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




82

--------------------------------------------------------------------------------

 

 

11.14. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and both of which shall constitute together the same
document. Counterparts may be signed and delivered by facsimile or PDF file,
each of which shall be binding when received by the applicable Party.

11.15. No Third Party Rights or Obligations. No provision of this Agreement
shall be deemed or construed in any way to result in the creation of any rights
or obligation in any Person not a Party to this Agreement. However, Pfizer may
decide, in its sole discretion, to use one or more of its Affiliates to perform
its obligations and duties hereunder, provided that Pfizer shall remain liable
hereunder for the performance by any such Affiliates of any such obligations.

[The remainder of this page has been intentionally left blank. The signature
page follows.]

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

83

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.

 

 

 

 

 

 

PFIZER INC.

 

CYTOMX THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Mikael Dolsten

 

 

By:

/s/ Sean McCarthy

 

Name:

Mikael Dolsten

 

Name:

Sean McCarthy

Title:

Worldwide Research and Development

 

Title:

CEO

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Exhibit 2.3.1

EGFR Research Plan

[***]†

† 

Four pages of text have been omitted.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




 

--------------------------------------------------------------------------------

 

 

Attachment A to Schedule 2.3.1(a):

Certificate of Testing for Antibody Drug Conjugates

 

 

 

Lot Number

(PF Number & Batch)

 

 

 

Reagent Name

 

 

 

PF sheet

<hyperlink>

 

 

Purpose of preparation

In vivo

Prepared from:

 

 

 

 

Antibody # & name

 

 

Linker+Payload #

& type

 

 

Payload #

& mechanism

 

 

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




 

--------------------------------------------------------------------------------

 

 

Preparation Conditions:

 

 

 

Site of conjugation

 

 

 

Antibody preparation

for conjugation:

 

 

 

Conjugation reaction conditions

 

 

 

Formulation

PBS

 

 

Recommended

Storage Conditions

4ºC

 

 

Material Use

For Research Use Only

Prepared by:

 

 

 

Submitter Name

(Last, First)

 

 

 

Date prepared

 

 

 

Date purified

 

 

 

Notebook & Page

 

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




 

--------------------------------------------------------------------------------

 

 

 

 

 

Lot Number

 

Reagent Name

 

[***]†

† 

Two pages of text have been omitted.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 1.51

EGFR

[***]†

† 

Three pages of text have been omitted.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 1.54

EGFR Probody

[***]†

† 

One page of text has been omitted.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 1.159

Tool Patent Rights

 

 

 

 

 

 

 

 

 

 

 

Title

CYTX Ref No.

CY

Serial No. /
Issue No.

Filing /
Issue Dates

Priority
Dates

Status

Assignee

Pub No.

Pub Date

[***]†

† 

One page of text has been omitted.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 6.2.1(d)

Countries for Filing National Phase Applications (Part A and Part B)

[***]†

† 

One page of text has been omitted.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 7.3.1

Press Release

CytomX Announces Global Strategic Collaboration with Pfizer to Develop and
Commercialize Multiple Probody™-Drug Conjugates in Oncology

CytomX Eligible to Receive Approximately $25 Million in Upfront and Pre-Clinical
Milestone Payments, $610 Million in Regulatory and Sales Milestones, Plus Tiered
Royalties on Sales

SOUTH SAN FRANCISCO – DATE XX, 2013 – CytomX Therapeutics, Inc., a biotechnology
company developing a new generation of targeted antibody therapeutics, today
announced that it has entered into a global strategic collaboration with Pfizer
Inc. to develop and commercialize multiple Probody™-Drug Conjugates (PDCs).
CytomX’s novel Probody Platform brings to the collaboration a proprietary,
highly differentiated approach to developing safer and more effective
antibody-drug conjugates (ADCs). PDCs are engineered to combine cytotoxic agents
with masked Probodies that remain inert in healthy tissue but are activated
specifically in the tumor microenvironment, opening up new target space for this
emerging therapeutic class.

“Combining our novel Probody Platform with Pfizer’s broad capabilities in ADCs
marks an important milestone for CytomX and underscores the potential of our
Probody Platform to enable new generations of empowered antibodies,” said Sean
McCarthy, D.Phil., chief executive officer of CytomX. “Our innovative science is
driving the development of groundbreaking Probodies and PDCs that have already
demonstrated preclinical activity when selectively activated within the tumor
microenvironment. We look forward to collaborating with Pfizer with the aim of
researching and developing highly differentiated PDC products that have the
potential to change the way cancer is treated.”

Under the terms of the agreement, Pfizer has exclusive rights to pursue
development and commercialization of select PDCs. The companies will work
together on preclinical research and Pfizer will be responsible for development
and potential commercialization of any selected PDCs. CytomX will be eligible to
receive up-front and pre-clinical milestone payments totaling approximately $25
million and approximately $610 million in regulatory and sales milestone
payments, as well as tiered royalties reaching double digits on potential future
sales.

“This partnership is a great example of how Pfizer is seeking to innovate new
capabilities in cutting-edge science and technology platforms with the aim of
delivering safer, more effective cancer medicines to patients,” said Robert T.
Abraham, senior vice president and chief scientific officer, Pfizer’s Oncology
Research Unit. “Pfizer’s investment in CytomX’s emerging Probody Platform is an
important component of our overall strategic focus to advancing the next
generation of ADCs and reflects the disruptive potential of this approach.”

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  




 

--------------------------------------------------------------------------------

 

 

About The CytomX Probody™ Platform

CytomX’s novel Probody™ Platform is enabling the development of a diversified
pipeline of next-generation empowered antibodies, including Probodies,
Probody-Drug Conjugates (PDCs), bispecifics, and other formats, to address
previously undruggable targets in cancer, inflammation, and other significant
unmet medical needs. Probodies have the potential to expand the therapeutic
window for targets where therapeutic intervention is expected to have a
significant impact on the disease, but also where normal tissue expression
patterns are too widespread to allow for adequate safety margins using
conventional antibody approaches. CytomX’s Probodies are fully recombinant
masked antibodies that remain inert in healthy tissue but are activated
specifically in the disease microenvironment. Probodies leverage dysregulated
protease activity, a hallmark of many diseased states, to locally activate in
the disease tissue thereby achieving unprecedented levels of tissue-specific
targeting.

About CytomX

CytomX Therapeutics is a biotechnology company developing a new generation of
highly targeted antibody therapeutics with the potential to transform lives with
safer, more effective therapies. CytomX’s Probody™ Platform offers a highly
differentiated approach to discovering and developing empowered antibodies and
is enabling the development of a diversified pipeline addressing previously
undruggable targets in major unmet medical needs including cancer and
inflammation. Probodies are masked antibodies that remain inert in healthy
tissue but are activated specifically in the disease microenvironment. This
improved selectivity allows CytomX to open a therapeutic window for high
potential, but previously inaccessible targets, and to expand the therapeutic
index of existing, validated targets, thereby redefining the landscape for
therapeutic antibodies. CytomX is led by a seasoned and proven management team
and is financed by leading life science investors including Third Rock Ventures,
Canaan Partners and the Roche Venture Fund. For more information, please visit
www.cytomx.com.

# # #

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 8.2.1

CytomX Third Party Agreements

Amended and Restated License Agreement between Regents of the University of
California through its Santa Barbara Campus and CytomX Therapeutics, entered
into on August 19, 2010

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 8.2.3

CytomX Patent Rights

Schedule 1.159 is incorporated herein as are the following patent rights:

 

 

 

 

 

 

 

 

 

 

 

Title

CYTX Ref No.

CY

Serial No. /
Issue No.

Filing /
Issue
Dates

Priority
Dates

Status

Assignee

Pub No.

Pub Date

[***]†

† 

Two pages of text have been omitted.

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 8.2.8

Government Funding Agreements

Federal Grant Nos. 1 U54 CA119335-01 and R43CA132498-01A1, awarded by the
National Institutes of Health to University of California Santa Barbara

SBIR Grant No. 1R43C139790-01, awarded by the National Institutes of Health to
CytomX Therapeutics

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 8.2.9

Agreements Limiting IP Rights

None

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 

--------------------------------------------------------------------------------

 

Schedule 8.2.10

Disclosed Third Party Agreements

Amended and Restated License Agreement between Regents of the University of
California through its Santa Barbara Campus and CytomX Therapeutics, entered
into on August 19, 2010

 

***Certain information contained herein has been omitted pursuant to Regulation
S-K 601(b)(10). Confidential treatment has been granted with respect to the
omitted portions.  

 

 